Exhibit 10.2
 
 
 
RECEIVABLES PURCHASE AGREEMENT
 
Dated as of July 25, 2007
 
Among
 
OLIN FUNDING COMPANY LLC
as the Seller
 
and
 
CAFCO, LLC
and
VARIABLE FUNDING CAPITAL COMPANY LLC
as the Investors
 
and
 
CITIBANK, N.A.
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Banks
 
and
 
CITICORP NORTH AMERICA, INC.
as the Program Agent
 
and
 
CITICORP NORTH AMERICA, INC.
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Investor Agents
 
and
 
OLIN CORPORATION
as Collection Agent
 


--------------------------------------------------------------------------------

Table of Contents



TABLE OF CONTENTS
 
Page


 
ARTICLE I DEFINITIONS
1
 
SECTION 1.01.
Certain Defined Terms
1
 
SECTION 1.02.
Other Terms
32
       
ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES
32
 
SECTION 2.01.
Purchase Facility
32
 
SECTION 2.02.
Making Purchases
34
 
SECTION 2.03.
Receivable Interest Computation
35
 
SECTION 2.04.
Settlement Procedures
35
 
SECTION 2.05.
Fees
40
 
SECTION 2.06.
Payments and Computations, Etc.
40
 
SECTION 2.07.
Dividing or Combining Receivable Interests
40
 
SECTION 2.08.
Increased Costs
41
 
SECTION 2.09.
Additional Yield on Receivable Interests Bearing a Eurodollar Rate
42
 
SECTION 2.10.
Taxes
42
 
SECTION 2.11.
Security Interest
44
 
SECTION 2.12.
Sharing of Payments
45
 
SECTION 2.13.
Right of Setoff
45
 
SECTION 2.14.
Purchase by Term-Out Banks
46
 
SECTION 2.15.
Interest on Cash Secured Advances
46
 
SECTION 2.16.
Repayment of Cash Secured Advances
46
 
SECTION 2.17.
Use of Proceeds; Security Interest in Collateral Advance Account
47
 
SECTION 2.18.
Letter of Credit Facility
47
 
SECTION 2.19.
L/C Collateral Account
52
 
SECTION 2.20.
Repurchase Option
53
       
ARTICLE III CONDITIONS OF PURCHASES
54
 
SECTION 3.01.
Conditions Precedent to Initial Purchase
54
 
SECTION 3.02.
Conditions Precedent to All Purchases and Reinvestments
55
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
56
 
SECTION 4.01.
Representations and Warranties of the Seller
56
 
SECTION 4.02.
Representations and Warranties of the Collection Agent
60
       
ARTICLE V COVENANTS
62
 
SECTION 5.01.
Covenants of the Seller
62
 
SECTION 5.02.
Covenant of the Seller and the Collection Agent
68
       

-i-


--------------------------------------------------------------------------------

Table of Contents



Page
 
ARTICLE VI ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES
69
 
SECTION 6.01.
Designation of Collection Agent
69
 
SECTION 6.02.
Duties of Collection Agent
69
 
SECTION 6.03.
Certain Rights of the Program Agent
71
 
SECTION 6.04.
Rights and Remedies
72
 
SECTION 6.05.
Covenants of the Collection Agent
72
 
SECTION 6.06.
Indemnities by the Collection Agent
72
 
SECTION 6.07.
Collateral Advance Account
74
 
SECTION 6.08.
Collateral Advance Account Agreement; Deposit Account Agreements
75
       
ARTICLE VII EVENTS OF TERMINATION
75
 
SECTION 7.01.
Events of Termination
75
       
ARTICLE VIII THE PROGRAM AGENT
78
 
SECTION 8.01.
Authorization and Action
78
 
SECTION 8.02.
Program Agent’s Reliance, Etc
79
 
SECTION 8.03.
CNAI and Affiliates
79
 
SECTION 8.04.
Indemnification of Program Agent
79
 
SECTION 8.05.
Delegation of Duties
80
 
SECTION 8.06.
Action or Inaction by Program Agent
80
 
SECTION 8.07.
Notice of Events of Termination
80
 
SECTION 8.08.
Non-Reliance on Program Agent and Other Parties
80
 
SECTION 8.09.
Successor Program Agent
81
 
SECTION 8.10.
Reports and Notices
81
       
ARTICLE IX THE INVESTOR AGENTS
81
 
SECTION 9.01.
Authorization and Action
81
 
SECTION 9.02.
Invest or Agent’s Reliance, Etc
82
 
SECTION 9.03.
Investor Agent and Affiliates
82
 
SECTION 9.04.
Indemnification of Investor Agents
82
 
SECTION 9.05.
Delegation of Duties
83
 
SECTION 9.06.
Action or Inaction by Investor Agent
83
 
SECTION 9.07.
Notice of Events of Termination
83
 
SECTION 9.08.
Non-Reliance on Investor Agent and Other Parties
83
 
SECTION 9.09.
Successor Investor Agent
84
 
SECTION 9.10.
Reliance on Investor Agent
84
       
ARTICLE X INDEMNIFICATION
84
 
SECTION 10.01.
Indemnities by the Seller
84
       
ARTICLE XI MISCELLANEOUS
87
 
SECTION 11.01.
Amendments, Etc
87

-ii-


--------------------------------------------------------------------------------

Table of Contents



Page
 
 
SECTION 11.02.
Notices, Etc
88
 
SECTION 11.03.
Assignability
88
 
SECTION 11.04.
Costs and Expenses
92
 
SECTION 11.05.
No Proceedings; Waiver of Consequential Damages
92
 
SECTION 11.06.
Confidentiality
93
 
SECTION 11.07.
GOVERNING LAW
93
 
SECTION 11.08.
Execution in Counterparts
93
 
SECTION 11.09.
Survival of Termination
94
 
SECTION 11.10.
Consent to Jurisdiction
94
 
SECTION 11.11.
WAIVER OF JURY TRIAL
94
 
SECTION 11.12.
Intended Tax Treatment
94
 
SECTION 11.13.
Excess Funds
94
 
SECTION 11.14.
No Recourse
95
       



-iii-


--------------------------------------------------------------------------------

Table of Contents



SCHEDULES
 
SCHEDULE I
-
Lock-Boxes/Deposit Accounts
SCHEDULE II
-
Credit and Collection Policy
SCHEDULE III
-
Addresses
SCHEDULE IV
-
Seller UCC Information
SCHEDULE V
-
Special Concentration Limits
SCHEDULE VI
-
Originators



 
ANNEX
 
ANNEX A-1
-
Form of Monthly Report
ANNEX A-2
-
Form of Weekly Report
ANNEX B
-
Form of Deposit Account Agreement
ANNEX C-1
-
Form of Opinion of Cravath, Swaine & Moore LLP
ANNEX C-2
-
Form of Opinion of Richards, Layton & Finger, P.A.
ANNEX C-3
-
Form of Opinion of General Counsel of the Parent
ANNEX C-4
-
Form of Opinion of Edwards Angell Palmer & Dodge LLP
ANNEX C-5
-
Form of Opinion of Hunton & Williams LLP
ANNEX C-6
-
Form of Opinion of Shumaker, Loop & Kendrick, LLP
ANNEX C-7
-
Form of Opinion of Blake, Cassels & Graydon LLP
ANNEX D
-
Form of Assignment and Acceptance
ANNEX E
-
Form of Funds Transfer Letter
ANNEX F
-
Form of Parent Undertaking
ANNEX G
-
Form of Collateral Advance Account Agreement
ANNEX H
-
Form of Letter of Credit Request
ANNEX I
-
Form of Purchase Request



-iv-


--------------------------------------------------------------------------------

Table of Contents



RECEIVABLES
PURCHASE AGREEMENT
 
Dated as of July 25, 2007
 
OLIN FUNDING COMPANY LLC, a Delaware limited liability company (the “Seller”),
CAFCO, LLC, a Delaware limited liability company, as an Investor (as defined
herein), VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited liability
company, as an Investor, CITIBANK, N.A., as a Bank (as defined herein), WACHOVIA
BANK, NATIONAL ASSOCIATION, as a Bank, WACHOVIA BANK, NATIONAL ASSOCIATION, as
an Investor Agent (as defined herein), CITICORP NORTH AMERICA, INC., a Delaware
corporation (“CNAI”), as program agent (the “Program Agent”) for the Investors
and the Banks and as an Investor Agent, and OLIN CORPORATION, a Virginia
corporation, as Collection Agent, agree as follows:
 
PRELIMINARY STATEMENT. The Seller has acquired, and may continue to acquire,
Receivables from the Originators (as hereinafter defined), either by purchase or
by contribution to the capital of the Seller, as determined from time to time by
the Seller and the Originators. The Seller is prepared to sell undivided
fractional ownership interests (referred to herein as “Receivable Interests”) in
the Receivables. The Investors may, in their respective sole discretion,
purchase such Receivable Interests, and the Banks are prepared to purchase such
Receivable Interests on a committed basis, in each case on the terms set forth
herein. Accordingly, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Adjusted Eurodollar Rate” means, for any Fixed Period, an interest rate per
annum equal to the rate per annum obtained by dividing (i) the Eurodollar Rate
for such Fixed Period by (ii) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Fixed Period.
 
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement.
 
“Affected Person” has the meaning specified in Section 2.08(a).
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
 

1
Table of Contents



“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.
 
“Agent” means any of the Program Agent or any Investor Agent and “Agents” means,
collectively, the Program Agent and the Investor Agents.
 
“Agent Fee Agreement” means the fee agreement of even date between the Seller
and the Program Agent with respect to certain fees to be paid by the Seller to
the Program Agent in connection with this Agreement and the transactions
contemplated hereby, as the same may be amended or restated from time to time.
 
“Aggregate Loss and Dilution Reserve” means, on any date, an amount equal to the
product of (a) the Aggregate Loss and Dilution Reserve Percentage on such date
multiplied by (b) the Net Receivables Pool Balance on such date.
 
“Aggregate Loss and Dilution Reserve Percentage” means, as of any date, the
greater of (a) the sum of (i) the Dynamic Loss Reserve Percentage as of such
date plus (ii) the Dynamic Dilution Reserve Percentage as of such date and (b)
the sum of (i) the Loss Reserve Floor Percentage as of such date plus (ii) the
Dilution Reserve Floor Percentage as of such date.
 
“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the highest
of:
 
(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time as Citibank’s base rate;
 
(b)           1/2 of one percent above the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average being determined weekly on each Monday (or, if such
day is not a Business Day, on the next succeeding Business Day) for the
three-week period ending on the previous Friday by Citibank on the basis of such
rates reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank from
three New York certificate of deposit dealers of recognized standing selected by
Citibank, in either case adjusted to the nearest 1/4 of one percent or, if there
is no nearest 1/4 of one percent, to the next higher 1/4 of one percent; and
 
(c)           the Federal Funds Rate.
 
“Amortization Date” means the earliest day on which a Termination Date has
occurred for all outstanding Receivable Interests.
 
“Applicable Margin” means, at any time, 1.25% per annum.
 
“Asset Purchase Agreement” means (a) in the case of any Bank other than Citibank
and Wachovia, the asset purchase agreement or other similar liquidity agreement
entered into by such Bank concurrently with the Assignment and Acceptance
pursuant to which it became party to this Agreement and (b) in the case of
Citibank and Wachovia, the secondary market agreement, asset purchase agreement
or other similar liquidity agreement entered into by such Bank for the benefit
of its respective Investor, to the extent relating to the sale or transfer of
interests in Receivable Interests, in each case as amended or modified from time
to time.
 

2

--------------------------------------------------------------------------------

Table of Contents

 
“Assignee Rate” for any Fixed Period for any Receivable Interest means an
interest rate per annum equal to the Eurodollar Rate for such Fixed Period plus
the Applicable Margin; provided, however, that in case of:
 
(i)           any Fixed Period on or prior to the first day of which an Investor
or Bank shall have notified the Program Agent and each Investor Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Investor or Bank to fund such
Receivable Interest at the Assignee Rate set forth above (and such Investor or
Bank shall not have subsequently notified the Program Agent and each Investor
Agent that such circumstances no longer exist),
 
(ii)           any Fixed Period of one to (and including) 29 days (it being
understood and agreed that this clause (ii) shall not be applicable to a Fixed
Period for which Yield is to be computed by reference to the Eurodollar Rate
that is intended to have a one-month duration but due solely to LIBOR interest
period convention the duration thereof will be less than 30 days),
 
(iii)           any Fixed Period as to which the Program Agent and each Investor
Agent does not receive notice, by no later than 12:00 noon (New York City time)
on the third Business Day preceding the first day of such Fixed Period, that the
related Receivable Interest will not be funded by CAFCO and VFCC through the
issuance of Promissory Notes or commercial paper, as the case may be, or
 
(iv)           any Fixed Period for a Receivable Interest the aggregate Capital
of which allocated to the Investors or the Banks is less than $500,000,
 
the “Assignee Rate” for such Fixed Period shall be an interest rate per annum
equal to the Alternate Base Rate in effect from time to time during such Fixed
Period plus the Applicable Margin; provided, further that at any time when an
Event of Termination shall exist, the “Assignee Rate” for such Fixed Period
shall be an interest rate per annum equal to the Alternate Base Rate in effect
from time to time during such Fixed Period plus the Applicable Margin plus 2%;
provided even further that the Agents and the Seller may agree in writing from
time to time upon a different “Assignee Rate”.
 
“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank, an Eligible Assignee, such Bank’s Investor Agent and the Program
Agent, pursuant to which such Eligible Assignee may become a party to this
Agreement, in substantially the form of Annex D hereto.
 

3

--------------------------------------------------------------------------------

Table of Contents

“Bank Commitment” of any Bank means, (a) with respect to Citibank, $125,000,000
or such amount as reduced or increased by any Assignment and Acceptance entered
into among Citibank, another Bank, the Investor Agent for Citibank and the
Program Agent, (b) with respect to Wachovia, $125,000,000 or such amount as
reduced or increased by any Assignment and Acceptance entered into among
Wachovia, another Bank, the Investor Agent for Wachovia and the Program Agent or
(c) with respect to a Bank (other than Citibank or Wachovia) that has entered
into an Assignment and Acceptance, the amount set forth therein as such Bank’s
Bank Commitment, in each case as such amount may be reduced or increased by an
Assignment and Acceptance entered into among such Bank, an Eligible Assignee,
the Investor Agent for such Bank and the Program Agent, and as may be further
reduced (or terminated) pursuant to the next sentence. Any reduction (or
termination) of the Purchase Limit pursuant to the terms of this Agreement shall
reduce ratably (or terminate) each Bank’s Bank Commitment.
 
“Banks” means Citibank, Wachovia and each Eligible Assignee that shall become a
party to this Agreement pursuant to Section 11.03.
 
“Business Day” means any day on which (i) banks are not authorized or required
to close in New York City or the State of Missouri, and (ii) if this definition
of “Business Day” is utilized in connection with the Eurodollar Rate, dealings
are carried out in the London interbank market.
 
“CAFCO” means CAFCO, LLC and any successor or assign of CAFCO that is a
receivables investment company which in the ordinary course of its business
issues commercial paper or other securities to fund its acquisition and
maintenance of receivables.
 
“CAFCO Group” means the Group for which CAFCO is the Investor.
 
“Canada-U.S. Convention” means the Canada-United States Income Tax Convention
(1980), as amended, modified or replaced from time to time.
 
“Canadian Dollars” means dollars in the lawful currency of Canada.
 
“Canadian Receivable” means any Receivable, the Obligor of which has a billing
address in Canada.
 
“Capital” of any Receivable Interest means the original amount paid to the
Seller for such Receivable Interest at the time of its purchase by an Investor
or a Bank pursuant to this Agreement or, in the case of an L/C Receivable
Interest, the amount determined pursuant to Section 2.18(c), or such amount
divided or combined in accordance with Section 2.07, in each case reduced from
time to time by Collections distributed on account of such Capital pursuant to
Section 2.04(d) or, in the case of an L/C Receivable Interest, reduced as
provided in Section 2.18(g) or 2.18(l); provided that if such Capital shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Capital shall be increased by the amount of such rescinded or returned
distribution, as though it had not been made.
 
“Cash Secured Advance” means, in respect of any Bank, without duplication, the
aggregate amount of the proceeds (a) (i) of the advance, if any, made by such
Bank pursuant to Section 2.01(d) and (ii) of such Bank’s Ratable Share of any
applications of Collections of Receivables during the Term Period for such
Bank’s Group to reduce the “Capital” in respect of the Receivable Interest
hereunder and (b) on deposit at such time in the Collateral Advance Account
(including any such proceeds invested by the Program Agent at such time in
Eligible Investments pursuant to Section 6.07(c)), it being understood that the
amount of such Bank’s Cash Secured Advance shall be decreased by such Bank’s
Ratable Share of the funds paid from time to time from the Collateral Advance
Account to the Seller to make a purchase of a Receivable Interest from time to
time during the Term Period for such Bank’s Group.
 

4

--------------------------------------------------------------------------------

Table of Contents

 
“Cash Secured Advance Commencement Date” means, with respect to any Group, the
same day as the Term-Out Bank Purchase Date for such Group, provided that the
Cash Secured Advance Commencement Date shall occur if, but only if, the Facility
Termination Date shall not have occurred on or prior to such date and no
Incipient Event of Termination or Event of Termination exists on such date.
 
“Change in Law” has the meaning specified in Section 2.08(c).
 
“Change of Control Date” means (A) the first day on which any person, or group
of related persons, has beneficial ownership of more than 33 1/3% of the
outstanding voting stock of the Parent or (B) the date immediately following the
first date on which the members of the board of directors of the Parent (the
“Board”) at the commencement of any period of 730 consecutive days (together
with any other directors whose appointment or election by the Board or whose
nomination for election by the stockholders of the Parent was approved by a vote
of at least a majority of the directors then in office who either were directors
at the beginning of such period or whose appointment or election or nomination
for election was previously so approved) shall cease to constitute a majority of
the Board at the end of such period; provided, however, that a Change of Control
Date shall not be deemed to have occurred under clause (A) hereof if (x) the
Parent shall have merged or disposed of a portion of its assets in compliance
with the requirements of subsection 5.02(c) of the Credit Agreement within 10
days after the acquisition of such beneficial ownership shall have occurred and
(y) no person or group of related persons shall have beneficial ownership of
more than 33 1/3% of the outstanding voting stock of the Parent after such
merger or disposition. For the purposes of this definition, the term “voting
stock” shall mean stock of any class or classes (however designated) having
ordinary voting power for the election of a majority of the directors of the
Parent other than stock having such power only by reason of a contingency.
 
“Citibank” means Citibank, N.A., a national banking association.
 
“CNAI” has the meaning specified in the introductory paragraph hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Advance Account” has the meaning specified in Section 6.07(a).
 
“Collateral Advance Account Agreement” means an agreement among the Seller, the
Program Agent and the Collateral Advance Account Bank in substantially the form
of Annex G.
 
“Collateral Advance Account Bank” has the meaning specified in Section 6.07(a).
 

5

--------------------------------------------------------------------------------

Table of Contents

“Collateral Advance Account Direction” has the meaning specified in
Section 6.07(b).
 
“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to administer and collect Pool Receivables.
 
“Collection Agent Default” means the occurrence of any of the following:
 
(a)           The Collection Agent (i) shall fail to perform or observe any
term, covenant or agreement under this Agreement (other than as referred to in
clause (ii), (iii), (iv) or (v) of this subsection (a)) and such failure shall
remain unremedied for 30 days after the earlier of the Collection Agent’s actual
knowledge thereof or written notice thereof to the Collection Agent from the
Program Agent or any Investor Agent, (ii) shall fail to make when due any
payment or deposit in respect of Capital to be made by it under this Agreement,
(iii) shall fail to make when due any payment or deposit of Yield, Fees or any
other amounts (other than in respect of Capital) to be made by it under this
Agreement and such failure shall remain unremedied for five days after the
earlier of the Collection Agent’s actual knowledge thereof or written notice to
the Collection Agent from the Program Agent or any Investor Agent, (iv) shall
fail to deliver any Seller Report when required or (v) shall fail to comply with
Section 6.05(b); or
 
(b)           Any representation or warranty made or deemed made by the
Collection Agent (or any of its officers) under or in connection with this
Agreement or any other Transaction Document or any information or report
delivered by the Collection Agent pursuant to this Agreement or any other
Transaction Document shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered; or
 
(c)           The Collection Agent shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Collection Agent seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Collection Agent shall take any corporate or other
action to authorize any of the actions set forth above in this clause (c); or
 
(d)           The Collection Agent shall fail to pay any principal of or premium
or interest on any of its Debt which is outstanding in a principal amount of at
least $25,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is that the maturity of such Debt is accelerated; or
any such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case prior to the stated maturity thereof; or
 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
 
(e)           (i) There shall have occurred any event which could reasonably be
expected to materially adversely affect the ability of the Collection Agent to
collect Pool Receivables or otherwise perform its obligations under this
Agreement and the other Transaction Documents (it being understood and agreed
that no such material adverse effect shall arise solely as a result of a
material adverse change in the financial condition of the Collection Agent if
such material adverse change in the financial condition of the Collection Agent
does not otherwise trigger this clause (e)) or (ii) any provision of any
Transaction Document applicable to the Collection Agent shall cease to be
effective and valid and binding on the Collection Agent or the Collection Agent
shall so state in writing; or
 
(f)           One or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (except to the extent covered by insurance as to
which the insurer has acknowledged such coverage in writing) shall be rendered
against the Collection Agent or any of its Subsidiaries or a combination
thereof, and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be taken by a judgment creditor to attach or levy upon any assets of the
Collection Agent or any of its Subsidiaries to enforce any such judgment; or
 
(g)           The Collection Agent (if the Parent) shall fail to perform or
observe any financial covenant contained in the Credit Agreement (which, as of
the date of this Agreement consist of the consolidated leverage ratio and
consolidated interest coverage ratio contained in Sections 5.01(b) and 5.01(c)
of the Credit Agreement); or
 
(h)           The Collection Agent or any of its ERISA Affiliates shall incur,
or shall be reasonably likely to incur, liability in excess of $25,000,000 in
the aggregate as a result of one or more of the following: (i) the occurrence of
any ERISA Event; (ii) the partial or complete withdrawal of the Collection Agent
or any of its ERISA Affiliates from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan; or
 
(i)           The PBGC or the Internal Revenue Service shall, or shall indicate
its intention to, file notice of a lien pursuant to Section 4068 of ERISA or
Section 6320 of the Code with regard to any of the assets of the Collection
Agent.
 
“Collection Agent Fee” has the meaning specified in Section 2.05(a).
 


7

--------------------------------------------------------------------------------

Table of Contents
 
“Collection Agent Fee Reserve Percentage” means, on any date, an amount equal
to:
 
CAF x RTR
360
 
where:
 
 
CAF =
the percentage per annum used in the calculation of the Collection Agent Fee in
effect on such date.

 
 
RTR =
the highest of the Three-Month Receivable Turnover Ratios calculated for each of
the twelve most recently ended calendar months.

 
“Collection Delay Period” means 10 days or such other number of days as the
Program Agent may select upon three Business Days’ notice to the Seller.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and any Collection
of such Receivable deemed to have been received pursuant to Section 2.04.
 
“Commitment Termination Date” means the earliest of (a) July 23, 2008, unless
(i) the Seller shall have requested, which request shall be made not more than
45 days prior to the then Commitment Termination Date, an extension of the then
Commitment Termination Date to a date occurring not more than 364 days after
such then Commitment Termination Date, and (ii) with respect to each Investor,
one or more of its Related Banks which, immediately after giving effect to such
extension would have Bank Commitments in an aggregate amount equal to such
Investor’s Investor Purchase Limit to be in effect immediately after giving
effect to such extension, shall in their sole discretion consent to such
extension, which consent shall be given not more than 30 days and not less than
10 days prior to the then Commitment Termination Date; provided, however, that
any failure of any Investor or Bank to respond to the Seller’s request for such
extension shall be deemed a denial of such request by such Bank, (b) the date
determined pursuant to Section 7.01, (c) the date the Purchase Limit reduces to
zero pursuant to Section 2.01(b) and (d) the Repurchase Date pursuant to
Section 2.20; provided, however, that if, and only if, there shall have occurred
a Cash Secured Advance Commencement Date for any Group, the Commitment
Termination Date for such Group shall mean the earliest of July 18, 2012 and the
dates referenced in the preceding clauses (b), (c) and (d).
 
“Concentration Limit” for any Obligor means at any time 3.50%
(“NormalConcentration Limit”), or such other higher percentage (“Special
Concentration Limit”) for such Obligor as set forth on Schedule V hereto, and
after the date of this Agreement as designated by the Program Agent and each
Investor Agent in a writing delivered to the Seller; provided that in the case
of an Obligor with any Affiliated Obligor, the Concentration Limit shall be
calculated as if such Obligor and such Affiliated Obligor are one Obligor;
provided further that the Program Agent or any Investor Agent may, in its sole
discretion, reduce or cancel any Special concentration Limit upon three Business
Days’ notice to the Seller (with a copy to each of the other Agents).
 

8

--------------------------------------------------------------------------------

Table of Contents

“Contract” means an agreement between any Originator and an Obligor pursuant to
or under which such Obligor shall be obligated to pay for merchandise or
services from time to time.
 
“CP Costs” means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and commercial paper dealers (currently 5 basis
points per annum), and issuing and paying agent fees incurred, in respect of
such Pooled Commercial Paper for such day, plus (iii) other costs associated
with funding small or odd-lot amounts with respect to all receivable purchase
facilities which are funded by Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase facilities funded
substantially with Pooled Commercial Paper, minus (v) any payment received on
such day net of expenses in respect of the Liquidation Fee or similar fee
related to the reduction of the capital amount of any receivable interest of
VFCC, pursuant to the terms of any receivable purchase facilities funded
substantially with Pooled Commercial Paper. In addition to the foregoing costs,
if the Seller shall request any incremental purchase of a Receivable Interest
after the initial purchase under this Agreement during any period of time
determined by the Investor Agent for the VFCC Group in its sole discretion to
result in incrementally higher CP Costs applicable to such Receivable Interest,
the Capital associated with any such Receivable Interest shall, during such
period, be deemed to be funded by VFCC in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such Capital.
 
“CP Fixed Period Date” means, for any Receivable Interest, the date of purchase
of such Receivable Interest and thereafter the last day of each calendar month
or any other day as shall have been agreed to in writing by the Program Agent,
the Investor Agents and the Seller prior to the first day of the preceding Fixed
Period for such Receivable Interest or, if there is no preceding Fixed Period,
prior to the first day of such Fixed Period.
 
“Credit Agreement” means the Credit Agreement, dated as of July 30, 2004, among
the Parent, the lenders party thereto from time to time, Citibank, N.A., as
administrative agent, the other agents and lead arranger party thereto from time
to time, and any credit facility replacing or succeeding thereto, each as the
same may be amended, amended and restated, or modified or supplemented from time
to time prior to the Credit Agreement Freeze Date (it being understood and
agreed that (i) prior to the Credit Agreement Freeze Date, any amendments or
waivers to any provision of the Credit Agreement incorporated herein or
referenced herein, if such amendment or waiver is effective pursuant to the
terms of the Credit Agreement, shall also be effective hereunder with respect to
any incorporation or reference to any provision of the Credit Agreement, and
(ii) on and after the Credit Agreement Freeze Date, no amendment or waiver to
any provision of the Credit Agreement incorporated herein or referenced herein
shall be effective hereunder unless a separate approval has been executed by the
Program Agent and the Investor Agents hereunder).
 

9

--------------------------------------------------------------------------------

Table of Contents

“Credit Agreement Freeze Date” means the first date to occur on which any Bank
which is now or hereafter a party to this Agreement ceases to be a lender under
the Credit Agreement; provided, however, if at any time, pursuant to an
assignment pursuant to Section 11.03(j), the Credit Agreement Freeze Date is
deemed to no longer exist, the “Credit Agreement Freeze Date” shall mean the
first date to occur after such assignment on which any Bank ceases to be a
lender under the Credit Agreement.
 
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller and the Originators in effect on the date
of this Agreement and described in Schedule II hereto, as modified in compliance
with this Agreement.
 
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.
 
“Debt Rating” means, for any Person, the rating by S&P or Moody’s of such
Person’s long-term public senior unsecured non-credit enhanced debt.
 
“Default Ratio” means the ratio (expressed as a percentage) computed as of the
last day of each calendar month by dividing (i) the aggregate Outstanding
Balance of all Originator Receivables that were Defaulted Receivables on such
day or that would have been Defaulted Receivables on such day had they not been
written off the books of the applicable Originator or the Seller during such
month by (ii) the aggregate Outstanding Balance of all Originator Receivables on
such day.
 
“Defaulted Receivable” means an Originator Receivable:
 
(i)           as to which any payment, or part thereof, remains unpaid (x) for
more than 60 days from the original due date for such payment, if such
Originator Receivable is not a Winchester Extended Term Receivable, or (y) for
more than 30 days from the original due date for such payment, if such
Receivable is a Winchester Extended Term Receivable;
 
(ii)           as to which the Obligor thereof or any other Person obligated
thereon or owning any Related Security in respect thereof has taken any action,
or suffered any event to occur, of the type described in Section 7.01(g);
 
(iii)           which, consistent with the Credit and Collection Policy, would
be written off the applicable Originator’s or the Seller’s books as
uncollectible; or
 
(iv)           for which the applicable Originator or the Seller has (or,
consistent with the Credit and Collection Policy, should have) established a
reserve specifically for the Obligor obligated on such Originator Receivable
with respect to the non-payment by such Obligor of its obligations on any
Originator Receivable.
 

10

--------------------------------------------------------------------------------

Table of Contents

“Deferred Purchase Price” has the meaning specified in the Originator Purchase
Agreement.
 
“Delinquency Ratio” means the ratio (expressed as a percentage) computed as of
the last day of each calendar month by dividing (i) the aggregate Outstanding
Balance of all Originator Receivables that were Delinquent Receivables on such
day by (ii) the aggregate Outstanding Balance of all Originator Receivables on
such day.
 
“Delinquent Receivable” means an Originator Receivable that is not a Defaulted
Receivable and:
 
(i)           as to which any payment, or part thereof, remains unpaid (x) for
31-60 days from the original due date for such payment, if such Originator
Receivable is not a Winchester Extended Term Receivable, or (y) for one to 30
days from the original due date for such payment, if such Receivable is a
Winchester Extended Term Receivable; or
 
(ii)           which, consistent with the Credit and Collection Policy, would be
classified as delinquent by the applicable Originator or the Seller.
 
“Deposit Account” means an account maintained at a Deposit Bank into which
(i) Collections in the form of checks and other items are deposited that have
been sent to one or more Lock-Boxes by Obligors and/or (ii) Collections in the
form of electronic funds transfers and other items are paid directly by
Obligors.
 
“Deposit Account Agreement” means an agreement, in substantially the form of
Annex B.
 
“Deposit Bank” means any of the banks holding one or more Deposit Accounts.
 
“Diluted Receivable” means that portion (and only that portion) of any
Originator Receivable which is either (a) reduced or canceled as a result of
(i) any defective, rejected or returned merchandise or services or any failure
by an Originator to deliver any merchandise or provide any services or otherwise
to perform under the underlying Contract, (ii) any change in the terms of or
cancellation of, a Contract or any cash discount, discount for quick payment or
other adjustment by an Originator which reduces the amount payable by the
Obligor on the related Originator Receivable (except any such change or
cancellation resulting from or relating to the financial inability to pay or
insolvency of the Obligor of such Originator Receivable) or (iii) any set-off by
an Obligor in respect of any claim by such Obligor as to amounts owed by it on
the related Originator Receivable (whether such claim arises out of the same or
a related transaction or an unrelated transaction) or (b) subject to any
specific dispute, offset, counterclaim or defense whatsoever (except the
discharge in bankruptcy of the Obligor thereof); provided that Diluted
Receivables are calculated assuming that all chargebacks are resolved in the
Obligor’s favor.
 
“Dilution Horizon Ratio” means, as of any date, a ratio computed by dividing
(i) the aggregate original Outstanding Balance of all Originator Receivables
created by the Originators during the two most recently ended calendar months by
(ii) the Outstanding Balance of all Originator Receivables (other than Defaulted
Receivables) as at the last day of the most recently ended calendar month minus
the aggregate amount of Unapplied Cash/Credit Memos as at the last day of the
most recently ended calendar month.
 

11

--------------------------------------------------------------------------------

Table of Contents

“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed for the most recently ended calendar month by (a) for the purpose of
calculating the Dilution Ratio in connection with the Event of Termination
specified in Section 7.01(h), dividing (i) the aggregate amount of Originator
Receivables which became Diluted Receivables during such calendar month by
(ii) the aggregate Outstanding Balance (in each case, at the time of creation)
of all Originator Receivables created during the second calendar month
immediately preceding such calendar month, and (b) for all other purposes,
dividing (i) the excess of the aggregate amount of Originator Receivables which
became Diluted Receivables during such month over the amount of the reduction in
Net Receivables Pool Balance pursuant to clause (vii) of the definition thereof
as of such date by (ii) the aggregate Outstanding Balance (in each case, at the
time of creation) of all Originator Receivables created during the second
calendar month immediately preceding such calendar month.
 
“Dilution Reserve Floor Percentage” means, as of any date, the product of (a)
the Dilution Horizon Ratio on such date multiplied by (b) the average of the
Dilution Ratios for each of the twelve most recently ended calendar months.
 
“Dilution Volatility Ratio” means, as of any date, a ratio (expressed as a
percentage) equal to the product of (a) the highest two-month rolling average
Dilution Ratio calculated for each of the twelve most recently ended calendar
months minus the average of the Dilution Ratios for each of the twelve most
recently ended calendar months, and (b) a ratio calculated by dividing the
highest two-month rolling average Dilution Ratio calculated for each of the
twelve most recently ended calendar months by the average of the Dilution Ratios
for each of the twelve most recently ended calendar months.
 
“Dollar Equivalent” means, as of any date, the amount obtained by applying the
rate for converting currency into Dollars at the spot rate of exchange for that
currency as reasonably determined and advised by the Program Agent.
 
“Dollars” or “$” means dollars in the lawful currency of the United States.
 
“Drawing Date” has the meaning specified in Section 2.18(g).
 
“Dynamic Dilution Reserve Percentage” means, as of any date, the product of
(a) the sum of (i) the product of (x) two, multiplied by (y) the average of the
Dilution Ratios for each of the twelve most recently ended calendar months, plus
(ii) the Dilution Volatility Ratio as at the last day of the most recently ended
calendar month, multiplied by (b) the Dilution Horizon Ratio as of such date.
 
“Dynamic Loss Reserve Percentage” means, as of any date, the product of (i) two
multiplied by (ii) the Loss Horizon Ratio as of such date multiplied by (iii)
the highest of the Three-Month Loss Ratios calculated for each of the twelve
most recently ended calendar months.
 
“E-Mail Seller Report” has the meaning specified in Section 6.02(g).
 
12

--------------------------------------------------------------------------------

Table of Contents

“Eligible Assignee” means (a) with respect to the CAFCO Group, (i) CNAI or any
of its Affiliates, (ii) any Person managed by Citibank, CNAI or any of their
Affiliates or (iii) any financial or other institution acceptable to the
Investor Agent for such Group and approved in writing by the Seller (which
approval by the Seller shall not be required if an Event of Termination has
occurred and is continuing) and (b) with respect to the VFCC Group, (i) Wachovia
or any of its Affiliates, (ii) any Person managed by Wachovia or any of its
Affiliates or (iii) any financial or other institution acceptable to the
Investor Agent for such Group and approved in writing by the Seller (which
approval by the Seller shall not be required if an Event of Termination has
occurred and is continuing).
 
“Eligible Country” means a country other than the United States and Canada that
satisfies each of the following criteria:
 
(a)          it has a foreign currency sovereign debt rating of at least BBB- by
S&P and Baa3 by Moody’s;
 
(b)          its government or central bank shall not have (i) prohibited the
sale of the currency of such country in exchange for United States Dollars,
(ii) admitted in writing its inability to pay its debts as the same become due,
(iii) declared a moratorium on the payment of its debts or the debts of any
national governmental authority of such country, or (iv) ceased to be a member
of the International Monetary Fund or ceased to be eligible to use the resources
of the International Monetary Fund; and
 
(c)          the United States shall not have imposed economic sanctions on such
country.
 
“Eligible Institution” means a depository institution organized under the laws
of the United States of America or any state thereof or the District of Columbia
(or any domestic branch of a foreign bank authorized under any such laws),
(a) whose senior long-term unsecured debt obligations are rated at least A- or
better by S&P and A3 or better by Moody’s, and (b) which is subject to
regulation regarding fiduciary funds on deposit substantially similar to 12
C.F.R. Section 9.10(b), if applicable, and (c) which has a combined capital and
surplus of at least $100,000,000.
 
“Eligible Investments” means book-entry securities entered on the books of the
registrar of such securities and held in the name or on behalf of the Program
Agent (in the case of the Collateral Advance Account) or the L/C Bank (in the
case of the L/C Collateral Account), negotiable instruments or securities
represented by instruments in bearer or registered form (registered in the name
of the Program Agent or its nominee (in the case of the Collateral Advance
Account) or the L/C Bank or its nominee (in the case of the L/C Collateral
Account)) which evidence:
 
(a)           readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the United States;

13

--------------------------------------------------------------------------------

Table of Contents

(b)           insured demand deposits, time deposits or certificates of deposit
of any commercial bank that (i) is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues) commercial paper rated, at the time of
the investment or contractual commitment to invest therein, as described in
clause (d), (iii) is organized under the laws of the United States or any state
thereof and (iv) has combined capital and surplus of at least $500,000,000;
 
(c)           repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any bank of the type described in clause (b) above;
 
(d)           commercial paper (maturing no later than the Business Day prior to
the first Settlement Date (Yield and Fees) following the date of purchase)
having, at the time of the investment or contractual commitment to invest
therein, the highest short-term rating from each of S&P and Moody’s;
 
(e)           investments in no-load money market funds having a rating from
each rating agency rating such fund in its highest investment category
(including such funds for which the Program Agent or any of its Affiliates is
investment manager or advisor); and
 
(f)           any other investments agreed upon between the Seller and the
Program Agent.
 
“Eligible Receivable” means, at any time, a Receivable:
 
(i)           the Obligor of which has a billing address in the United States,
Canada or any Eligible Country, and is not an Affiliate of any Originator or the
Seller;
 
(ii)           [intentionally omitted];
 
(iii)           which is not a Defaulted Receivable;
 
(iv)           the Obligor of which is not the Obligor of any Defaulted
Receivables which in the aggregate constitute more than 20% of the aggregate
Outstanding Balance of all Receivables of such Obligor;
 
(v)           which has been billed and which, according to the Contract related
thereto, is required to be paid in full within 90 days of the original billing
date therefor; provided that the aggregate Outstanding Balance of all Eligible
Receivables that are required to be paid in full within 61-90 days of the
original billing date therefor according to the Contract related thereto shall
not at any time exceed 3.00% of the aggregate Outstanding Balance of all
Eligible Receivables; provided further that up to 10.00% of the aggregate
Outstanding Balance of all Eligible Receivables may be comprised of Winchester
Extended Term Receivables;
 
14

--------------------------------------------------------------------------------

Table of Contents

(vi)           which is an obligation representing all or part of the sales
price of merchandise, insurance or services within the meaning of Section
3(c)(5) of the Investment Company Act of 1940, as amended, and the nature of
which is such that its purchase with the proceeds of notes would constitute a
“current transaction” within the meaning of Section 3(a)(3) of the Securities
Act of 1933, as amended;
 
(vii)          which is an “account” or “payment intangible” within the meaning
of Article 9 of the UCC of the applicable jurisdictions governing the perfection
of the interest created by a Receivable Interest;
 
(viii)        which is denominated in Dollars or Canadian Dollars and is payable
in the United States or Canada;
 
(ix)           which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Receivable and is not subject to any
Adverse Claim or any dispute, offset, counterclaim or defense whatsoever (except
the potential discharge in bankruptcy of such Obligor) and is not settled on a
net basis;
 
(x)           which, together with the Contract related thereto, does not
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, any Originator, the Collection
Agent or the Obligor is in violation of any such law, rule or regulation in any
material respect;
 
(xi)           which, if the Obligor thereof has a billing address outside of
the United States or Canada (other than the Province of Quebec and, if the
transfer of such Receivable to the Purchaser under this Agreement occurs prior
to August 1, 2007, the Province of Ontario), arises under a Contract which does
not contain a legally enforceable provision requiring such Obligor to consent to
the transfer, sale or assignment of the rights and duties of the Seller or the
applicable Originator thereunder, unless a written consent of the Obligor has
been obtained;
 
(xii)           which was generated in the ordinary course of the applicable
Originator’s business;
 
(xiii)          which has not been extended, rewritten or otherwise modified
from the original terms thereof (except as permitted by Section 6.02(c));
 
(xiv)          the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;
 
 
15

--------------------------------------------------------------------------------

Table of Contents

(xv)           which satisfies all applicable requirements of the Credit and
Collection Policy;
 
(xvi)          the Obligor of which is not the Government of Canada or any
agency, department, instrumentality or political subdivision thereof or any
federal or provincial Crown corporation (other than those listed as exempt under
applicable legislation from restrictions or requirements for consent or notice
of the assignment of Receivables in respect of which they are obligors), or any
provincial or local government or government agency, department, instrumentality
or political subdivision of such provincial or local government if the
enforceability against such government, agency, department, instrumentality or
political subdivision of an assignment of debts owing thereby is subject to any
precondition which has not been fulfilled;
 
(xvii)         which, if it is an obligation of an Obligor that is a government
or a governmental subdivision or agency, shall not cause the aggregate
Outstanding Balance of all Receivables that are obligations of Obligors that are
governments or governmental subdivisions or agencies to exceed 10% of the
aggregate Outstanding Balance of all Receivables at such time;
 
(xviii)        which represents a bona fide obligation of the Obligor of such
Receivable to pay the stated amount thereof;
 
(xix)           as to which the applicable Originator has satisfied and fully
performed all obligations with respect to such Receivable required to be
fulfilled by it other than customary warranty obligations, and no further action
is required to be performed by any Person with respect thereto other than
payment thereon by the applicable Obligor;
 
(xx)           for which the related invoice has not been prepared or generated
manually; and
 
(xxi)          as to which, if such Receivable is a Canadian Receivable, (x)
none of the services (if any) giving rise to such Receivable were rendered to
the Obligor thereof in Canada, and (y) if the Obligor has a billing address in
the Province of Quebec, (A) the Contract with respect to such Canadian
Receivable is not governed by the laws of the Province of Quebec and (B)
pursuant to the express terms of such Contract, all Collections with respect
thereto are payable only to locations outside of the Province of Quebec.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Parent’s controlled group, or under common control with the
Parent, within the meaning of Section 414 of the Code, and the regulations
promulgated and rulings issued thereunder.
 

16

--------------------------------------------------------------------------------

Table of Contents

“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a) (2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (iii) the cessation of
operations at a facility in the circumstances described in Section 4068(f) of
ERISA; (iv) the withdrawal by the Parent or an ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (v) the failure by the Parent or any
ERISA Affiliate to make a payment to a Plan required under Section 302(f)(1) of
ERISA, which Section imposes a lien for failure to make required payments;
(vi) the adoption of an amendment to a Plan requiring the provision of security
to such Plan, pursuant to Section 307 of ERISA; or (vii) the institution by the
PBGC of proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition which would constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, a Plan.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum equal
to the rate per annum at which deposits in Dollars are offered by the principal
office of Citibank in London, England to prime banks in the London interbank
market at 11:00 A.M. (London Time) two Business Days before the first day of
such Fixed Period in an amount substantially equal to the Capital associated
with such Fixed Period on such first day and for a period equal to such Fixed
Period.
 
“Eurodollar Rate Reserve Percentage” of any Investor or Bank for any Fixed
Period in respect of which Yield is computed by reference to the Eurodollar Rate
means the reserve percentage applicable two Business Days before the first day
of such Fixed Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) (or if more than one
such percentage shall be applicable, the daily average of such percentages for
those days in such Fixed Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Investor or Bank with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Liabilities is determined) having a term equal to such Fixed
Period.
 
“Event of Termination” has the meaning specified in Section 7.01.
 
“Excess Interest” means, in respect of Cash Secured Advances at any time, the
excess of (i) the aggregate unpaid accrued interest on the Cash Secured Advances
at such time over (ii) the aggregate interest and dividends received by the
Program Agent in respect of the Term-Out Bank Collateral and available for
withdrawal from the Collateral Advance Account at such time.
 

17

--------------------------------------------------------------------------------

Table of Contents

“Exchange Rate Protection Factor” means, with respect to Receivables that are
denominated in Canadian Dollars, an amount, as determined by the Program Agent
in its sole discretion, to protect the Investors and the Banks against adverse
fluctuations in the exchange rate between Dollars and Canadian Dollars.
Initially, the “Exchange Rate Protection Factor” shall be 6.00%.
 
“Excluded Receivable” means (a) all indebtedness or accounts receivable due from
The Stanley Works Co. to Chase Brass & Copper Company, Inc. (whether or not such
indebtedness or accounts receivable has been sold or transferred by Chase Brass
& Copper Company, Inc.), (b) all indebtedness due to an Originator arising from
the sale of consigned goods by such Originator, (c) all indebtedness or accounts
receivable due from Honeywell International Inc. or a unit or subsidiary thereof
to A.J. Oster Co. (whether or not such indebtedness or accounts receivable has
been sold or transferred by A.J. Oster Co.) and (d) all indebtedness or accounts
receivable due from Honeywell International Inc. or a unit or subsidiary thereof
to A.J. Oster West, Inc. (whether or not such indebtedness or accounts
receivable has been sold or transferred by A.J. Oster West, Inc.); provided,
that upon at least thirty (30) days prior written notice by the Seller and the
relevant Originator to each of the Agents (A) stating that all receivables
financing or purchasing arrangements pertaining to the indebtedness and accounts
receivable described in clause (a), (c) or (d) above have been terminated and
all UCC Financing Statements filed in connection therewith have been terminated
(and attaching acknowledgment copies thereof), (B) stating that the indebtedness
or accounts receivable previously subject to such receivables financing or
purchasing arrangements are free and clear of Adverse Claims (and attaching
appropriate UCC search results confirming such statement) and (C) authorizing
the Program Agent to file an amendment of the applicable UCC Financing
Statements filed in connection with this Agreement to reflect that such
indebtedness and accounts receivable are no longer Excluded Receivables, the
indebtedness or accounts receivable due from the Obligor specified in clause
(a), (c) or (d) above, as applicable, shall no longer be deemed to be Excluded
Receivables from and after the filing of such UCC Financing Statement
amendments.
 
“Facility Fee Agreement” has the meaning specified in Section 2.05(b).
 
“Facility Termination Date” means the earliest of (a) July 18, 2012 or (b) the
date determined pursuant to Section 7.01, (c) the date the Purchase Limit
reduces to zero pursuant to Section 2.01(b), or (d) the Repurchase Date pursuant
to Section 2.20.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Program Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Agreements” means, collectively, the Agent Fee Agreement, the Facility Fee
Agreement and the L/C Fee Agreement.
 

18

--------------------------------------------------------------------------------

Table of Contents

“Fees” means the fees payable pursuant to the Fee Agreements.
 
“Finance Charge” means, with respect to any Receivable, any interest, finance
charges or other similar charges payable at any time by an Obligor in connection
with such Receivable not having been paid on the due date thereof.
 
“Fixed Period” means, with respect to any Receivable Interest:
 
(a)           in the case of any Fixed Period in respect of which Yield is
computed by reference to the Investor Rate, each successive period commencing on
each CP Fixed Period Date for such Receivable Interest and ending on the next
succeeding CP Fixed Period Date for such Receivable Interest; and
 
(b)           in the case of any Fixed Period in respect of which Yield is
computed by reference to the Assignee Rate, each successive period of from one
to and including 29 days, or a period of one month, as the Seller shall select
and the Investor Agent for the relevant Investor or Bank may approve on notice
by the Seller received by such Investor Agent (including notice by telephone,
confirmed in writing) not later than 11:00 A.M. (New York City time) on (A) the
day which occurs three Business Days before the first day of such Fixed Period
(in the case of Fixed Periods in respect of which Yield is computed by reference
to the Eurodollar Rate) or (B) the first day of such Fixed Period (in the case
of Fixed Periods in respect of which Yield is computed by reference to the
Alternate Base Rate), each such Fixed Period for such Receivable Interest to
commence on the last day of the immediately preceding Fixed Period for such
Receivable Interest (or, if there is no such Fixed Period, on the date of
purchase of such Receivable Interest), except that if such Investor Agent shall
not have received such notice, or such Investor Agent and the Seller shall not
have so mutually agreed, before 11:00 A.M. (New York City time) on such day,
such Fixed Period shall be one day;
 
provided, however, that:
 
(i)           any Fixed Period (other than of one day) which would otherwise end
on a day which is not a Business Day shall be extended to the next succeeding
Business Day (provided, however, if Yield in respect of such Fixed Period is
computed by reference to the Eurodollar Rate, and such Fixed Period would
otherwise end on a day which is not a Business Day, and there is no subsequent
Business Day in the same calendar month as such day, such Fixed Period shall end
on the next preceding Business Day);
 
(ii)           in the case of any Fixed Period of one day, (A) if such Fixed
Period is the initial Fixed Period for a Receivable Interest, such Fixed Period
shall be the day of the purchase of such Receivable Interest; (B) any
subsequently occurring Fixed Period which is one day shall, if the immediately
preceding Fixed Period is more than one day, be the last day of such immediately
preceding Fixed Period and, if the immediately preceding Fixed Period is one
day, be the day next following such immediately preceding Fixed Period; and (C)
if such Fixed Period occurs on a day immediately preceding a day which is not a
Business Day, such Fixed Period shall be extended to the next succeeding
Business Day; and
 

19

--------------------------------------------------------------------------------

Table of Contents

(iii) in the case of any Fixed Period for any Receivable Interest which
commences before the Termination Date for such Receivable Interest and would
otherwise end on a date occurring after such Termination Date, such Fixed Period
shall end on such Termination Date and the duration of each Fixed Period which
commences on or after the Termination Date for such Receivable Interest shall be
of such duration (including, without limitation, one day) as shall be selected
by the Program Agent with the consent of the Investor Agents or, in the absence
of any such selection, each period of thirty days from the last day of the
immediately preceding Fixed Period.
 
“Funds Transfer Letter” means a letter in substantially the form of Annex E
hereto executed and delivered by the Seller to the Program Agent and the
Investor Agents, as the same may be amended or restated in accordance with the
terms thereof.
 
“Group” means (a) with respect to CAFCO, its Investor Agent, its Related Banks
and CAFCO, and (b) with respect to VFCC, its Investor Agent, its Related Banks
and VFCC.
 
“Indemnified Party” has the meaning specified in Section 10.01.
 
“Indemnified Taxes” has the meaning specified in Section 2.10.
 
“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
 
“Investor” means CAFCO, VFCC and all other owners by assignment of a Receivable
Interest originally purchased by CAFCO or VFCC.
 
“Investor Agent” means (a) with respect to CAFCO and its Related Banks, CNAI or
any successor investor agent designated by such parties, and (b) with respect to
VFCC and its Related Banks, Wachovia or any successor investor agent designated
by such parties.
 
“Investor Agent’s Account” means (a) with respect to CAFCO and its Related
Banks, the special account (account number 4063-6695) of their Investor Agent
maintained at the office of Citibank at 399 Park Avenue, New York, New York (ABA
#021-000-089), or such other account as such Investor Agent shall designate in
writing to the Seller, the Collection Agent and the Program Agent, and (b) with
respect to VFCC and its Related Banks, the special account (account number
2000002391825) of their Investor Agent maintained at the office of Wachovia at
201 S. College Street, Charlotte, North Carolina (ABA #053-000-219), or such
other account as such Investor Agent shall designate in writing to the Seller,
the Collection Agent and the Program Agent.
 
“Investor Purchase Limit” means (a) with respect to the CAFCO Group,
$125,000,000, and (b) with respect to the VFCC Group, $125,000,000. Any
reduction (or termination) of the Purchase Limit by Seller pursuant to
Section 2.01(b) shall reduce ratably (or terminate) each Group’s Investor
Purchase Limit.
 

20

--------------------------------------------------------------------------------

Table of Contents

“Investor Rate” means for any Fixed Period for any Receivable Interest:
 
(a)           with respect to CAFCO, the per annum rate equivalent to the
weighted average of the per annum rates paid or payable by such Investor from
time to time as interest on or otherwise (by means of interest rate hedges or
otherwise) in respect of those Promissory Notes issued by such Investor that are
allocated, in whole or in part, by such Investor’s Investor Agent (on behalf of
such Investor) to fund the purchase or maintenance of such Receivable Interest
during such Fixed Period as determined by such Investor Agent (on behalf of such
Investor) and reported to the Seller, the Program Agent and, if the Collection
Agent is not the Seller, the Collection Agent, which rates shall reflect and
give effect to (i) the commissions of placement agents and dealers (currently 5
basis points per annum) in respect of such Promissory Notes, to the extent such
commissions are allocated, in whole or in part, to such Promissory Notes by such
Investor Agent (on behalf of such Investor) and (ii) an administrative fee of 2
basis points per annum; provided, however, that (a) if any component of such
rate is a discount rate, in calculating the “Investor Rate” for such Fixed
Period such Investor Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
(b) the Investor Rate with respect to Receivable Interests funded by CAFCO’s
Participants shall be the same rate as in effect from time to time on Receivable
Interests or portions thereof that are not funded by one of its Participants;
(c) if all of the Receivable Interests maintained by CAFCO are funded by its
Participants, then the Investor Rate shall be CAFCO’s pool funding rate in
effect from time to time for its largest size pool of transactions which settles
monthly; and (d) the per annum rate determined pursuant hereto shall be
increased by 2% at any time when an Event of Termination shall exist.
 
(b)           with respect to VFCC, the sum of (i) the per annum interest rate
that, when applied to the weighted average outstanding Capital of such
Receivable Interest funded by VFCC through the issuance of commercial paper
notes for the actual number of days elapsed in such Fixed Period, would result
in an amount of accrued interest equivalent to VFCC’s CP Costs for such Fixed
Period plus (ii) an administrative fee of 2 basis points per annum.
 
“L/C Bank” has the meaning specified in Section 2.18(a).
 
“L/C Collateral Account” has the meaning specified in Section 2.19.
 
“L/C Facility Limit” means 80% of the then applicable Investor Purchase Limit
for the VFCC Group.
 
“L/C Fee Agreement” has the meaning specified in Section 2.18(n).
 
“L/C Receivable Interest” has the meaning specified in Section 2.18(a).
 

21

--------------------------------------------------------------------------------

Table of Contents

“L/C Termination Date” means the earliest of (i) five days prior to the date set
forth in clause (a) of the definition of Commitment Termination Date (as the
same may be extended from time to time), (ii) the Commitment Termination Date
and (iii) the Cash Secured Advance Commencement Date for the VFCC Group.
 
“Letter of Credit” means any standby letter of credit issued by Wachovia for the
account of the Seller pursuant to this Agreement.
 
“Letter of Credit Application” means the L/C Bank’s form of application
agreement for a standby letter of credit.
 
“Liquidation Day” means, for any Receivable Interest, (i) each day during a
Fixed Period for such Receivable Interest on which the conditions set forth in
Section 3.02 are not satisfied, and (ii) each day which occurs on or after the
Termination Date for such Receivable Interest.
 
“Liquidation Fee” means, for (i) any Fixed Period for which Yield is computed by
reference to the Investor Rate and a reduction of Capital is made for any reason
on any day or (ii) any Fixed Period for which Yield is computed by reference to
the Eurodollar Rate and a reduction of Capital is made for any reason on any day
other than the last day of such Fixed Period, the amount, if any, by which (A)
the additional Yield (calculated without taking into account any Liquidation Fee
or any shortened duration of such Fixed Period pursuant to clause (iii) of the
definition thereof) which would have accrued from the date of such repayment to
the last day of such Fixed Period (or, in the case of clause (i) above, the
maturity of the underlying commercial paper tranches) on the reductions of
Capital of the Receivable Interest relating to such Fixed Period had such
reductions remained as Capital, exceeds (B) the income, if any, received by the
Investors or the Banks which hold such Receivable Interest from the investment
of the proceeds of such reductions of Capital.
 
“Location” means, with respect to any Person, such Person’s location for
purposes of Section 9-307 of the UCC as in effect in the State of New York on
any date of determination.
 
“Lock-Box” means a post office box administered by a Deposit Bank for the
purpose of receiving Collections.
 
“Loss Horizon Ratio” means, as of any date, a ratio computed by dividing (i) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Originator Receivables created by the Originators during the three most recently
ended calendar months by (ii) the Outstanding Balance of Originator Receivables
(other than Defaulted Receivables) minus the aggregate amount of Unapplied
Cash/Credit Memos as at the last day of the most recently ended calendar month.
 
“Loss Ratio” means, for any calendar month, the ratio determined as (a) the sum
of (i) the aggregate Outstanding Balance of Originator Receivables which were 61
- 90 days past due plus (ii) (without duplication) the aggregate amount of
write-offs during such calendar month of Originator Receivables which were less
than 61 days past due, divided by (b) the aggregate Outstanding Balance (in each
case, at the time of creation) of Originator Receivables created during the
third preceding calendar month.
 

22

--------------------------------------------------------------------------------

Table of Contents

“Loss Reserve Floor Percentage” means, as of any date, four times the Normal
Concentration Limit.
 
“Loss-to-Liquidation Ratio” means the ratio (expressed as a percentage) computed
as of the last day of each calendar month by dividing (i) the aggregate
Outstanding Balance of all Originator Receivables written off by the Originators
or the Seller, or which should have been written off by the Originators or the
Seller in accordance with the Credit and Collection Policy, during the calendar
month ending on such last day by (ii) the aggregate amount of Collections (other
than deemed Collections paid pursuant to Section 2.04(e)(i)) of Originator
Receivables actually received during such calendar month.
 
“Majority Banks” shall mean (i) at any time when there are only two Banks party
hereto, both such Banks, and (ii) at all other times, Banks having Bank
Commitments that aggregate more than 50% of the Purchase Limit or, if the Bank
Commitments have been terminated, Banks either holding Receivable Interests (or
interests therein) or obligated to purchase interests in Receivable Interests
pursuant to their respective Asset Purchase Agreements which aggregate more than
50% of all outstanding Receivable Interests.
 
“Maximum Percentage Factor” means 94.50% or, if Weekly Reports are required to
be delivered pursuant to Section 6.02(g)(ii), 97.25%.
 
“Modification” and “Modify” have the meanings specified in Section 2.18(c).
 
“Monthly Report” means a report in substantially the form of Annex A-1 hereto
setting forth the calculation of the Net Receivables Pool Balance, the
calculations of each of the Aggregate Loss and Dilution Reserve and the Yield
and Fee Reserve, the Percentage Factor (as of the date of such report) and
providing Receivable performance and program documentation compliance
information for the previous calendar month, and containing such additional
information as any Agent may reasonably request from time to time, furnished by
the Collection Agent pursuant to Section 6.02(g)(i).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (i) is maintained for employees of the
Parent or an ERISA Affiliate and at least one Person other than the Parent and
its ERISA Affiliates or (ii) was so maintained and in respect of which the
Parent or an ERISA Affiliate could have liability under Section 4064 or 4069 of
ERISA in the event such plan has been or were to be terminated.
 

23

--------------------------------------------------------------------------------

Table of Contents

“Net Receivables Pool Balance” means at any time the Outstanding Balance of
Eligible Receivables then in the Receivables Pool reduced by the sum of (without
duplication) (i) the aggregate amount by which the Outstanding Balance of
Eligible Receivables of each Obligor then in the Receivables Pool exceeds the
product of (A) the Concentration Limit for such Obligor multiplied by (B) the
Net Receivables Pool Balance, (ii) the aggregate amount by which the Outstanding
Balance of Eligible Receivables of all Obligors with a billing address in Mexico
then in the Receivables Pool exceeds 3.5% of the Net Receivables Pool Balance,
(iii) the aggregate amount by which the Outstanding Balance of Eligible
Receivables of all Obligors with a billing address in China then in the
Receivables Pool exceeds 1% of the Net Receivables Pool Balance, (iv) the
aggregate amount by which the Outstanding Balance of Eligible Receivables of all
Obligors with a billing address in an Eligible Country (including Mexico and
China, if such countries are then Eligible Countries) then in the Receivables
Pool exceeds 7% of the Net Receivables Pool Balance, (v) the aggregate
outstanding amount of deposits received by the Originators from any Obligors
with respect to Receivables then in the Receivables Pool, (vi) the aggregate
amount of Unapplied Cash/Credit Memos at such time, (vii) the aggregate of all
potential set-off amounts representing amounts owed by any Originator (or its
Affiliates) to any Obligor, (viii) the aggregate of all potential set-off
amounts representing amounts not yet owed but expected to be owed (based on
historical data and otherwise reasonably determined by the Agents) by any
Originator (or its Affiliates) to any Obligor on account of purchases of scrap
metal, determined over a period of time after the Amortization Date equal to the
highest of the Three-Month Receivable Turnover Ratios calculated for each of the
twelve most recently ended calendar months; provided that the amounts in this
clause (viii) shall only be deducted if (A) Parent’s Debt Rating is lower than
BB- by S&P or lower than Ba3 by Moody’s and (B) the Amortization Date has
occurred, (ix) the product (expressed as a Dollar Equivalent) of (A) the
Exchange Rate Protection Factor multiplied by (B) the Outstanding Balance of
Receivables denominated in Canadian Dollars, (x) the aggregate amount of
charge-backs not included in any credit memo issued by the applicable
Originator, (xi) the aggregate amount which the Originators have agreed to pay
to Obligors with respect to returnable “cores” and packaging and (xii) the
aggregate amount of accruals on the books of the Originators relating to
in-transit scrap metal and scrap metal sales.
 
“Non-Pro-Rata Allocation” has the meaning specified in Section 2.01(a).
 
“Normal Concentration Limit” has the meaning specified in the definition of
“Concentration Limit”.
 
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Originator” means the Parent and each of the Subsidiaries of the Parent which
from time to time is a party to, and is a “seller” under the Originator Purchase
Agreement. At the date of this Agreement, the Originators are those Persons
designated on Schedule VI.
 
“Originator Purchase Agreement” means the Purchase and Contribution Agreement
dated as of the date of this Agreement among the Originators, as sellers, the
Parent, as collection agent, and the Seller, as purchaser, as the same may be
amended, modified or restated from time to time.
 

24

--------------------------------------------------------------------------------

Table of Contents

“Originator Receivable” means the indebtedness of any Obligor resulting from the
provision or sale of merchandise or services by any Originator under a Contract
(whether constituting an account, instrument, chattel paper or general
intangible), and includes, except if the Obligor thereof has a billing address
in Canada, the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto; provided, however, that the
term “Originator Receivable” shall not include any Excluded Receivable.
 
“Other Companies” means the Originators and all of their Subsidiaries except the
Seller.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof; provided, that to the extent that the amount of any
Receivable is, under the terms of the applicable Contract, expressed in Canadian
Dollars, such amount for the purposes of this definition shall be the Dollar
Equivalent thereof at the relevant time. Sales or use tax and any other taxes
and Finance Charges which may be billed in connection with a Receivable are not
included in the Outstanding Balance.
 
“Parent” means Olin Corporation, a Virginia corporation.
 
“Participant” has the meaning specified in Section 11.03(h).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.
 
“Percentage” of any Bank means, (a) with respect to Citibank, the percentage set
forth on the signature page to this Agreement, or such amount as reduced or
increased by any Assignment and Acceptance entered into with an Eligible
Assignee, (b) with respect to Wachovia, the percentage set forth on the
signature page to this Agreement, or such amount as reduced by any Assignment
and Acceptance entered into with an Eligible Assignee, or (c) with respect to a
Bank that has entered into an Assignment and Acceptance, the amount set forth
therein as such Bank’s Percentage, or such amount as reduced or increased by an
Assignment and Acceptance entered into between such Bank and an Eligible
Assignee.
 
“Percentage Factor” means, at any time, a percentage equal to (i) the sum of the
outstanding Capital plus the Aggregate Loss and Dilution Reserve plus the Yield
and Fee Reserve divided by (ii) the Net Receivables Pool Balance. For purposes
of Section 6.06(ix), the Percentage Factor is to be computed daily to reflect
changes in the Net Receivables Pool Balance and Capital. Otherwise, the
Percentage Factor is to be calculated as of the last day of the reporting period
covered by each Seller Report and shall be set forth in each Seller Report.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Pooled Commercial Paper” means commercial paper notes of VFCC subject to any
particular pooling arrangement by VFCC, but excluding commercial paper issued by
VFCC for a tenor and in an amount specifically requested by any Person in
connection with any agreement effected by VFCC.
 

25

--------------------------------------------------------------------------------

Table of Contents

 
“Pool Receivable” means a Receivable in the Receivables Pool.
 
“Pro Forma Balance Sheet” has the meaning specified in Section 3.01(m).
 
“Program Agent” has the meaning specified in the introductory paragraph hereof.
 
“Promissory Notes” means, collectively, (i) promissory notes issued by CAFCO and
(ii) participations sold by CAFCO pursuant to Section 11.03(h); provided that
the term “Promissory Notes” shall not include the interests sold by CAFCO to a
Bank or its designee under an Asset Purchase Agreement.
 
“Purchase Limit” means $250,000,000, as such amount may be reduced pursuant to
Section 2.01(b). References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 2.01(b), minus the then outstanding Capital of Receivable Interests
under this Agreement.
 
“Ratable Share” means, at any time in respect of any Bank, the percentage
obtained by dividing the amount of such Bank’s Bank Commitment at such time by
the aggregate amount of the Bank Commitments of all the Banks in such Bank’s
Group at such time.
 
“Receivable” means any Originator Receivable which has been acquired by the
Seller from an Originator by purchase or by capital contribution pursuant to the
Originator Purchase Agreement.
 
“Receivable Interest” means, at any time, an undivided percentage ownership
interest in (i) all then outstanding Pool Receivables, (ii) all Related Security
with respect to such Pool Receivables, and (iii) all Collections with respect
to, and other proceeds of, such Pool Receivables. Such undivided percentage
interest shall be computed as:
 
_C_
AC
 
where:
 
 
C
=
the Capital of such Receivable Interest at the time of computation.

 
 
AC
=
the aggregate Capital of all Receivable Interests at the time of computation.

 
Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 2.03. For the avoidance of doubt, the term “Receivable
Interest” includes an L/C Receivable Interest.
 
 
 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
“Receivable Turnover Ratio” means, for any month, a ratio determined as:
 
(RPB/CO) x (30 + CDP)
 
where:
 
 
RPB
=
the aggregate Outstanding Balance of Eligible Receivables in the Receivables
Pool at the end of such month.

 
 
CO
=
Collections received during such month.

 
 
CDP
=
the Collection Delay Period.

 
“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable.
 
“Register” has the meaning specified in Section 11.03(c).
 
“Reimbursement Obligation” has the meaning specified in Section 2.18(g).
 
“Related Bank” means (a) with respect to CAFCO, Citibank, each Bank which has
entered into an Assignment and Acceptance with Citibank, and each assignee
(directly or indirectly) of any such Bank, which assignee has entered into an
Assignment and Acceptance, and (b) with respect to VFCC, Wachovia, each Bank
which has entered into an Assignment and Acceptance with Wachovia, and each
assignee (directly or indirectly) of any such Bank, which assignee has entered
into an Assignment and Acceptance.
 
“Related Security” means with respect to any Receivable:
 
(i)          all of the Seller’s interest in any merchandise (including returned
merchandise) relating to any sale giving rise to such Receivable;
 
(ii)          all security interests, hypothecs or liens and property subject
thereto from time to time purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and similar instruments filed against an
Obligor describing any collateral securing such Receivable;
 
(iii)          all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and
 
(iv)          the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor.
 
“Repurchase Date” has the meaning specified in Section 2.20.
 

27

--------------------------------------------------------------------------------

Table of Contents

“Revolving Period” means the period beginning on the date of the initial
purchase hereunder and terminating at the close of business on the Business Day
immediately preceding the date on which the Termination Date shall have occurred
for all Receivable Interests.
 
“S&P” means Standard and Poor’s, a division of The McGraw-Hill Companies,
 
“SEC” means the Securities and Exchange Commission.
 
“Seller Report” means a Monthly Report or a Weekly Report.
 
“Settlement Date (Capital)” means the second Business Day following the date on
which each Monthly Report or Weekly Report, as the case may be, is required to
be delivered to the Agent hereunder; provided, however, that if the Termination
Date shall occur with respect to all Receivable Interests, the Settlement Date
(Capital) shall be the date(s) selected by the Agent or, in the absence of any
such selection, the “Settlement Date (Capital)” shall be each Business Day.
 
“Settlement Date (Yield and Fees)” for any Receivable Interest means the last
day of each Fixed Period for such Receivable Interest; provided, however, that
if Yield with respect to such Receivable Interest is computed by reference to
the Investor Rate and no Liquidation Day exists on the last day of a Fixed
Period for such Receivable Interest, the Settlement Date (Yield and Fees) for
such Receivable Interest for such Fixed Period shall be the second Business Day
after the last day of such Fixed Period.
 
“Single-Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (i) is maintained for employees of the
Parent or an ERISA Affiliate and no Person other than the Parent and its ERISA
Affiliates or (ii) was so maintained and in respect of which the Parent or an
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
 
“Subsidiary” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Seller, the Parent or an Originator, as the case may be, or by one
or more Subsidiaries, or by the Seller, the Parent or an Originator, as the case
may be, and one or more Subsidiaries.
 
“Tangible Net Worth” means at any time the excess of (i) the sum of (a) the
product of (x) 100% minus the Discount (as such term is defined in the
Originator Purchase Agreement) multiplied by (y) the Outstanding Balance of all
Receivables other than Defaulted Receivables plus (b) cash and cash equivalents
of the Seller, minus (ii) the sum of (a) Capital plus (b) the Deferred Purchase
Price.
 
“Tax Act” means the Income Tax Act (Canada) and the Regulations thereunder, as
amended, modified or replaced from time to time.
 
“Tax Convention” means a convention for the avoidance of double income taxation
between Canada and another country.
 

28

--------------------------------------------------------------------------------

Table of Contents

“Term Period” means, for any Group, the period commencing on the Cash Secured
Advance Commencement Date, if any, for such Group and ending on the first day on
which the Termination Date for all Receivable Interests held by the members of
such Group has occurred.
 
“Termination Date” for any Receivable Interest means (i) in the case of a
Receivable Interest owned by an Investor, the earlier of (a) the Business Day
which the Seller or the Investor Agent for such Investor so designates by notice
to the other (with a copy to the Program Agent and the other Investor Agents) at
least one Business Day in advance for such Receivable Interest and (b) the
Facility Termination Date and (ii) in the case of a Receivable Interest owned by
a Bank, the earlier of (a) the Business Day which the Seller so designates by
notice to the Program Agent and the Investor Agents at least one Business Day in
advance for such Receivable Interest and (b) the Commitment Termination Date.
 
“Term-Out Bank” means any Bank which is a member of a Group for which the Term
Period has commenced.
 
“Term-Out Bank Collateral” has the meaning specified in Section 2.17(b).
 
“Term-Out Bank Purchase Date” means, for any Group, the Commitment Termination
Date for such Group determined pursuant to clause (a) of the definition thereof,
without giving effect to the final proviso at the end of the definition of
Commitment Termination Date.
 
“Three-Month Loss Ratio” means, for any calendar month, the average of the Loss
Ratios for such calendar month and the two immediately preceding calendar
months.
 
“Three-Month Receivable Turnover Ratio” means, for any calendar month, the
average of the Receivable Turnover Ratio for such calendar month and the two
immediately preceding calendar months.
 
“Transaction Document” means any of this Agreement, the Originator Purchase
Agreement, the Deposit Account Agreements, the Fee Agreements, the Undertaking,
the Collateral Advance Account Agreement, all amendments and waivers to any of
the foregoing and all other agreements and documents delivered and/or related
hereto or thereto.
 
“Transfer Event” means the occurrence of any of the following events:
 
(i)           a Collection Agent Default; or
 
(ii)           an event that but for notice or lapse of time or both would
constitute a Collection Agent Default of the type described in clause (c) of the
definition thereof; or
 
(iii)           an Event of Termination; or
 
(iv)           an Incipient Event of Termination pursuant to Section 7.01(g).
 

29

--------------------------------------------------------------------------------

Table of Contents

“Treaty Resident” means a Person that is or is deemed to be a resident of a
country with which Canada has a Tax Convention for purposes of that Convention,
including a resident of the United States for purposes of the Canada-U.S.
Convention, and for greater certainty does not currently include a limited
liability company that is treated as a disregarded entity or a partnership for
U.S. federal income tax purposes.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Unapplied Cash/Credit Memos” means, as at any time, the sum of (i) the
aggregate amount of Collections (expressed as the Dollar Equivalent, if any such
amount is in Canadian Dollars) on hand at such time for payment on account of
any Eligible Receivables, the Obligor of which has not been identified and (ii)
the aggregate Outstanding Balance of all Receivables in respect of which any
credit memo issued by the applicable Originator or the Seller is outstanding at
such time to the extent deemed Collections have not been paid pursuant to
Section 2.04(e).
 
“Undertaking” means the Undertaking Agreement dated as of the date hereof made
by the Parent in favor of the Seller, and assigned to the Program Agent, and
relating to the obligations of the Originators (other than the Parent),
substantially in the form of Annex F hereto, as the same may be amended,
modified or restated from time to time.
 
“VFCC” means Variable Funding Capital Company LLC and any successor or assign of
VFCC that is a receivables investment company which in the ordinary course of
its business issues commercial paper or other securities to fund its acquisition
and maintenance of receivables.
 
“VFCC Group” means the Group in which VFCC is the Investor.
 
“Wachovia” means Wachovia Bank, National Association, a national banking
association.
 
“Weekly Report” means a report in substantially the form of Annex A-2 hereto
setting forth (i) updated as to the Outstanding Balance of Pool Receivables and
Unapplied Cash/Credit Memos and (ii) the calculation of the Net Receivables Pool
Balance, the calculation (based on data in the most recent Monthly Report) of
each of the Aggregate Loss and Dilution Reserve and the Yield and Fee Reserve
and the Percentage Factor and containing such additional information as any
Agent may reasonably request from time to time, furnished by the Collection
Agent pursuant to Section 6.02(g)(ii).
 
“Weekly Reporting Period” means any time when both of the following conditions
exist: (i) the Parent’s Debt Rating is below BBB- by S&P (or is withdrawn or
suspended by S&P) and is below Baa3 by Moody’s (or is withdrawn or suspended by
Moody’s) and (ii) the Percentage Factor is greater than 70%.
 
“Winchester Extended Term Receivable” means an Originator Receivable (i) the
Originator of which is the Winchester Division of Olin Corporation and (ii)
which, according to the Contract related thereto, is required to be paid in full
within more than 90 days (but not more than 180 days) of the original billing
date therefor.
 

30

--------------------------------------------------------------------------------

Table of Contents

“Yield” means for each Receivable Interest for each Fixed Period:
 
(i)           for each day during each Fixed Period to the extent an Investor
will be funding its portion of such Receivable Interest through the issuance of
Promissory Notes, commercial paper or other promissory notes, as the case may
be,
 
IR x C x ED
360
 
(ii)           for each day during such Fixed Period to the extent (x) an
Investor will not be funding its portion of such Receivable Interest through the
issuance of Promissory Notes, commercial paper or other promissory notes, as the
case may be, or (y) a Bank will be funding its portion of such Receivable
Interest,
 
AR x C x ED
360
 
where:
 
 
AR
=
the Assignee Rate for such portion of such Receivable Interest for such Fixed
Period

 
 
C
=
the Capital of such portion of such Receivable Interest during such Fixed Period

 
 
IR
=
the Investor Rate for such portion of such Receivable Interest for such Fixed
Period

 
 
ED
=
the actual number of days elapsed during such portion of such Fixed Period

 
provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
 

31

--------------------------------------------------------------------------------

Table of Contents

“Yield and Fee Reserve” means, on any date, an amount equal to
 
(C x YFRP) + (CAFP x OB) + AUYF
 
where:
 
 
C
=
the aggregate Capital of all Receivable Interests at the close of business of
the Collection Agent on such date.

 
 
YFRP
=
the Yield and Fee Reserve Percentage on such date.

 
 
CAFP
=
the Collection Agent Fee Reserve Percentage on such date.

 
 
OB
=
the aggregate Outstanding Balance of all Originator Receivables at the end of
the most recently ended calendar month.

 
 
AUYF
=
accrued and unpaid Yield, Collection Agent Fee and Fees on such date, for all
Receivable Interests.

 
“Yield and Fee Reserve Percentage” means, on any date, a percentage equal to
 
[(AER x 1.5) + AM + PF] x RTR
360
 
where:
 
 
AER
=
the one-month Adjusted Eurodollar Rate in effect on such date.

 
 
AM
=
the Applicable Margin over the Eurodollar Rate used in the calculation of the
Assignee Rate in effect on such date.

 
 
PF
=
the Program Fee (as defined in the Facility Fee Agreement), in effect on such
date.

 
 
RTR
=
the highest of the Three-Month Receivable Turnover Ratios calculated for each of
the twelve most recently ended calendar months.

 
SECTION 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
All terms used in Article 9 of the UCC in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE PURCHASES
 
SECTION 2.01. Purchase Facility. (a) On the terms and conditions hereinafter set
forth, each of CAFCO and VFCC may, in its sole discretion, ratably in accordance
with the Investor Purchase Limit of its Group, and, if and to the extent CAFCO
or VFCC does not make a purchase, the Related Banks for such Investor shall,
ratably in accordance with their respective Bank Commitments, purchase
Receivable Interests from the Seller from time to time during the period from
the date hereof to the Facility Termination Date (in the case of the Investors)
and to the Commitment Termination Date (in the case of the Banks); provided,
however, that during the Term Period for any Group, the Investor in such Group
shall not purchase any Receivable Interests hereunder. Under no circumstances
shall the Investors make any such purchase, or the Banks be obligated to make
any such purchase, if after giving effect to such purchase the aggregate
outstanding Capital of Receivable Interests would exceed the Purchase Limit.
Notwithstanding the foregoing, at any time when L/C Receivable Interests are
outstanding and a request for an additional purchase is made hereunder (which
complies with the limitation in the immediately preceding sentence) but which,
if allocated ratably in accordance with the respective Investor Purchase Limits
or Bank Commitments as set forth in the second preceding sentence, would cause
the aggregate Capital of Receivable Interests (including L/C Receivable
Interests) held by the Investors and the Banks in the VFCC Group to exceed the
Investor Purchase Limit for such Group, then such excess shall be allocated to,
and shall be purchased by, the Investors or Banks in the CAFCO Group, subject to
the other terms and conditions of this Article II and Article III (any purchase
pursuant to such allocation being referred to herein as a “Non-Pro-Rata
Allocation”).
 

32

--------------------------------------------------------------------------------

Table of Contents

 
(b)           The Seller may at any time, upon at least five Business Days’
notice to the Program Agent and the Investor Agents, terminate the facility
provided for in this Agreement in whole or, from time to time, reduce in part
the unused portion of the Purchase Limit; provided that each partial reduction
shall be in the amount of at least $1,000,000 or an integral multiple thereof.
 
(c)           Until the Program Agent (or any Investor Agent with respect to its
Investor) gives the Seller the notice provided in Section 3.02(c)(iii), the
Program Agent, on behalf of the Investors which own Receivable Interests, may
have the Collections attributable to such Receivable Interests automatically
reinvested pursuant to Section 2.04 in additional undivided percentage interests
in the Pool Receivables by making an appropriate readjustment of such Receivable
Interests. The Program Agent, on behalf of the Banks which own Receivable
Interests, shall have the Collections attributable to such Receivable Interests
automatically reinvested pursuant to Section 2.04 in additional undivided
percentage interests in the Pool Receivables by making an appropriate
readjustment of such Receivable Interests.
 
(d)           At least three Business Days prior to the Cash Secured Advance
Commencement Date for any Group, the Seller shall notify the Investor Agent for
such Group if the Seller wishes the Banks in such Group to make the advances
described in this Section 2.01(d). Following such notice, on the Cash Secured
Advance Commencement Date for such Group, each Bank in such Group shall, and
severally agrees to, make an advance to the Seller in Dollars in an amount equal
to the excess of (i) such Bank’s Bank Commitment over (ii) the outstanding
Capital of all Receivable Interests owned by such Bank (after giving effect to
any purchase made by such Bank on or prior to such Cash Secured Advance
Commencement Date pursuant to this Agreement or pursuant to the Asset Purchase
Agreement to which it is a party) on the Term-Out Bank Purchase Date for such
Group, and such Bank shall make such advance by causing an amount equal to such
advance to be deposited in same day funds into the Collateral Advance Account.
 

33

--------------------------------------------------------------------------------

Table of Contents

SECTION 2.02. Making Purchases. (a) Each purchase by any of the Investors or the
Banks shall be made on at least one Business Day’s notice (given no later than
12:00 noon) from the Seller to the Program Agent and each Investor Agent,
provided that no more than 6 purchases shall be made in any calendar month. Each
such notice of a purchase shall be in the form attached hereto as Annex I, shall
be irrevocable and shall specify (i) the amount requested to be paid to the
Seller (such amount, which shall not be less than $1,000,000, being referred to
herein as the initial “Capital” of the Receivable Interest then being
purchased), (ii) the allocation of such amount among each of the Groups (which
shall be proportional to the Investor Purchase Limit of each Group), (iii) the
date of such purchase (which shall be a Business Day), and (iv) if the Assignee
Rate based on the Eurodollar Rate is to apply to such Receivable Interest, the
duration of the initial Fixed Period for such Receivable Interest. Each Investor
shall promptly notify the Program Agent whether such Investor has determined to
make the requested purchase on the terms specified by the Seller. The Program
Agent shall promptly thereafter notify the Seller whether the Investors have
determined to make the requested purchase and, if so, whether all of the terms
specified by the Seller are acceptable to the Investors.
 
If any Investor has determined not to make the entire amount of a proposed
purchase requested to be made by it, the Investor Agent for such Investor shall
promptly send notice of the proposed purchase to all of the Related Banks for
such Investor concurrently by telecopier specifying the date of such purchase,
the aggregate amount of Capital of Receivable Interest being purchased by such
Related Banks (which amount shall be equal to the portion of the initial Capital
requested to be funded by such Investor, which such Investor determined not to
fund), each such Related Bank’s portion thereof (determined ratably in
accordance with its respective Bank Commitment), whether the Yield for the Fixed
Period for such Receivable Interest is calculated based on the Eurodollar Rate
(which may be selected only if such notice is given at least three Business Days
prior to the purchase date) or the Alternate Base Rate, and the duration of the
Fixed Period for such Receivable Interest (which shall be one day if the Seller
has not selected another period); provided, however, that during the Term Period
for any Group, each Bank in such Group shall, on the date of such purchase,
instruct the Program Agent to make available to the Seller at the account set
forth in the Funds Transfer Letter such Bank’s Ratable Share of the amount of
Capital of the interest in the Receivable Interest being acquired by such Group
out of the funds available therefor in the Collateral Advance Account.
 
(b) On the date of each such purchase of a Receivable Interest, the applicable
Investors and/or Banks, as the case may be, shall, upon satisfaction of the
applicable conditions set forth in this Article II and Article III, make
available to the Seller in same day funds, at the account set forth in the Funds
Transfer Letter, an aggregate amount equal to the initial Capital of such
Receivable Interest; provided, however, if such purchase is being made by the
applicable Banks following the designation by the Investor Agent for an Investor
of a Termination Date for a Receivable Interest owned by such Investor pursuant
to clause (i)(a) of the definition of Termination Date and any Capital of such
Receivable Interest is outstanding on such date of purchase, the Seller hereby
directs the applicable Banks to pay the proceeds of such purchase (to the extent
of the outstanding Capital and accrued Yield on such Receivable Interest of such
Investor) to the relevant Investor Agent’s Account, for application to the
reduction of the outstanding Capital and accrued Yield on such Receivable
Interest of such Investor; provided, further, however, that during the Term
Period for any Group, after receipt by the Program Agent of the instruction from
each Bank in such Group referred to in the proviso to the last sentence of
Section 2.02(a) and upon fulfillment of the applicable conditions set forth in
Article III, the Program Agent shall make available to the Seller at the account
set forth in the Funds Transfer Letter such Bank’s Ratable Share of such Group’s
amount of such purchase, solely out of the funds available therefor in the
Collateral Advance Account, and upon such deposit each such Bank will be deemed
to have paid to the Seller such Bank’s Ratable Share of such Group’s amount of
the Capital of the interest in the Receivable Interest being acquired for all
purposes of this Agreement.
 

34

--------------------------------------------------------------------------------

Table of Contents

(c)           Effective on the date of each purchase pursuant to this Section
2.02 and each reinvestment pursuant to Section 2.04, the Seller hereby sells and
assigns to the Program Agent, for the benefit of the parties making such
purchase, an undivided percentage ownership interest, to the extent of the
Receivable Interest then being purchased, in each Pool Receivable then existing
and in the Related Security and Collections with respect thereto.
 
(d)           Notwithstanding the foregoing, (i) CAFCO shall not make purchases
under this Section 2.02 at any time in an amount which would exceed the Investor
Purchase Limit of such Investor’s Group, (ii) VFCC shall not make purchases
under this Section 2.02 at any time in an amount which would exceed the Investor
Purchase Limit of such Investor’s Group less the aggregate outstanding Capital
of L/C Receivable Interests and (iii) a Bank shall not be obligated to make any
purchase under this Section 2.02 at any time if, after giving effect to such
purchase, the aggregate outstanding Capital of Receivable Interests (including
L/C Receivable Interests) held by such Bank would exceed such Bank’s Bank
Commitment less such Bank’s Ratable Share of the aggregate outstanding portion
of Capital held by the Investor in such Bank’s Group (whether or not any portion
thereof has been assigned under an Asset Purchase Agreement), after giving
effect to reductions of the Capital held by the Investor in such Bank’s Group to
be made on the date of such purchase (whether from the distribution of
Collections or from the proceeds of purchases by such Bank). Each Bank’s
obligation shall be several, such that the failure of any Bank to make available
to the Seller any funds in connection with any purchase shall not relieve any
other Bank of its obligation, if any, hereunder to make funds available on the
date of such purchase, but no Bank shall be responsible for the failure of any
other Bank to make funds available in connection with any purchase.
 
SECTION 2.03. Receivable Interest Computation. Each Receivable Interest shall be
initially computed on its date of purchase. Thereafter until the Termination
Date for such Receivable Interest, such Receivable Interest shall be
automatically recomputed (or deemed to be recomputed) on each day on which there
is an increase or decrease in the amount of Capital of such Receivable Interest
or any other Receivable Interest. Any Receivable Interest, as computed (or
deemed recomputed) as of the day immediately preceding the Termination Date for
such Receivable Interest, shall thereafter remain constant. Each Receivable
Interest (including an L/C Receivable Interest) shall become zero when Capital
thereof and Yield thereon shall have been paid in full, and all Fees and other
amounts owed by the Seller hereunder to the Investors, the Banks, the Investor
Agents or the Program Agent are paid and the Collection Agent shall have
received the accrued Collection Agent Fee thereon. In addition to the foregoing,
an L/C Receivable Interest may become zero as provided in Section 2.18(g) or
2.18(l).
 
SECTION 2.04. Settlement Procedures. (a) Collection of the Pool Receivables
shall be administered by a Collection Agent, in accordance with the terms of
Article VI of this Agreement. The Seller shall provide to the Collection Agent
(if other than the Seller) on a timely basis all information needed for such
administration, including notice of the occurrence of any Liquidation Day and
current computations of each Receivable Interest.
 

35

--------------------------------------------------------------------------------

Table of Contents

(b) The Collection Agent shall, on each day on which Collections of Pool
Receivables are received by it (provided that if the notices of effectiveness
attached to the Deposit Account Agreements have been delivered to the Deposit
Banks pursuant to Section 6.03(a), the Collection Agent shall not be permitted
to access or withdraw funds in the Deposit Accounts, and the Program Agent shall
direct the Deposit Banks to remit funds in accordance with the following
clauses):
 
 
(i)           with respect to each Receivable Interest, set aside and hold in
trust (and, at the request of the Program Agent, segregate) for the Investors or
the Banks that hold such Receivable Interest and for the Investor Agents, out of
the percentage of such Collections represented by such Receivable Interest, an
amount equal to the Yield, Fees and Collection Agent Fee (and, during the Term
Period, an amount equal to the Excess Interest in respect of all Cash Secured
Advances) accrued through such day for such Receivable Interest and not
previously set aside;
 
(ii)           with respect to each Receivable Interest, if such day is not a
Liquidation Day for such Receivable Interest, reinvest with the Seller on behalf
of the Investors or the Banks that hold such Receivable Interest the percentage
of such Collections represented by such Receivable Interest, to the extent
representing a return of Capital, by recomputation of such Receivable Interest
pursuant to Section 2.03;
 
(iii)           if such day is a Liquidation Day for any one or more Receivable
Interests, set aside and hold in trust (and, at the request of the Program
Agent, segregate) for the Investors and/or the Banks that hold such Receivable
Interests and for the Investor Agents (x) if such day is a Liquidation Day for
less than all of the Receivable Interests, the percentage of such Collections
represented by such Receivable Interests, and (y) if such day is a Liquidation
Day for all of the Receivable Interests, all of the remaining Collections (but
not in excess of the Capital of such Receivable Interests and any other amounts
payable by the Seller hereunder); provided that if amounts are set aside and
held in trust on any Liquidation Day occurring prior to the Termination Date,
and thereafter prior to the next occurring Settlement Date (Capital) the
conditions set forth in Section 3.02 are satisfied or waived by the Program
Agent and the Investor Agents, such previously set aside amounts shall, to the
extent representing a return of Capital, be reinvested in accordance with the
preceding subsection (ii) on the day of such subsequent satisfaction or waiver
of conditions; provided, further, if such day is a Liquidation Day for one or
more Receivable Interests solely by reason of the designation by the Investor
Agent for an Investor of a Termination Date for a Receivable Interest pursuant
to clause (i)(a) of the definition of Termination Date (and no other event or
condition qualifying as a Liquidation Day has occurred), then the Collection
Agent shall periodically notify such Investor Agent of the amounts set aside and
held in trust pursuant to this clause (iii) on account of such Receivable
Interests (which notice shall be given at such times as the Collection Agent and
such Investor Agent may agree, but no less frequently than weekly), the Banks in
such Investor Agent’s Group shall make periodic purchases of the Receivable
Interests from the Seller having initial Capital equal to the amounts so set
aside and held in trust, the Seller hereby directs such Banks to pay the
proceeds of such purchases to the applicable Investor Agent’s Account, for
application to the reduction of the outstanding Capital on such Receivable
Interests of such Investor, and the amounts so set aside and held in trust shall
be paid by the Collection Agent to the Seller on account of the purchase price
of the Receivable Interests so purchased by such Banks; and

36

--------------------------------------------------------------------------------

Table of Contents

(iv) during such times as amounts are required to be reinvested in accordance
with the foregoing subsection (ii) or the provisos to subsection (iii), release
to the Seller for its own account any Collections in excess both of such amounts
and of the amounts that are required to be set aside pursuant to subsection (i)
above.
 
(c) On each Settlement Date (Yield and Fees), the Collection Agent shall deposit
into the Investor Agent’s Account of each Investor Agent Collections held for
such Investor Agent and/or the Investors or the Banks in its Group pursuant to
Section 2.04(b) that relate to the Receivable Interests owned by such Investors
and Banks. In addition, during the Revolving Period, on each Settlement Date
(Capital) following delivery of a Seller Report which shows that the Percentage
Factor on the last day of the applicable reporting period was greater than the
Maximum Percentage Factor, and on each Business Day thereafter until such
condition no longer exists, the Collection Agent shall deposit into the Investor
Agent’s Account of each Investor Agent Collections set aside for such Investor
Agent and/or the Investors or the Banks in its Group pursuant to clause (iii) of
Section 2.04(b); provided that the aggregate amount deposited pursuant to this
sentence with respect to any Seller Report shall not exceed an amount such that,
after giving effect to the application of such amount to the reduction of
Capital with respect to the Receivable Interests shown in that Seller Report,
the Percentage Factor is equal to the Maximum Percentage Factor. Notwithstanding
the preceding sentence, at any time during the Revolving Period when a
Non-Pro-Rata Allocation exists and the Collection Agent is depositing
Collections to the Investor Agent’s Accounts which are to be used to reduce
Capital, the Collection Agent shall remit such Collections first to the Investor
Agent for the CAFCO Group, to the extent necessary to eliminate such
Non-Pro-Rata Allocation, and then ratably to the Investor Agents, in proportion
to the Capital of Receivable Interests (excluding L/C Receivable Interests) held
by the Investor and the Banks in each Investor Agent’s Group. On each Settlement
Date (Capital) on which Collections are held for the Investors or the Banks
pursuant to clause (iii) of Section 2.04(b), after giving effect to any deposits
to be made on such date pursuant to the two preceding sentences of this Section
2.04(c), the Collection Agent shall deposit into the Investor Agent’s Account of
each Investor Agent Collections held for such Investor Agent and/or the
Investors or the Banks in its Group pursuant to Section 2.04(b) that relate to
the Receivable Interests owned by such Investors and Banks.
 
 
37

--------------------------------------------------------------------------------

Table of Contents
 
(d) Upon receipt of funds deposited into the Investor Agent’s Account, the
relevant Investor Agent shall distribute them as follows:
 
 
(i)          if such distribution occurs on a day that is not a Liquidation Day,
first to the Investors, the Banks and, during the Term Period, the Term-Out
Banks in its Group that hold the relevant Receivable Interest in the ratable
payment in full of all accrued Yield and Excess Interest in respect of all Cash
Secured Advances (pursuant to the last sentence of Section 2.15) and to such
Investor Agent as payment in full of all Fees, and then to the Collection Agent
in payment in full of all accrued Collection Agent Fee payable by the Investors,
the Banks and the Term-Out Banks in its Group;
 

(ii)          if such distribution occurs on a Liquidation Day, to the extent
such Investor Agent is then holding funds deposited pursuant to the second
sentence of Section 2.04(c), to the Investors or the Banks in its Group that
hold the relevant Receivable Interest in reduction of Capital and then in
accordance with clause (iii) below, provided, that if any L/C Receivable
Interests are then outstanding and held by any Bank in such Group, such funds
shall be applied first to the reduction of Capital of all Receivable Interests
of such Group other than L/C Receivable Interests for which no unpaid
Reimbursement Obligation is outstanding, and if the Capital of all such
Receivable Interests shall be reduced to zero, any additional funds shall be
deposited to the L/C Collateral Account, to cash collateralize the Seller’s
contingent reimbursement obligations with respect to Letters of Credit;
 
(iii)          if such distribution occurs on a Liquidation Day, after any
payments required in accordance with clause (ii) above, first to such Investor
Agent in payment of any amounts owed by the Seller to such Investor Agent (or,
in the case of CNAI, the Program Agent) pursuant to Section 11.04(a) in
connection with out-of-pocket costs and expenses incurred by such Investor Agent
(or, in the case of CNAI, the Program Agent), second to the Collection Agent (if
the Collection Agent is not the Seller or an Affiliate of the Seller) in payment
in full of all accrued Collection Agent Fee, third to the Investors, the Banks
and/or Term-Out Banks in its Group that hold the relevant Receivable Interest
and to such Investor Agent in the ratable payment in full of all accrued Yield
and Excess Interest in respect of all Cash Secured Advances and accrued Fees and
Liquidation Fee, fourth to such Investors and/or Banks in reduction to zero of
all Capital of all Receivable Interests of such Group other than L/C Receivable
Interests for which no unpaid Reimbursement Obligation is outstanding, fifth to
the L/C Collateral Account, to cash collateralize the Seller’s contingent
reimbursement obligations with respect to Letters of Credit, until the amount in
the L/C Collateral Account equals the aggregate outstanding Capital of all L/C
Receivable Interests, sixth to the Term-Out Banks in reduction to zero of the
principal amount of all Cash Secured Advances remaining after application of the
Term-Out Bank Collateral in accordance with Section 2.17(d), seventh to such
Investors, Banks or such Investor Agent in payment of any other amounts owed by
the Seller hereunder or any other Transaction Document which have not been paid
pursuant to clauses first through sixth above, and eighth to the Collection
Agent (if the Collection Agent is the Seller or an Affiliate of the Seller) in
payment in full of all accrued Collection Agent Fee.
 
 
 
38

--------------------------------------------------------------------------------

Table of Contents
 
After the Capital, Yield, Fees and Collection Agent Fee with respect to a
Receivable Interest, and any other amounts payable by the Seller to the
Investors, the Banks, the Investor Agents or the Program Agent hereunder or
under any other Transaction Document, have been paid in full and any contingent
obligations of the Program Agent under any Deposit Account Agreement or
Collateral Advance Account Agreement have been released, and after the aggregate
outstanding Capital of all L/C Receivable Interests has been fully cash
collateralized in the L/C Collateral Account, all additional Collections with
respect to such Receivable Interest shall be paid to the Seller for its own
account.
 
(e) For the purposes of this Section 2.04:
 
(i)           if on any day any Pool Receivable becomes (in whole or in part) a
Diluted Receivable, the Seller shall be deemed to have received on such day a
Collection of such Pool Receivable in the amount of such Diluted Receivable;
 
(ii)           if on any day any of the representations or warranties contained
in Section 4.01(h) is no longer true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full;
 
(iii)           except as provided in subsection (i) or (ii) of this Section
2.04(e), or as otherwise required by applicable law or the relevant Contract,
all Collections received from an Obligor of any Receivables shall be applied to
the Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates its
payment for application to specific Receivables; and
 
(iv)           if and to the extent the Program Agent or any of the Investor
Agents, the Investors or the Banks shall be required for any reason to pay over
to an Obligor any amount received on its behalf hereunder, such amount shall be
deemed not to have been so received but rather to have been retained by the
Seller and, accordingly, the Program Agent or such Investor Agent, the Investors
or the Banks, as the case may be, shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.
 
(f) Within one Business Day after the end of each Fixed Period in respect of
which Yield is computed by reference to the Investor Rate, each Investor Agent
shall furnish the Seller with an invoice setting forth the amount of the accrued
and unpaid Yield and Fees for such Fixed Period with respect to the Receivable
Interests held by the Investors and the Banks in such Investor Agent’s Group.
 
(g) All amounts payable by the Seller or the Servicer under this Agreement to
the Program Agent for its own account or for the account of the Investors, the
Banks or the Investor Agents shall be paid in Dollars. The purchase price for
Receivable Interests and all other amounts payable by the Investors or the Banks
under this Agreement shall be payable in Dollars.
 
39

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.05. Fees. (a) Each Investor and Bank shall pay to the Collection Agent
a fee (the “Collection Agent Fee”) of l/2 of 1% per annum on an amount equal to
the Receivable Interest of such Investor or Bank (expressed as a percentage)
multiplied by the average daily Outstanding Balance of all Receivables, from the
date of purchase of such Receivable Interest until the later of the Termination
Date for such Receivable Interest or the date on which the Capital of such
Receivable Interest is reduced to zero, payable on each Settlement Date (Yield
and Fees). Upon three Business Days’ notice to the Program Agent and each
Investor Agent, the Collection Agent (if not the Parent or an Affiliate of the
Parent) may elect to be paid, as such fee, another percentage per annum on the
average daily Outstanding Balance of all Receivables, but in no event in excess
for all Receivable Interests of 110% of the reasonable costs and expenses of the
Collection Agent in administering and collecting the Receivables in the
Receivables Pool. The Collection Agent Fee shall be payable only from
Collections pursuant to, and subject to the priority of payment set forth in,
Section 2.04(d). So long as the Parent is acting as the Collection Agent
hereunder, amounts paid as the Collection Agent Fee pursuant to this Section
2.05(a) shall reduce, on a dollar-for-dollar basis, the obligation of the Seller
to pay the “Collection Agent Fee” pursuant to Section 6.03 of the Originator
Purchase Agreement, provided that such obligation of the Seller shall in no
event be reduced below zero.
 
(b) The Seller shall pay to the Investor Agents certain fees in the amounts and
on the dates set forth in a separate fee agreement of even date among the
Seller, the Program Agent and the Investor Agents, as the same may be amended or
restated from time to time (the “Facility Fee Agreement”).
 
SECTION 2.06. Payments and Computations, Etc. (a) All amounts to be paid or
deposited by the Seller or the Collection Agent hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to the applicable Investor Agent’s Account.
 
(b) All computations of Yield, fees, and other amounts hereunder (including,
without limitation, Excess Interest on Cash Secured Advances during the Term
Period) shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed. Whenever any
payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
 
SECTION 2.07. Dividing or Combining Receivable Interests. Either the Seller or
any Investor Agent may, upon notice to the other party (with a copy of such
notice to the Program Agent) received at least three Business Days prior to the
last day of any Fixed Period in the case of the Seller giving notice, or up to
the last day of such Fixed Period in the case of an Investor Agent giving
notice, either (i) divide any Receivable Interest held by one or more Investors
and/or Banks in its Group into two or more Receivable Interests of such
Investors and/or Banks having aggregate Capital equal to the Capital of such
divided Receivable Interest, or (ii) combine any two or more Receivable
Interests held by one or more Investors and/or Banks in its Group originating on
such last day or having Fixed Periods ending on such last day into a single
Receivable Interest having Capital equal to the aggregate of the Capital of such
Receivable Interests; provided, however, that no Receivable Interest owned by an
Investor may be combined with a Receivable Interest owned by any Bank.
 

40

--------------------------------------------------------------------------------

Table of Contents

SECTION 2.08. Increased Costs. (a) If CNAI, any Investor, any Investor Agent,
any Bank, the L/C Bank, any entity (including any bank or other financial
institution providing liquidity and/or credit support to any Investor in
connection with such Investor’s commercial paper program) which purchases or
enters into a commitment to purchase Receivable Interests or interests therein,
or any of their respective Affiliates (each an “Affected Person”) determines
that due to any change in any law or regulation or any guideline or request
regarding the capital required or expected to be maintained by such Affected
Person from any central bank or other governmental authority (whether or not
having the force of law), in each case made subsequent to the date hereof, the
amount of capital required or expected to be maintained by such Affected Person
is increased by or based upon the existence of any commitment to make purchases
of or otherwise to maintain the investment in Pool Receivables or interests
therein related to this Agreement or to the funding thereof and other
commitments of the same type, then, upon demand by such Affected Person (with a
copy to the Program Agent and the Investor Agent for such Affected Person’s
Group), the Seller shall immediately pay to the Investor Agent for such Affected
Person’s Group for the account of such Affected Person (as a third-party
beneficiary), from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person in the light of such
circumstances, to the extent that such Affected Person reasonably determines
such increase in capital to be allocable to the existence of any of such
commitments. A certificate as to such amounts submitted to the Seller and the
Program Agent and the Investor Agent for such Affected Person’s Group by such
Affected Person shall specify in reasonable detail the basis for the request for
compensation of such additional amounts and the basis for the calculation
thereof and shall be conclusive and binding for all purposes, absent manifest
error.
 
(b) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements referred to in
Section 2.09) in or in the interpretation of any law or regulation (other than a
law or regulation relating to taxes) or (ii) compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) other than compliance with respect to taxes, there
shall be any increase in the cost to any Investor or Bank of agreeing to
purchase or purchasing, or maintaining the ownership of Receivable Interests in
respect of which Yield is computed by reference to the Eurodollar Rate or of
agreeing to issue or of issuing or maintaining Letters of Credit, then, upon
demand by such Investor or Bank (with a copy to the Program Agent and the
Investor Agent for such Investor or such Bank), the Seller shall immediately pay
to such Investor Agent, for the account of such Investor or Bank (as a
third-party beneficiary), from time to time as specified by such Investor or
Bank, additional amounts sufficient to compensate such Investor or Bank for such
increased costs. A certificate as to such amounts submitted to the Seller and
the Program Agent and the Investor Agent for such Affected Person’s Group by
such Investor or Bank shall specify in reasonable detail the basis for the
request for compensation of such additional amounts and the basis for the
calculation thereof and shall be conclusive and binding for all purposes, absent
manifest error.
 
(c)           Failure or delay on the part of any Person to demand compensation
pursuant to this Section 2.08 shall not constitute a waiver of such Person’s
right to demand such compensation; provided that the Seller shall not be
required to compensate any Person pursuant to this Section 2.08 for any
increased costs incurred more than 270 days prior to the date that such Person
notifies the Seller and the Program Agent of any event described in paragraph
(a) or (b) of this Section (a “Change in Law”) which gives rise to such
increased costs and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
is retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 

41

--------------------------------------------------------------------------------

Table of Contents

 
(d)           If any Person requests compensation under this Section 2.08, then
such Person shall use reasonable efforts to designate a different office for
funding or booking its purchases hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Person, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to this Section 2.08 and (ii) would not
subject such Person to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Person. The Seller hereby agrees to pay all
reasonable costs and expenses incurred by any Person in connection with any such
designation or assignment.
 
SECTION 2.09. Additional Yield on Receivable Interests Bearing a Eurodollar
Rate. The Seller shall pay to any Investor or Bank, so long as such Investor or
Bank shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional Yield on
the unpaid Capital of each Receivable Interest of such Investor or Bank during
each Fixed Period relating to any portion of the Capital of such Investor or
Bank in respect of which Yield is computed by reference to the Eurodollar Rate,
for such Fixed Period, at a rate per annum equal at all times during such Fixed
Period to the remainder obtained by subtracting (i) the Eurodollar Rate for such
Fixed Period from (ii) the rate obtained by dividing such Eurodollar Rate
referred to in clause (i) above by that percentage equal to 100% minus the
Eurodollar Rate Reserve Percentage of such Investor or Bank for such Fixed
Period, payable on each date on which Yield is payable on such Receivable
Interest. Such additional Yield shall be determined by such Investor or Bank and
notice thereof given to the Seller through the Investor Agent for such Investor
or Bank (with a copy to the Program Agent) within 30 days after any Yield
payment is made with respect to which such additional Yield is requested. A
certificate as to such additional Yield submitted to the Seller and the Program
Agent by such Investor or Bank shall specify in reasonable detail the basis for
calculation of such additional Yield and shall be conclusive and binding for all
purposes, absent manifest error.
 
SECTION 2.10. Taxes. (a) Any and all payments and deposits required to be made
hereunder or under any other Transaction Document by the Collection Agent or the
Seller to any Affected Person shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding (i)
net income taxes that are imposed by the United States and franchise taxes and
net income taxes that are imposed on an Affected Person by the state or foreign
jurisdiction under the laws of which such Affected Person is organized or where
such Affected Person is doing business, other than solely as a consequence of
the transactions contemplated hereunder, or has its applicable lending office,
or any political subdivision thereof and (ii) in the case of an Affected Person
which is organized outside the United States, any United States withholding tax
that is imposed on amounts payable to such Affected Person at the time such
Affected Person becomes a party to this Agreement (or changes its lending
office), except to the extent such Affected Person (or its assignor, if any) was
entitled at the time of designation of a new lending office (or assignment), to
receive additional amounts from Seller with respect to such withholding tax
pursuant to this Section 2.10(a) (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Indemnified Taxes”). If the Seller or the Collection Agent shall be required
by law to deduct any Indemnified Taxes from or in respect of any sum payable
hereunder to any Affected Person, (i) the Seller shall make an additional
payment to such Affected Person, in an amount sufficient so that, after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.10), such Affected Person receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Seller or the Collection Agent, as the case may be, shall make such deductions
and (iii) the Seller or the Collection Agent, as the case may be, shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. Within 30 days after the date of any such
payment of Indemnified Taxes, the Seller or the Collection Agent, as the case
may be, will furnish to such Affected Person the original or a certified copy of
a receipt evidencing payment thereof.
 
 
42

--------------------------------------------------------------------------------

Table of Contents

 
(b)           In addition, the Seller agrees to pay any present or future stamp
or other documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Transaction Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Transaction Document
(hereinafter referred to as “Other Taxes”).
 
(c)           The Seller will indemnify each Affected Person for the full amount
of Indemnified Taxes or Other Taxes (including, without limitation, any
Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.10) paid by such Affected Person and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto whether or not such Indemnified Taxes or Other Taxes were correctly or
legally asserted. Without limiting the foregoing, the Seller agrees to indemnify
each Affected Person for the full amount of any withholding taxes that are
imposed by Canada or any political subdivision thereof on any Affected Person in
respect of any Collections or other payments made hereunder or that are withheld
from any Collections or other payments made hereunder, and any taxes that are
imposed on any Affected Person as a result of such Affected Person, in the case
of an Affected Person that is a Treaty Resident, having a permanent
establishment in Canada for the purposes of a Tax Convention, or, in the case of
an Affected Person that is not a Treaty Resident, carrying on business in Canada
for the purposes of the Tax Act (unless it acquired such permanent establishment
or carries on business in Canada, as the case may be, otherwise than as a result
of the transactions contemplated hereby), together in each case with any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, and whether or not such taxes were correctly or legally
asserted. The foregoing indemnifications shall be made within thirty days from
the date the Affected Person makes written demand therefor (and a copy of such
demand shall be delivered to the Program Agent and the Investor Agent for such
Affected Person’s Group). A certificate as to the amount of such indemnification
submitted to the Seller, the Program Agent and the Investor Agent for such
Affected Person’s Group by such Affected Person, setting forth, in reasonable
detail, the basis for and the calculation thereof, shall be conclusive and
binding for all purposes absent manifest error.
 
(d)           Each Affected Person which is organized outside the United States
and which is entitled to an exemption from, or reduction of, withholding tax
under the laws of the United States as in effect on the date hereof (or, in the
case of any Person which becomes an Affected Person after the date hereof, on
the date on which it so becomes an Affected Person with respect to any payments
under this Agreement) shall, on or prior to the date hereof (or, in the case of
any Person who becomes an Affected Person or changes its lending office after
the date hereof, on or prior to the date on which it so becomes an Affected
Person or changes its lending office), deliver to the Seller such certificates,
documents or other evidence, as required by the Internal Revenue Code of 1986,
as amended or Treasury Regulations issued pursuant thereto, including Internal
Revenue Service Form W-8BEN or Form W-8ECI and any other certificate or
statement of exemption required by Treasury Regulation Section 1.1441-1(a) or
Section 1.1441-6(c) or any subsequent version thereof, properly completed and
duly executed by such Affected Person as will permit all payments under the
Agreement to be made to it without withholding or at a reduced rate. Each
Affected Person which is organized under the laws of the United States or any
State thereof shall, on or prior to the date hereof (or, in the case of a Person
who becomes an Affected Person after the date hereof, on or prior to the date on
which it so becomes an Affected Person), deliver to the Seller an IRS Form W-9
(or any successor form). Each such Affected Person shall from time to time
thereafter, upon written request from the Seller, deliver to the Seller any new
certificates, documents or other evidence as described in the preceding two
sentences, as applicable, as will permit payments under this Agreement to be
made without withholding or at a reduced rate (but only so long as such Affected
Person is legally able to do so).
 

43

--------------------------------------------------------------------------------

Table of Contents

 
(e)           The Seller shall not be required to pay any amounts to any
Affected Person in respect of Indemnified Taxes and Other Taxes pursuant to
paragraphs (a), (b) and (c) above if the obligation to pay such amounts is
attributable to the failure by such Affected Person to comply with the
provisions of paragraph (d) above; provided, however, that should an Affected
Person become subject to Indemnified Taxes because of its failure to deliver a
form required hereunder, the Seller shall take such steps as such Affected
Person shall reasonably request to assist such Affected Person to recover such
Indemnified Taxes.
 
SECTION 2.11. Security Interest. As collateral security for the performance by
the Seller of all the terms, covenants and agreements on the part of the Seller
(whether as Seller or otherwise) to be performed under this Agreement or any
document delivered in connection with this Agreement in accordance with the
terms thereof, including the punctual payment when due of all obligations of the
Seller hereunder or thereunder, whether for indemnification payments, principal
and Excess Interest on the Cash Secured Advances, Yield, Capital, Reimbursement
Obligations, fees, expenses or otherwise, the Seller hereby assigns to the
Program Agent for its benefit and the ratable benefit of the Investors, the
Banks (including the L/C Bank) and the Investor Agents, and hereby grants to the
Program Agent for its benefit and the ratable benefit of the Investors, the
Banks (including the L/C Bank) and the Investor Agents, a security interest in,
all of the Seller’s right, title and interest in and to the following
(collectively, the “Collateral”): (A) the Originator Purchase Agreement and the
Undertaking, including, without limitation, (i) all rights of the Seller to
receive moneys due or to become due under or pursuant to the Originator Purchase
Agreement or the Undertaking, (ii) all security interests and property subject
thereto from time to time purporting to secure payment of monies due or to
become due under or pursuant to the Originator Purchase Agreement or the
Undertaking, (iii) all rights of the Seller to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Originator
Purchase Agreement or the Undertaking, (iv) claims of the Seller for damages
arising out of or for breach of or default under the Originator Purchase
Agreement or the Undertaking, and (v) the right of the Seller to compel
performance and otherwise exercise all remedies thereunder, (B) all Receivables,
whether now owned and existing or hereafter acquired or arising, the Related
Security with respect thereto and the Collections and all other assets,
including, without limitation, accounts, chattel paper, instruments and general
intangibles (as those terms are defined in the UCC), including undivided
interests in any of the foregoing, (C) the Lock-Boxes and Deposit Accounts and
the funds deposited in such accounts and (D) to the extent not included in the
foregoing, all proceeds of any and all of the foregoing.
 

44

--------------------------------------------------------------------------------

Table of Contents

SECTION 2.12. Sharing of Payments. If any Investor or any Bank (for purposes of
this Section only, referred to as a “Recipient”) shall obtain payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Capital of, or Yield on, any Receivable Interest or
portion thereof owned by it in excess of its ratable share of payments made on
account of the Capital of, or Yield on, all of the Receivable Interests owned by
the Investors and the Banks (other than as set forth in the third sentence of
Section 2.04(c) or as a result of different methods for calculating Yield), such
Recipient shall forthwith purchase from the Investors or the Banks which
received less than their ratable share participations in the Receivable
Interests owned by such Persons as shall be necessary to cause such Recipient to
share the excess payment ratably with each such other Person; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such Recipient, such purchase from each such other Person shall be rescinded and
each such other Person shall repay to the Recipient the purchase price paid by
such Recipient for such participation to the extent of such recovery, together
with an amount equal to such other Person’s ratable share (according to the
proportion of (a) the amount of such other Person’s required payment to (b) the
total amount so recovered from the Recipient) of any interest or other amount
paid or payable by the Recipient in respect of the total amount so recovered.
 
SECTION 2.13. Right of Setoff. Without in any way limiting the provisions of
Section 2.12, each Agent, each Investor and each Bank is hereby authorized at
any time after the occurrence and during the continuance of an Event of
Termination to set-off, appropriate and apply (without presentment, demand,
protest or other notice which are hereby expressly waived) any and all deposits
(general or special, time or demand, provisional or final) at any time held and
any other indebtedness at any time owing by such Agent, such Investor or such
Bank to, or for the account of, the Seller, the Parent, the Collection Agent or
any Originator against any amount owing by the Seller, the Parent, the
Collection Agent or such Originator, as the case may be, to such Person or to
such Agent on behalf of such Person (even if contingent or unmatured). Each
Agent, Investor and Bank agrees promptly to notify the Seller, the Parent, the
Collection Agent or any Originator (as applicable) after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Agent, Investor and
Bank under this Section 2.13 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Agent,
Investor or Bank may have. For the avoidance of doubt, the right of setoff set
forth in this Section 2.13 permits setoff of deposits and indebtedness held by
or owing to one Person against amounts owing by such Person to the owner of such
deposits or the borrower/obligor of such indebtedness (i.e., only mutual setoff
between the same parties) and does not permit non-mutual setoff.
 
 

45

--------------------------------------------------------------------------------

Table of Contents

SECTION 2.14. Purchase by Term-Out Banks. At least three Business Days prior to
the Cash Secured Advance Commencement Date for any Group, the Seller shall
notify the Investor Agent for such Group if the Seller wishes the purchase
described in this Section 2.14 to occur. Following such notice, on the Cash
Secured Advance Commencement Date for such Group, each Bank in such Group shall,
and severally agrees to, purchase from the Investor in its Group such Bank’s
Ratable Share of all Receivable Interests then owned by such Investor for a
purchase price equal to the sum of such Bank’s Ratable Share of the Capital of
such Receivable Interests plus accrued and unpaid Yield and Fees thereon. Such
purchase price shall be payable in immediately available funds on the Cash
Secured Advance Commencement Date for such Group. The assigning Investor shall
notify the Program Agent, its Investor Agent and the Seller of any such
purchase. No further documentation of such purchase shall be required for the
effectiveness thereof, provided that if requested by any purchasing Bank, the
assigning Investor (or its administrative agent) will execute and deliver an
assignment to such Bank in such form as may be mutually agreed between such
Investor and such Bank.
 
SECTION 2.15. Interest on Cash Secured Advances. The Seller shall pay interest
to each Term-Out Bank on the unpaid principal amount of such Bank’s Cash Secured
Advance from the date of such Cash Secured Advance until such principal amount
shall be repaid in full, at a rate per annum equal at all times during each
Fixed Period to the Assignee Rate for such Fixed Period, payable in arrears on
each Settlement Date (Yield and Fees). On each Settlement Date (Yield and Fees)
after the Cash Secured Advance Commencement Date for any Group, the Program
Agent shall pay, pursuant to a Collateral Advance Account Direction from the
Investor Agent for the relevant Group, to the Investor Agent for such Group at
such Investor Agent’s Account for the ratable account of the relevant Banks, on
behalf of the Seller, such Group’s ratable portion (based on the outstanding
principal amounts of each Group’s Cash Secured Advances) of the cash funds that
constitute that interest on, and those dividends from, the Term-Out Bank
Collateral which shall then be available to be withdrawn from the Collateral
Advance Account, and such Investor Agent shall distribute the funds so paid to
such Investor Agent’s Account to the Banks in its Group, ratably according to
the respective outstanding principal amounts of their respective Cash Secured
Advances, for application to the payment of unpaid Excess Interest on the Cash
Secured Advances. Any remaining unpaid accrued Excess Interest on the Cash
Secured Advances shall be paid from the Collections of the Pool Receivables
pursuant to Sections 2.04 and 2.17(d).
 
SECTION 2.16. Repayment of Cash Secured Advances. The Seller shall repay to each
Term-Out Bank the aggregate outstanding principal amount of such Bank’s Cash
Secured Advance on the Commitment Termination Date; provided, however, that
recourse for such repayment shall be from, and shall be limited to, the Term-Out
Bank Collateral and the Collections of the Pool Receivables in accordance with
Section 2.04.
 

46

--------------------------------------------------------------------------------

Table of Contents

SECTION 2.17. Use of Proceeds; Security Interest in Collateral Advance Account.
(a) The Seller hereby agrees that it shall use the proceeds of the Cash Secured
Advances solely to fund and maintain the Collateral Advance Account for the
purpose of funding purchases of Receivable Interests from time to time during
the Term Period.
 
(b) The Seller hereby grants to the Program Agent, for the ratable benefit of
the Term-Out Banks, a security interest in the following (collectively, the
“Term-Out Bank Collateral”):
 
(i)           the Collateral Advance Account, all funds from time to time
credited to the Collateral Advance Account, all financial assets (including,
without limitation, Eligible Investments) from time to time acquired with any
such funds or otherwise credited to the Collateral Advance Account, all
interest, dividends, cash, instruments and other investment property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such funds or such financial assets, and
 
(ii)           all proceeds of, collateral for, and supporting obligations
relating to any and all of the Term-Out Bank Collateral.
 
(c) The grant of a security interest by the Seller to the Program Agent for the
ratable benefit of the Term-Out Banks pursuant to subsection (b) above secures
the payment of the Seller’s obligation to repay the Cash Secured Advances, and
to pay interest thereon, pursuant to Sections 2.15 and 2.16, respectively.
 
(d) On the Commitment Termination Date for any Group as to which the Term Period
has occurred, the Program Agent shall (i) convert the Term-Out Bank Collateral
that does not constitute cash into cash proceeds and (ii) pay to the Investor
Agent for each such Group at such Investor Agent’s Account for the ratable
account of the Term-Out Banks in its Group, on behalf of the Seller, such
Group’s ratable portion of the Term-Out Bank Collateral (it being understood
that all the Term-Out Bank Collateral shall then constitute cash or cash
proceeds), and such Investor Agent shall distribute the funds so paid to its
Investor Agent’s Account to the Banks in its Group, ratably according to the
respective outstanding principal amounts of their respective Cash Secured
Advances, for application, first, to the repayment of the outstanding principal
amounts of the Cash Secured Advances and, second, to the payment of unpaid
accrued interest on the Cash Secured Advances (to the extent such funds are
available therefor). Any remaining outstanding principal amount of, and/or
unpaid accrued interest on, the Cash Secured Advances shall be paid from the
Collections of the Pool Receivables pursuant to Section 2.04.
 
SECTION 2.18. Letter of Credit Facility. (a) On the terms and conditions
hereinafter set forth, the Seller agrees to sell to Wachovia, and Wachovia
agrees to purchase, Receivable Interests from time to time during the period
from the date hereof to the L/C Termination Date, in each case in consideration
of the issuance of a Letter of Credit by Wachovia for the account of the Seller.
Each Receivable Interest purchased pursuant to this Section is sometimes
referred to as an “L/C Receivable Interest”, and Wachovia in its capacity as
issuer of Letters of Credit is referred to herein as the “L/C Bank”. No Investor
and no Bank other than Wachovia shall have any obligation to purchase L/C
Receivable Interests or to issue any Letter of Credit.
 

47

--------------------------------------------------------------------------------

Table of Contents

(b)           At any time when L/C Receivable Interests are outstanding, unless
a Liquidation Day has occurred with respect to all Receivable Interests, the
Program Agent, on behalf of the L/C Bank, shall have the Collections
attributable to such L/C Receivable Interests automatically reinvested pursuant
to Section 2.04 in additional undivided percentage interests in the Pool
Receivables by making an appropriate readjustment of such L/C Receivable
Interests.
 
(c)           Each request for the issuance of a Letter of Credit shall be made
not later than 12:00 noon on at least three Business Days’ notice from the
Seller to the Program Agent and the L/C Bank and shall be substantially in the
form of the Letter of Credit Request attached hereto as Annex H. Each such
request shall specify (i) the face amount of the Letter of Credit requested to
be issued (such amount, which shall not be less than $250,000, being referred to
herein as the initial Capital of the Receivable Interest then being purchased),
(ii) the proposed issuance date and expiry date of such Letter of Credit, and
(iii) the beneficiary of such Letter of Credit, and shall be accompanied by a
Letter of Credit Application completed to the reasonable satisfaction of the L/C
Bank and duly executed by the Seller, and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition,
the Seller may from time to time request that the L/C Bank renew, extend,
increase, decrease or otherwise modify any Letter of Credit previously issued
hereunder (“Modify”, and each such action a “Modification”), in each case by
notice to the Program Agent and the L/C Bank, given not later than 12:00 noon
three Business Days prior to the date of the proposed Modification, and
substantially in the form of the Letter of Credit Request attached hereto as
Annex H. All terms of each proposed Letter of Credit and each Modification
thereto must be reasonably acceptable to the L/C Bank. In no event shall the L/C
Bank issue a Modification if, on the proposed date of such Modification, the L/C
Bank would not be obligated to issue a new Letter of Credit, if requested, in
the amount and on the terms of (and in replacement for) the Letter of Credit
being Modified, or if the beneficiary does not consent to the proposed terms of
the Modification.
 
(d)           Effective on the date of each purchase of an L/C Receivable
Interest pursuant to this Section 2.18 and each reinvestment pursuant to Section
2.04, the Seller hereby sells and assigns to the Program Agent, for the benefit
of the L/C Bank, an undivided percentage ownership interest, to the extent of
the Receivable Interest then being purchased, in each Pool Receivable then
existing and in the Related Security and Collections with respect thereto.
 
(e)           Notwithstanding the foregoing, (i) the L/C Bank shall not make any
purchase of an L/C Receivable Interest under this Section 2.18 on any date
unless all conditions precedent to the initial purchase of a Receivable Interest
set forth in Section 3.01 shall have been satisfied on or prior to such date and
all conditions precedent to the purchase of such Receivable Interest set forth
in Section 3.02 shall be satisfied on such date, (ii) the L/C Bank shall not
make purchases of L/C Receivable Interests under this Section 2.18 at any time
if, after giving effect to such purchase, the aggregate outstanding Capital of
L/C Receivable Interests would exceed the L/C Facility Limit and (iii) the L/C
Bank shall not be obligated to make purchases of L/C Receivable Interests under
this Section 2.18 at any time if, after giving effect to such purchase, the sum
of (x) the aggregate outstanding Capital of Receivable Interests (including L/C
Receivable Interests) held by Wachovia plus (y) Wachovia’s Ratable Share of the
aggregate outstanding portion of Capital held by VFCC (whether or not any
portion thereof has been assigned under an Asset Purchase Agreement), in each
case after giving effect to any reductions of the Capital held by Wachovia or
VFCC to be made on the date of such purchase (whether from the distribution of
Collections or from the proceeds of purchases of Receivable Interests) would
exceed Wachovia’s Bank Commitment.
 

48

--------------------------------------------------------------------------------

Table of Contents

(f)           Each Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts or other written demands for payment when presented
for honor thereunder in accordance with the terms thereof and when accompanied
by the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance and in no
event later than the date set forth in clause (a) of the definition of
Commitment Termination Date (as the same may be extended from time to time).
Each Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, and any amendments or revisions thereof or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590), and any amendments or revisions thereof, as determined
by the L/C Bank.
 
(g)           In the event of any request for a drawing under a Letter of Credit
by the beneficiary thereof, the L/C Bank will promptly notify the Program Agent
and the Seller of such request. Provided that it shall have received such
notice, the Seller shall reimburse (such obligation to reimburse the L/C Bank
shall sometimes be referred to as a “Reimbursement Obligation”) the L/C Bank
prior to 11:00 A.M., New York time on each date (or, if such notice is received
after 9:00 A.M., the next Business Day following such date) that an amount is
paid by the L/C Bank under any Letter of Credit (each such date, a “Drawing
Date”) in an amount equal to the amount so paid by the L/C Bank. Upon the
payment in full of such Reimbursement Obligation, the Capital of the related L/C
Receivable Interest shall automatically be reduced by the amount of such
Reimbursement Obligation. In the event the Seller fails to reimburse the L/C
Bank for the full amount of any drawing under any Letter of Credit by 11:00
A.M., New York time, on the Drawing Date (or, if such notice is received after
9:00 A.M., the next Business Day following such date), the L/C Bank will
promptly notify each Agent thereof, and the Seller shall be deemed to have
requested that a purchase of a Receivable Interest be made by the Investors or
the Banks pursuant to Section 2.02 in the amount of the unreimbursed drawing
under such Letter of Credit. Any such purchase of a Receivable Interest from the
Seller shall be subject to all of the terms and provisions for the purchase of a
Receivable Interest set forth in Articles II and III, except that (i) no notice
of purchase shall be required to be delivered by the Seller, (ii) the limitation
on the number of purchases per month in Section 2.02(a) shall not apply, (iii)
the Seller hereby directs the Investors or Banks funding such purchase to remit
the proceeds of such purchase directly to the L/C Bank to be applied to the
Reimbursement Obligation, thereby reducing the Capital of the related L/C
Receivable Interest by the full amount of such Reimbursement Obligation, and
(iv) for the purpose of determining compliance with Section 7.01(i) pursuant to
the condition precedent set forth in Section 3.02(a), the Seller shall give
effect to the use of proceeds to repay Capital of the related L/C Receivable
Interest, as described in the preceding clause (iii).
 
(h)           Notwithstanding any other provision of this Agreement, prior to
the Drawing Date of the related Letter of Credit no Yield shall accrue or be
payable on the Capital of the L/C Receivable Interest purchased in connection
with such Letter of Credit. However, for the avoidance of doubt, the Capital of
each L/C Receivable Interest shall be included in the calculation of Yield and
Fee Reserve. Following the Drawing Date of the related Letter of Credit (and
until payment in full of the Reimbursement Obligation), Yield shall accrue and
be payable on the outstanding Capital of the L/C Receivable Interest purchased
in connection with such Letter of Credit at the Assignee Rate. Program Fee (as
such term is defined in the Facility Fee Agreement) shall be payable on the
outstanding Capital of any L/C Receivable Interest, both prior to and after the
Drawing Date of the related Letter of Credit. For the purpose of calculating the
Liquidity Fee (as such term is defined in the Facility Fee Agreement), the
Capital of the L/C Receivable Interests shall be disregarded, except to the
extent of any unpaid Reimbursement Obligation arising from a drawing with
respect to the related Letter of Credit.
 

49

--------------------------------------------------------------------------------

Table of Contents

 
(i)           In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern. It is understood
and agreed that, except in the case of gross negligence or willful misconduct by
the L/C Bank, the L/C Bank shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following the Seller’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.
 
(j)           In determining whether to honor any request for drawing under any
Letter of Credit by the beneficiary thereof, the L/C Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.
 
(k)           The Seller’s obligations under this Section 2.18 (including,
without limitation, the obligation of the Seller to reimburse the L/C Bank upon
a draw under a Letter of Credit) shall be absolute and unconditional under any
and all circumstances and irrespective of:
 
(i)           any lack of validity or enforceability of any Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;
 
(ii)           any claim of breach of warranty that might be made by the Seller,
its Affiliates or the L/C Bank against the beneficiary of a Letter of Credit, or
the existence of any claim, counterclaim, set-off, defense or other right that
the Seller or any Originator may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Bank or any other person, whether
in connection with this Agreement, the transactions contemplated hereby or by
any Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
 
(iii)           the lack of power or authority of any signer of, or lack of
validity, sufficiency, accuracy, enforceability or genuineness of, any draft,
demand, instrument, certificate or other document presented under any Letter of
Credit, or any draft, demand, certificate or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect (provided that such draft, demand, certificate or other document
presented pursuant to such Letter of Credit appears on its face to comply with
the terms thereof) or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 

50

--------------------------------------------------------------------------------

Table of Contents

 
(iv)           any payment by the L/C Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit (provided that such draft, demand, certificate or
other document presented pursuant to such Letter of Credit appears on its face
to comply with the terms thereof); or any payment made by the L/C Bank under any
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in­possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code of the United States, or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally;
 
(v)            any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to the departure from any
guarantee, for all or any of the obligations of the Seller or any Originator in
respect of any Letter of Credit;
 
(vi)           the solvency of, or any acts or omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(vii)          any material adverse change in the business, operations, property
or financial or other condition of the Seller, any Originator or any Affiliates
thereof;
 
(viii)         any breach of this Agreement or any other Transaction Document by
any party thereto;
 
(ix)            the occurrence of any event of the type described in Section
7.01(g) with respect to the Seller, any Originator or any Affiliate thereof;
 
(x)             the fact that an Event of Termination or an Incipient Event of
Termination shall have occurred and be continuing;
 
(xi)            the fact that this Agreement or the obligations of Seller
hereunder shall have been terminated; and
 

51

--------------------------------------------------------------------------------

Table of Contents

(xii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Seller or the
applicable Originator,
 
provided that, the Seller shall not hereby be precluded from asserting any claim
for direct (but not consequential) damages suffered by the Seller to the extent,
but only to the extent, caused by (i) the willful misconduct or gross negligence
of the L/C Bank or (ii) the L/C Bank’s failure to pay under any Letter of Credit
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit. Seller shall promptly examine
a copy of each Letter of Credit and each amendment thereto that is delivered to
it, and, in the event of any claim of noncompliance with the Seller’s
instructions or other irregularity, the Seller will immediately (and in any
event within 5 Business Days) notify the L/C Bank. The Seller shall be
conclusively deemed to have waived any such claim against the L/C Bank and its
correspondents unless such notice is given as aforesaid.
 
(l)           At such time as any Letter of Credit shall have (i) expired
undrawn, (ii) expired following a partial drawing with respect to which the
applicable Reimbursement Obligation has been paid in full or (iii) been returned
to the L/C Bank and cancelled, the Capital of the related L/C Receivable
Interest shall automatically reduce to zero, and the L/C Bank shall promptly
notify the Program Agent and the Seller thereof.
 
(m)           If the L/C Termination Date shall occur solely as a result of the
occurrence of the event described in clause (iii) of the definition thereof and
the parties hereto desire to continue the Letter of Credit facility provided for
in this Section 2.18, the terms for continuing such facility shall be subject to
the mutual agreement of the parties at such time.
 
(n)           The Seller shall pay the L/C Bank certain fees with respect to the
Letters of Credit in the amounts and on the dates set forth in a separate fee
agreement of even date among the Seller, the Program Agent and the L/C Bank, as
the same may be amended or restated from time to time (the “L/C Fee Agreement”).
 
SECTION 2.19. L/C Collateral Account. (a) On or prior to the date on which the
initial L/C Receivable Interest is purchased hereunder, the L/C Bank shall
establish and maintain or cause to be established and maintained in its name, an
account (such account being the “L/C Collateral Account”), such account bearing
a designation clearly indicating that the funds deposited therein are held for
the benefit of the L/C Bank and entitled “L/C Collateral Account for the Olin
Receivables Purchase Agreement”. The L/C Collateral Account shall be under the
sole dominion and control of the L/C Bank, and neither the Seller, nor any
Person claiming by, through or under the Seller, shall have any right, title or
interest in, or any right to withdraw any amount from the L/C Collateral
Account. The tax identification number associated with the L/C Collateral
Account shall be that of the Seller.
 

52

--------------------------------------------------------------------------------

Table of Contents

(b)     Funds on deposit in the L/C Collateral Account shall, at the written
direction and risk of the Seller, be invested by the L/C Bank in Eligible
Investments as instructed by the Seller in writing (which may be a standing
instruction). Such funds shall be invested in Eligible Investments that will
mature so that funds will be available in amounts sufficient for the L/C Bank to
make each distribution as and when required under the terms of this Agreement.
All interest and other investment earnings (net of losses and investment
expenses) received on funds on deposit in the L/C Collateral Account shall be
added to the L/C Collateral Account.
 
(c)           The Seller hereby grants to the L/C Bank a security interest in
the L/C Collateral Account, all funds from time to time credited to the L/C
Collateral Account, all financial assets (including, without limitation,
Eligible Investments) from time to time acquired with any such funds or
otherwise credited to the L/C Collateral Account, all interest, dividends, cash,
instruments and other investment property from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
funds or such financial assets, and all other proceeds thereof.
 
(d)           The grant of a security interest by the Seller to the L/C Bank
pursuant to subsection (c) above secures the Seller’s obligation to pay
Reimbursement Obligations, and to pay interest thereon, pursuant to Section
2.18. On each Settlement Date (Yield and Fees) following the funding of the L/C
Collateral Account, the L/C Bank shall, to the extent any fees with respect to
the L/C Receivable Interests that are due and payable are not paid on such date
pursuant to Section 2.04, withdraw from the L/C Collateral Account funds in the
amount of such unpaid fees from the funds then on deposit in the L/C Collateral
Account that constitute interest and other investment earnings thereon, and
apply such funds to the payment of such unpaid fees. The L/C Bank may at any
time following a drawing on a Letter of Credit apply funds available in the L/C
Collateral Account to the payment of the Reimbursement Obligations and interest
thereon. At such time as all Letters of Credit shall have been fully drawn,
shall have expired undrawn or shall have been returned to the L/C Bank and
cancelled and all Reimbursement Obligations and interest thereon shall have been
paid in full, the L/C Bank shall pay all remaining funds in the L/C Collateral
Account to the Seller.
 
SECTION 2.20. Repurchase Option. The Seller shall have the right to repurchase
all, but not less than all, of the Receivable Interests held by the Investors
and the Banks and to terminate this Agreement upon not less than ten Business
Days’ prior written notice to the Program Agent. Such notice shall specify the
date that the Seller desires that such repurchase occur (such date, the
“Repurchase Date”) and shall be irrevocable. On the Repurchase Date, the Seller
shall deposit into the Investor Agent’s Account for each Investor Agent in
immediately available funds an amount equal to the sum of (i) the aggregate
outstanding Capital of the Receivable Interests held by the Investors and/or the
Banks in such Investor Agent’s Group, (ii) all accrued and unpaid Yield thereon
to the Repurchase Date, (iii) all accrued and unpaid Fees owing to such
Investors and Banks and such Investor Agent and (if such Investor Agent is the
Program Agent) the Program Agent, (iv) the Liquidation Fee (if any) owing to
such Investors and Banks in respect of such repurchase and (v) all expenses and
other amounts owing to any of such Investors and Banks and such Investor Agent
and (if such Investor Agent is the Program Agent) the Program Agent under the
Transaction Documents. Any repurchase pursuant to this Section 2.20 shall be
made without recourse to or warranty by the Agents, the Investors or the Banks.
Further, on the Repurchase Date, the Bank Commitments for all the Banks shall
terminate, each of the Commitment Termination Date and Facility Termination Date
shall occur, the Termination Date for all Receivable Interests shall occur and
no further purchases or reinvestments of Collections shall be made hereunder;
provided, that the provisions of this Agreement referenced in Section 11.09
shall survive such termination.
 

53

--------------------------------------------------------------------------------

Table of Contents

 
ARTICLE III
 
CONDITIONS OF PURCHASES
 
SECTION 3.01. Conditions Precedent to Initial Purchase. The initial purchase of
a Receivable Interest under this Agreement is subject to the conditions
precedent that the Program Agent and each Investor Agent shall have received on
or before the date of such purchase the following, each (unless otherwise
indicated) dated such date, in form and substance satisfactory to the Program
Agent and each Investor Agent:
 
(a)           Certified copies of the resolutions (or similar authorization, if
not a corporation) of the Board of Directors (or similar governing body or
Persons, if not a corporation) of the Seller, the Parent and the other
Originators approving this Agreement, the Originator Purchase Agreement and any
other Transaction Documents to which it is a party and certified copies of all
documents evidencing other necessary corporate, limited liability company or
partnership, as the case may be, action and governmental approvals, if any, with
respect to this Agreement, the Originator Purchase Agreement and any such
Transaction Documents.
 
(b)           A certificate of the Secretary or Assistant Secretary of the
Seller, the Parent and the other Originators certifying the names and true
signatures of the officers of the Seller, the Parent and the other Originators
authorized to sign this Agreement, the Originator Purchase Agreement and the
other documents to be delivered by it hereunder and thereunder.
 
(c)           Acknowledgment copies of proper financing statements, duly filed
on or before the date of such initial purchase under the UCC of all
jurisdictions necessary to perfect the ownership and security interests
contemplated by this Agreement and the Originator Purchase Agreement.
 
(d)           Acknowledgment copies of proper financing statements, if any,
necessary to release all security interests and other rights of any Person in
(i) the Receivables, Contracts or Related Security previously granted by the
Seller or any Originator and (ii) the collateral security referred to in Section
2.11 previously granted by the Seller.
 
(e)           Completed requests for information, dated on or before the date of
such initial purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (c) above and in any other jurisdictions
reasonably requested by the Program Agent that name the Seller or any Originator
as debtor, together with copies of such other financing statements (none of
which shall cover any Receivables, Contracts, Related Security or the collateral
security referred to in Section 2.11).
 
(f)           Executed copies of Deposit Account Agreements with each Deposit
Bank.
 

54

--------------------------------------------------------------------------------

Table of Contents

(g)           Favorable opinions of (i) Cravath, Swaine & Moore LLP, counsel for
the Seller, the Parent and the other Originators, substantially in the form of
Annex C-1 hereto, (ii) Richards, Layton & Finger, P.A., counsel for the Seller,
substantially in the form of Annex C-2A, C-2B, C-2C or C-2D, as applicable,
hereto, (iii) the General Counsel of the Parent, substantially in the form of
Annex C-3 hereto, (iv) Edwards Angell Palmer & Dodge LLP, substantially in the
form of Annex C-4 hereto, (v) Hunton & Williams LLP, substantially in the form
of Annex C-5 hereto, (vi) Shumaker, Loop & Kendrick, LLP, substantially in the
form of Annex C-6 hereto, and (v) Blake, Cassels & Graydon LLP, substantially in
the form of Annex C-7 hereto.
 
(h)           The Fee Agreements.
 
(i)           The Funds Transfer Letter.
 
(j)           An executed copy of the Originator Purchase Agreement.
 
(k)           A copy of the limited liability company agreement, the by-laws or
other organizational documents of the Seller, the Parent and the other
Originators, certified by the Secretary or Assistant Secretary of the Seller,
the Parent or such other Originators, as the case may be.
 
(l)           A copy of the certificate of formation or articles of
incorporation of each of the Seller, the Parent and the other Originators
certified as of a recent date by the Secretary of State or other appropriate
official of the state of its organization, and a certificate as to the good
standing of each of the Seller, the Parent and the other Originators from such
Secretary of State or other official, dated as of a recent date.
 
(m)           An opening pro forma balance sheet of the Seller as at the end of
the calendar month preceding the date of the initial purchase under this
Agreement, and giving effect to the initial purchase to be made under this
Agreement (the “Pro Forma Balance Sheet”).
 
(n)           An executed copy of the Undertaking.
 
SECTION 3.02. Conditions Precedent to All Purchases and Reinvestments. Each
purchase (including the initial purchase) of a Receivable Interest from the
Seller and each reinvestment shall be subject to the further conditions
precedent that (a) in the case of each purchase of a Receivable Interest from
the Seller, the Collection Agent shall have delivered to the Program Agent and
each Investor Agent at least one Business Day prior to such purchase, in form
and substance satisfactory to the Program Agent, a completed Seller Report
containing information covering the most recently ended reporting period for
which information is required pursuant to Section 6.02(g) and demonstrating that
after giving effect to such purchase no Event of Termination or Incipient Event
of Termination under Section 7.01(i) would occur, (b) in the case of each
reinvestment, the Collection Agent shall have delivered to the Program Agent and
each Investor Agent on or prior to the date of such reinvestment the completed
Seller Report required to be delivered on or prior to such date pursuant to
Section 6.02(g) and (c) on the date of such purchase or reinvestment the
following statements shall be true, except that the statement in clause (iii)
below is required to be true only if such purchase or reinvestment is by an
Investor (and acceptance of the proceeds of such purchase or reinvestment shall
be deemed a representation and warranty by the Seller, the Parent and the
Collection Agent (each as to itself) that such statements are then true):
 

55

--------------------------------------------------------------------------------

Table of Contents

(i)              The representations and warranties contained in Sections 4.01
and 4.02 are (A) if such representation or warranty is not by its terms
qualified by materiality, correct in all material respects on and as of the date
of such purchase or reinvestment or (B) if such representation or warranty is by
its terms qualified by materiality, correct on and as of the date of such
purchase or reinvestment, in each case, as though made on and as of such date
(except that (x) the representation contained in Section 4.01(e) shall be made
on and after (but not prior to) the date of the initial purchase hereunder, and
(y) the representation contained in the second sentence of Section 4.02(e) shall
be made only on the date of the initial purchase hereunder),
 
(ii)             No event has occurred and is continuing, or would result from
such purchase or reinvestment, that constitutes an Event of Termination or, in
the case of a purchase only, an Incipient Event of Termination,
 
(iii)            The Program Agent shall not have given the Seller at least one
Business Day’s notice that the Investors have terminated the reinvestment of
Collections in Receivable Interests or, in the case of any reinvestment by a
particular Investor, the Investor Agent for such Investor shall not have given
the Seller notice that such Investor has terminated the reinvestment of
Collections in Receivable Interests (unless such notice has been revoked by such
Investor Agent),
 
(iv)           Each Originator shall have sold or contributed to the Seller,
pursuant to the Originator Purchase Agreement, all Originator Receivables
originated by it and arising on or prior to such date, and
 
(v)            No Change of Control Date shall have occurred, and
 
(d) The Program Agent and the Investor Agents shall have received such other
approvals, opinions or documents as the Program Agent or any Investor Agent may
reasonably request as a result of any change in law occurring after the date of
this Agreement.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Seller. The Seller hereby
represents and warrants as follows:
 
(a) The Seller is a limited liability company duly formed, validly existing and
in good standing under the laws of the jurisdiction set forth in Schedule IV
hereto (as such Schedule IV may be amended from time to time pursuant to Section
5.01(b)), and is duly qualified to do business, and is in good standing, in
every jurisdiction where the nature of its business requires it to be so
qualified; provided, that the Seller’s failure to be qualified to do business in
the State of Illinois on the date of this Agreement shall not be a breach of
this Section 4.01(a) so long as the Seller shall have obtained such
qualification prior to the date of the initial purchase under this Agreement.
 

56

--------------------------------------------------------------------------------

Table of Contents

(b)           The execution, delivery and performance by the Seller of the
Transaction Documents to which it is a party and the other documents to be
delivered by it hereunder, including the Seller’s use of the proceeds of
purchases and reinvestments, (i) are within the Seller’s limited liability
company powers, (ii) have been duly authorized by all necessary limited
liability company action, (iii) do not contravene (1) the Seller’s certificate
of formation or limited liability company agreement, (2) any law, rule or
regulation applicable to the Seller, (3) any contractual restriction binding on
or affecting the Seller or its property or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Seller or its property, and
(iv) do not result in or require the creation of any lien, security interest or
other charge or encumbrance upon or with respect to any of its properties
(except for the interest created pursuant to this Agreement). Each of the
Transaction Documents to which the Seller is a party has been duly executed and
delivered by the Seller.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Seller of the Transaction
Documents to which it is a party or any other document to be delivered
thereunder, except for the filing of UCC financing statements which are referred
to therein.
 
(d)           Each of the Transaction Documents to which it is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (ii) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
(e)           The Pro Forma Balance Sheet of the Seller fairly presents the
financial condition of the Seller as at the date specified therein, in
accordance with generally accepted accounting principles in the United States,
subject to year end audit adjustments and the absence of footnotes, and since
the date of the initial purchase made under this Agreement there has been no
material adverse change in the business, operations, property, prospects or
financial or other condition of the Seller.
 
(f)           There is no pending or threatened action, investigation or
proceeding affecting the Seller, the Parent or any of their Subsidiaries before
any court, governmental agency or arbitrator which, if adversely determined,
could reasonably be expected to materially adversely affect the financial
condition or operations of the Seller, the Parent or any of their Subsidiaries
or the ability of the Seller or the Parent to perform their respective
obligations under any Transaction Document, or which purports to affect the
legality, validity or enforceability of any Transaction Document.
 

57

--------------------------------------------------------------------------------

Table of Contents

(g)           No proceeds of any purchase or reinvestment will be used (i) to
acquire any equity security of a class which is registered pursuant to Section
12 of the Securities Exchange Act of 1934 or (ii) for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any “margin stock”
within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System of the United States.
 
(h)           Immediately prior to the purchase by the relevant Investors and/or
Banks, as the case may be, the Seller is the legal and beneficial owner of the
Pool Receivables and Related Security which are the subject of such purchase
free and clear of any Adverse Claim; upon each purchase or reinvestment, the
relevant Investors or the Banks (including the L/C Bank), as the case may be,
shall acquire a valid and perfected first priority undivided percentage
ownership interest to the extent of the pertinent Receivable Interest in each
Pool Receivable then existing or thereafter arising and in the Related Security
and Collections with respect thereto. No effective financing statement or other
instrument similar in effect covering any Contract or any Pool Receivable or the
Related Security or Collections with respect thereto is on file in any recording
office, except those filed in favor of the Program Agent relating to this
Agreement and in favor of the Seller pursuant to the Originator Purchase
Agreement. Each Receivable characterized in any Seller Report or other written
statement made by or on behalf of the Seller as an Eligible Receivable or as
included in the Net Receivables Pool Balance is, as of the date of such Seller
Report or other statement, an Eligible Receivable as properly included in the
Net Receivables Pool Balance.
 
(i)           Each Seller Report (if prepared by the Seller or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Seller or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Seller to the Program Agent, the Investor Agents, the Investors
or the Banks in connection with this Agreement is or will be accurate in all
material respects as of its date or (except as otherwise disclosed to the
Program Agent, the Investor Agents, the Investors or the Banks, as the case may
be, at such time) as of the date so furnished, and no such document contains or
will contain, as of its date of delivery or the date so furnished, any untrue
statement of a material fact.
 
(j)           The principal place of business and chief executive office of the
Seller and the office where the Seller keeps its records concerning the Pool
Receivables are located at the address or addresses referred to in Section
5.01(b) (or, by notice to the Program Agent and each Investor Agent in
accordance with Section 5.01(b), at any other locations within the United
States). The Seller is located in the jurisdiction of organization set forth in
Schedule IV hereto for purposes of Section 9-307 of the UCC as in effect in the
State of New York; and the office in the jurisdiction of organization of the
Seller in which a UCC financing statement is required to be filed in order to
perfect the security interest granted by the Seller hereunder is set forth in
Schedule IV hereto (in each case as such Schedule IV may be amended from time to
time pursuant to Section 5.01(b)).
 
(k)           The names and addresses of all the Deposit Banks, together with
the post office boxes and account numbers of the Lock-Boxes and Deposit Accounts
of the Seller at such Deposit Banks, are as specified in Schedule I hereto, as
such Schedule I may be amended from time to time pursuant to Section 5.01(g).
The Seller has directed or caused each Obligor to be directed to make payment to
a Lock-Box or Deposit Account. The Seller has delivered to the Program Agent a
fully executed Deposit Account Agreement with respect to each Deposit Account
and any associated Lock-Boxes.
 

58

--------------------------------------------------------------------------------

Table of Contents

(l)    Each purchase of a Receivable Interest and each reinvestment of
Collections in Pool Receivables will constitute (i) a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended,
and (ii) a purchase or other acquisition of notes, drafts, acceptances, open
accounts receivable or other obligations representing part or all of the sales
price of merchandise, insurance or services within the meaning of Section
3(c)(5) of the Investment Company Act of 1940, as amended.
 
(m)    The Seller is not known by and does not use any tradename or
doing-business-as name.
 
(n)           The Seller was formed on July 13, 2007, and the Seller did not
engage in any business activities prior to the date of this Agreement other than
business required or incidental to entering into this Agreement and the other
Transaction Documents. The Seller has no Subsidiaries.
 
(o)           (i) The fair value of the property of the Seller is greater than
the total amount of liabilities, including contingent liabilities, of the
Seller, (ii) the present fair salable value of the assets of the Seller is not
less than the amount that will be required to pay all probable liabilities of
the Seller on its debts as they become absolute and matured, (iii) the Seller
does not intend to, and does not believe that it will, incur debts or
liabilities beyond the Seller’s abilities to pay such debts and liabilities as
they mature and (iv) the Seller is not engaged in a business or a transaction,
and is not about to engage in a business or a transaction, for which the
Seller’s property would constitute unreasonably small capital.
 
(p)           With respect to each Pool Receivable, the Seller (i) shall have
received such Pool Receivable as a contribution to the capital of the Seller by
the Parent or (ii) shall have purchased such Pool Receivable from the
Originators in exchange for payment (made by the Seller to the Originators in
accordance with the provisions of the Originator Purchase Agreement) of cash,
Deferred Purchase Price, by delivery of a Letter of Credit or a combination
thereof in an amount which constitutes fair consideration and reasonably
equivalent value. Each such sale referred to in clause (ii) of the preceding
sentence shall not have been made for or on account of an antecedent debt owed
by the Originators to the Seller and no such sale is or may be voidable or
subject to avoidance under any section of the Federal Bankruptcy Code.
 
(q)           The Seller has (i) timely filed all federal tax returns required
to be filed, (ii) timely filed all other material state and local tax returns
and (iii) paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges (other than any tax, assessment or
governmental charge which is being contested in good faith and by proper
proceedings, and with respect to which the obligation to pay such amount is
adequately reserved against in accordance with generally accepted accounting
principles).
 
(r)           No event has occurred and is continuing that constitutes an Event
of Termination and, if this representation is being made as of the date of any
purchase of a Receivable Interest, no event has occurred and is continuing that
constitutes an Incipient Event of Termination.
 

59

--------------------------------------------------------------------------------

Table of Contents

(s)           The location of the Seller for the purposes of the Personal
Property Security Act (or, in the case of the Province of Quebec, the Civil
Code) of any Canadian province or territory the laws of which are required to be
applied in connection with the issue of perfection of interests in the Canadian
Receivables is at the address referred to in Section 5.01(b).
 
(t)           The Seller does not carry on business in Canada for the purposes
of the Tax Act.
 
(u)           None of the services (if any) rendered to the Obligor which give
rise to any Canadian Receivables are rendered in Canada.
 
(v)           Each Receivable constitutes an account, general intangible or
tangible chattel paper under the UCC as in effect in the State of New York on
the date hereof.
 
(w)           Each Canadian Receivable results only from the sale of merchandise
by an Originator at fair market value and the face value of each Canadian
Receivable is equal to the fair market value of the merchandise provided.
 
SECTION 4.02. Representations and Warranties of the Collection Agent. The
Collection Agent hereby represents and warrants as follows:
 
(a)           The Collection Agent is a corporation duly incorporated, validly
existing and in good standing under the laws of Virginia, and is duly qualified
to do business, and is in good standing, in every jurisdiction where the nature
of its business requires it to be so qualified, unless the failure to so qualify
would not have a material adverse effect on (i) the interests of the Investors
and the Banks hereunder, (ii) the collectibility of the Receivables Pool, or
(iii) the ability of Collection Agent to perform its obligations hereunder.
 
(b)           The execution, delivery and performance by the Collection Agent of
this Agreement and any other documents to be delivered by it hereunder (i) are
within the Collection Agent’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) do not contravene (1) the Collection
Agent’s charter or by-laws, (2) any law, rule or regulation applicable to the
Collection Agent, (3) any material contractual restriction binding on or
affecting the Collection Agent or its property or (4) any order, writ, judgment,
award, injunction or decree binding on or affecting the Collection Agent or its
property, and (iv) do not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties. This Agreement has been duly executed and delivered by the
Collection Agent.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Collection Agent of this
Agreement or any other document to be delivered by it hereunder.
 

60

--------------------------------------------------------------------------------

Table of Contents

(d)           This Agreement constitutes the legal, valid and binding obligation
of the Collection Agent enforceable against the Collection Agent in accordance
with its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (ii) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
(e)           The consolidated balance sheets of the Collection Agent and its
consolidated Subsidiaries as at December 31, 2006, and the related consolidated
statements of income and retained earnings of the Collection Agent and its
consolidated Subsidiaries for the fiscal year then ended, copies of which have
been furnished to the Program Agent and each Investor Agent, fairly present the
financial condition of the Collection Agent and its consolidated Subsidiaries as
at such date and the results of the operations of the Collection Agent and its
consolidated Subsidiaries for the period ended on such date, all in accordance
with generally accepted accounting principles in the United States consistently
applied. Since December 31, 2006 there has been no material adverse change in
the business, operations, property or financial or other condition of the
Collection Agent.
 
(f)           There is no pending or threatened action, investigation or
proceeding affecting the Collection Agent or any of its Subsidiaries before any
court, governmental agency or arbitrator which, if adversely determined, could
reasonably be expected to materially adversely affect the ability of the
Collection Agent to perform its obligations under this Agreement, or which
purports to affect the legality, validity or enforceability of this Agreement.
 
(g)           Each Receivable characterized in any Seller Report as an Eligible
Receivable or as included in the Net Receivables Pool Balance is, as of the date
of such Seller Report, an Eligible Receivable or properly included in the Net
Receivables Pool Balance.
 
(h)           Each Seller Report (if prepared by the Collection Agent or one of
its Affiliates, or to the extent that information contained therein is supplied
by the Collection Agent or an Affiliate), information, exhibit, financial
statement, document, book, record or report furnished or to be furnished at any
time by the Collection Agent to the Agents, the Investors or the Banks in
connection with this Agreement is or will be accurate in all material respects
as of its date or (except as otherwise disclosed to the Agents, Investors or the
Banks, as the case may be, at such time) as of the date so furnished, and no
such document contains or will contain, as of its date of delivery or the date
so furnished, any untrue statement of a material fact.
 
(i)           The Collection Agent has (i) timely filed all material federal,
state and local tax returns required to be filed and (ii) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges (other than any tax, assessment or governmental charge which is being
contested in good faith and by proper proceedings, and with respect to which the
obligation to pay such amount is adequately reserved against in accordance with
generally accepted accounting principles).
 
(j)           The Collection Agent, in its capacity as such, does not carry on
business in Canada for the purposes of the Tax Act.
 
(k)           All services rendered by the Collection Agent with respect to the
servicing, administration and collection of the Canadian Receivables are
rendered outside of Canada.
 

61

--------------------------------------------------------------------------------

Table of Contents

 
ARTICLE V
 
COVENANTS
 
SECTION 5.01. Covenants of the Seller. Until the latest of the Facility
Termination Date or the date on which no Capital of or Yield on any Receivable
Interest shall be outstanding or the date all other amounts owed by the Seller
hereunder to the Investors, the Banks, the Investor Agents or the Program Agent
are paid in full:
 
(a)           Compliance with Laws, Etc. The Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its limited liability company existence, rights, franchises,
qualifications, and privileges except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such rights, franchises, qualifications, and privileges would not
materially adversely affect the collectibility of the Receivables Pool or the
ability of the Seller to perform its obligations under the Transaction
Documents.
 
(b)           Offices, Records, Name and Organization. The Seller will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Pool Receivables at the address of the Seller
set forth on Schedule III hereto or, upon 30 days’ prior written notice to the
Program Agent and each Investor Agent, at any other locations within the United
States. The Seller will not change its name or its state of organization, unless
(i) the Seller shall have provided the Program Agent and each Investor Agent
with at least 30 days’ prior written notice thereof, together with an updated
Schedule IV, and (ii) no later than the effective date of such change, all
actions, documents and agreements reasonably requested by the Program Agent to
protect and perfect the Program Agent’s interest in the Receivables, the Related
Security and the other assets of the Seller in which a security interest is
granted hereunder have been taken and completed. Upon confirmation by the
Program Agent to the Seller of the Program Agent’s receipt of any such notice
(together with an updated Schedule IV) and the completion or receipt of the
actions, agreements and documents referred to in clause (ii) of the preceding
sentence, Schedule IV hereto shall, without further action by any party, be
deemed to be amended and replaced by the updated Schedule IV accompanying such
notice. The Seller also will (or will cause the Collection Agent to) maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Collection Agent to keep and maintain) all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including, without
limitation, records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).
 
(c)           Performance and Compliance with Contracts and Credit and
Collection Policy. The Seller will (or will cause the Collection Agent to), at
its expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Pool Receivables, and timely and fully comply (or cause the
Collection Agent to timely and fully comply) in all material respects with the
Credit and Collection Policy in regard to each Pool Receivable and the related
Contract.

62

--------------------------------------------------------------------------------

Table of Contents

 
(d)           Sales, Liens, Etc. Except for the ownership and security interests
created hereunder in favor of the Program Agent, the Seller will not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Adverse Claim upon or with respect to, the Seller’s
undivided interest in any Pool Receivable, Related Security, related Contract or
Collections, or upon or with respect to any account to which any Collections of
any Pool Receivable are sent, or assign any right to receive income in respect
thereof.
 
(e)           Extension or Amendment of Receivables. Except as provided in
Section 6.02(c), the Seller will not (and will not permit the Collection Agent
or any Originator to) extend, amend or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any Contract
related thereto.
 
(f)           Change in Business or Credit and Collection Policy. The Seller
will not make any change in the character of its business or in the Credit and
Collection Policy (or permit the Collection Agent or any Originator to make any
change in the Credit and Collection Policy) that would, in either case,
materially adversely affect the collectibility of the Receivables Pool or the
ability of the Seller to perform its obligations under this Agreement.
 
(g)           Change in Payment Instructions to Obligors. The Seller will not
add or terminate any bank, post office box or bank account as a Deposit Bank or
Lock-Box or Deposit Account from those listed in Schedule I to this Agreement,
or make any change in its instructions to Obligors regarding payments to be made
to the Seller or payments to be made to any Lock-Box or Deposit Account, unless
the Program Agent shall have received notice of such addition, termination or
change (including an updated Schedule I) and a fully executed Deposit Account
Agreement with each new Deposit Bank or with respect to each new Lock-Box or
Deposit Account.
 
(h)           Deposits to Lock-Boxes and Deposit Accounts. The Seller will (or
will cause the Collection Agent or the Originators to) instruct all Obligors to
remit all their payments in respect of Receivables to Lock-Boxes or Deposit
Accounts. If the Seller shall receive any Collections directly, it shall
immediately (and in any event within two Business Days) deposit the same to a
Lock-Box or a Deposit Account. The Seller will not deposit or otherwise credit,
or cause or permit to be so deposited or credited, to any Lock-Box or Deposit
Account cash or cash proceeds other than Collections of Receivables.
 
(i)           Marking of Records. At its expense, the Seller will (or will cause
the Collection Agent to) mark its master data processing records evidencing Pool
Receivables with a legend evidencing that Receivable Interests related to such
Pool Receivables have been sold in accordance with this Agreement.
 
(j)           Further Assurances. (i) The Seller agrees from time to time, at
its expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that may be necessary, or that the
Program Agent or any Investor Agent may reasonably request, to perfect, protect
or more fully evidence the Receivable Interests purchased under this Agreement,
or to enable the Investors, the Banks, the Investor Agents or the Program Agent
to exercise and enforce their respective rights and remedies under this
Agreement.
 

63

--------------------------------------------------------------------------------

Table of Contents

 
(ii)           The Seller authorizes the Program Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Pool Receivables and the Related Security and the Collections
with respect thereto, which financing statements may describe the collateral
covered thereby as “all assets of the Seller,” “all personal property of the
Seller” or words of similar effect.
 
(k)    Reporting Requirements. The Seller will provide to the Program Agent and
the Investor Agents the following:
 
(i)           as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Parent, balance
sheets of the Parent and its Subsidiaries as of the end of such quarter and
statements of income and retained earnings of the Parent and its Subsidiaries
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, certified by the chief financial officer of the Parent;
 
(ii)           as soon as available and in any event within 90 days after the
end of each fiscal year of the Parent, a copy of the annual report for such year
for the Parent and its Subsidiaries, containing financial statements for such
year audited by KPMG LLP or another independent nationally recognized firm of
public accountants;
 
(iii)           as soon as available and in any event within 45 days after the
end of each of the first three quarters and within 90 days after the end of the
fourth fiscal quarter of each fiscal year of the Seller, a balance sheet of the
Seller as of the end of such quarter and a statement of income and retained
earnings of the Seller for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, certified by an officer of
the Seller;
 
(iv)           as soon as possible and in any event within five days after the
Seller becomes aware of the occurrence of each Event of Termination or Incipient
Event of Termination, a statement of an officer of the Seller setting forth
details of such Event of Termination or Incipient Event of Termination and the
action that the Seller has taken and proposes to take with respect thereto;
 
(v)           [intentionally omitted];
 
(vi)           promptly after the filing or receiving thereof, copies of all
reports and notices that the Seller or any Affiliate files under ERISA with the
Internal Revenue Service or the PBGC or the U.S. Department of Labor or that the
Seller or any Affiliate receives from any of the foregoing or from any
multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA) to which
the Seller or any Affiliate is or was, within the preceding five years, a
contributing employer, in each case in respect of the assessment of withdrawal
liability or an event or condition which could, in the aggregate, result in the
imposition of liability on the Seller and/or any such Affiliate in excess of
$25,000,000;
 

64

--------------------------------------------------------------------------------

Table of Contents

(vii)           at least 30 days prior to any change in the name, jurisdiction
of organization or Location of the Parent, any Originator or the Seller, a
notice setting forth the new name, jurisdiction of organization or Location and
the effective date thereof;
 
(viii)           promptly after the Seller obtains knowledge thereof, notice of
any “Event of Termination” or “Facility Termination Date” under the Originator
Purchase Agreement;
 
(ix)           so long as any Capital shall be outstanding, as soon as possible
and in any event no later than the day of occurrence thereof, notice that any
Originator has stopped selling or contributing to the Seller, pursuant to the
Originator Purchase Agreement, all newly arising Originator Receivables;
 
(x)           at the time of the delivery of the financial statements provided
for in clauses (i) and (ii) of this paragraph, a certificate of the chief
financial officer or the treasurer of (A) the Seller to the effect that, to the
best of such officer’s knowledge, no Event of Termination has occurred and is
continuing or, if any Event of Termination has occurred and is continuing,
specifying the nature and extent thereof and (B) the Parent to the effect that,
to the best of such officer’s knowledge, the Parent was (or was not) in
compliance with the financial covenants contained in the Credit Agreement as of
the fiscal quarter or fiscal year ended for which such financial statements are
being provided and providing reasonable details of the calculations evidencing
the Parent’s compliance or non-compliance with the financial covenants contained
in the Credit Agreement);
 
(xi)           promptly after receipt thereof, copies of all notices received by
the Seller from any Originator under the Originator Purchase Agreement;
 
(xii)           promptly (and in any event within five Business Days) after any
amendment or waiver of, or addition to or deletion of, any of the financial
covenants contained in the Credit Agreement (including any of the defined terms
used in such financial covenants), or the replacement of the Credit Agreement
with another credit facility, a copy of such amendment, waiver or replacement
credit facility; and
 
(xiii)          such other information respecting the Receivables or the
condition or operations, financial or otherwise, of the Seller, the Parent or
any other Originator as the Program Agent or any Investor Agent may from time to
time reasonably request.
 
 
Reports and financial statements required to be delivered pursuant to clauses
(i) and (ii) of this Section 5.01(k) shall be deemed to have been delivered on
the date on which the Parent posts such reports, or reports containing such
financial statements, on the Parent’s website on the Internet at www.olin.com or
when such reports, or reports containing such financial statements, are posted
on the SEC’s website at www.sec.gov; provided that the Parent shall deliver
paper copies of the reports and financial statements referred to in clauses (i)
and (ii) of this Section 5.01(k) to the Program Agent or any Investor Agent or
Bank who requests the Parent to deliver such paper copies until written notice
to cease delivering paper copies is given by the Program Agent or such Investor
Agent or Bank, as applicable.

65

--------------------------------------------------------------------------------

Table of Contents

 
(l) Separateness. (i) The Seller shall at all times maintain at least one
independent director who is reasonably acceptable to the Program Agent and (x)
is not currently and has not been during the five years preceding the date of
this Agreement an officer, director or employee of an Affiliate of the Seller or
any Other Company, (y) is not a current or former officer or employee of the
Seller and (z) is not a stockholder of any Other Company or any of their
respective Affiliates.
 
 
(ii)            The Seller shall not direct or participate in the management of
any of the Other Companies’ operations or of any other Person’s operations.
 
(iii)           The Seller shall have stationery and other business forms
separate from that of the Other Companies and any other Person.
 
(iv)           The Seller shall at all times be adequately capitalized in light
of its contemplated business.
 
(v)            The Seller shall at all times provide for its own operating
expenses and liabilities from its own funds.
 
(vi)           The Seller shall maintain its assets and transactions separately
from those of the Other Companies and any other Person and reflect such assets
and transactions in financial statements separate and distinct from those of the
Other Companies and any other Person and evidence such assets and transactions
by appropriate entries in books and records separate and distinct from those of
the Other Companies and any other Person. The Seller shall hold itself out to
the public under the Seller’s own name as a legal entity separate and distinct
from the Other Companies. The Seller shall not hold itself out as having agreed
to pay, or as being liable, primarily or secondarily, for, any obligations of
the Other Companies or any other Person.
 
(vii)          The Seller shall not maintain any joint account with any Other
Company or any other Person or become liable as a guarantor or otherwise with
respect to any Debt or contractual obligation of any Other Company or any other
Person or any other Person.
 
(viii)         The Seller shall not make any payment or distribution of assets
with respect to any obligation of any Other Company or any other Person or grant
an Adverse Claim on any of its assets to secure any obligation of any Other
Company or any other Person.
 

66

--------------------------------------------------------------------------------

Table of Contents

 
(ix)          The Seller shall not make loans, advances or otherwise extend
credit to any of the Other Companies, except for Letters of Credit arranged by
the Seller at the request of an Originator pursuant to the Originator Purchase
Agreement and this Agreement.
 
(x)           The Seller shall hold regular duly noticed meetings of its Board
of Directors and make and retain minutes of such meetings.
 
(xi)          The Seller shall have bills of sale (or similar instruments of
assignment) and, if appropriate, UCC-1 financing statements, with respect to all
assets purchased from any of the Other Companies.
 
(xii)         The Seller shall not engage in any transaction with any of the
Other Companies, except as permitted by this Agreement and as contemplated by
the Originator Purchase Agreement.
 
(xiii)        The Seller shall comply with (and cause to be true and correct)
each of the facts and assumptions contained in the following sections of the
opinion of Cravath, Swaine & Moore LLP delivered pursuant to Section 3.01(g) and
designated as Annex C to this Agreement: 1. Transactions, 2. Corporate or
Limited Liability Company Procedures and Financial Effect, 3. Fairness of the
Transactions, and 4. Disclosure of the Transactions.
 
(m)    Originator Purchase Agreement.  The Seller will not amend, waive or
modify any provision of the Originator Purchase Agreement or waive the
occurrence of any “Event of Termination” under the Originator Purchase
Agreement, without in each case the prior written consent of the Program Agent
and each Investor Agent; provided, however, that the Seller may amend the
percentage set forth in the definition of “Discount” in the Originator Purchase
Agreement in accordance with the provisions of the Originator Purchase Agreement
without the consent of the Program Agent and each Investor Agent, provided,
further, that the Seller shall promptly notify the Program Agent and each
Investor Agent of any such amendment. The Seller will perform all of its
obligations under the Originator Purchase Agreement in all material respects and
will enforce the Originator Purchase Agreement in accordance with its terms in
all material respects.
 
(n)           Nature of Business. The Seller will not engage in any business
other than the purchase or acquisition of Receivables, Related Security and
Collections from the Originators and the transactions contemplated by this
Agreement and any other transactions permitted by Seller’s limited liability
company agreement delivered to the Agents pursuant to Section 3.01. The Seller
will not create or form any Subsidiary.
 
(o)           Mergers, Etc. The Seller will not merge with or into or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, or enter into any joint venture or partnership agreement
with, any Person, other than as contemplated by this Agreement and the
Originator Purchase Agreement.
 

67

--------------------------------------------------------------------------------

Table of Contents

(p)           Distributions, Etc. The Seller will not declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any membership interests of the Seller,
or return any capital to its members as such, or purchase, retire, defease,
redeem or otherwise acquire for value or make any payment in respect of any
membership interests of the Seller or any warrants, rights or options to acquire
any such shares, now or hereafter outstanding; provided, however, that the
Seller may declare and pay cash distributions on its membership interests to its
members so long as (i) no Event of Termination shall then exist or would occur
as a result thereof, (ii) such distributions are in compliance with all
applicable law including the limited liability company law of the state of the
Seller’s organization, and (iii) such distributions have been approved by all
necessary and appropriate limited liability company action of the Seller.
 
(q)           Debt. The Seller will not incur any Debt, other than any Debt
incurred pursuant to this Agreement and the Deferred Purchase Price.
 
(r)           Limited Liability Company Agreement. The Seller will not amend or
delete any of Sections 5(c), 8, 9, 10, 16, 20, 21, 22, 23, 24, 25, 26 or 31 or
Schedule A of its limited liability company agreement.
 
(s)           Tangible Net Worth. The Seller will maintain Tangible Net Worth at
all times equal to at least 10.50% of the Outstanding Balance of the Receivables
at such time.
 
(t)           Business in Canada. The Seller will not carry on any business in
Canada for the purposes of the Tax Act.
 
(u)           Rendering of Services. The Seller will not render any services
giving rise to Canadian Receivables to the Obligor thereof in Canada.
 
(v)           Canadian Contracts. The Seller will ensure that the Contract with
respect to each Canadian Receivable contains provisions to the effect that (i)
all Collections with respect to such Canadian Receivable are payable only to
locations in the United States or Canada (excluding the Province of Quebec),
(ii) any services rendered by or on behalf of the Originator or any of its
assignees thereunder will not be rendered in Canada, and (iii) if the relevant
Obligor has a billing address in the Province of Quebec (A) such Contract is not
governed by the laws of the Province of Quebec and (B) pursuant to the express
terms of such Contract, all Collections with respect thereto are payable only to
locations outside of the Province of Quebec.
 
SECTION 5.02. Covenant of the Seller and the Collection Agent. Until the latest
of the Facility Termination Date or the date on which no Capital of or Yield on
any Receivable Interest shall be outstanding or the date all other amounts owed
by the Seller hereunder to the Investors, the Banks, the Investor Agents or the
Program Agent are paid in full, each of the Seller and the Collection Agent
will, at their respective expense, from time to time during regular business
hours as requested by the Program Agent or any Investor Agent upon reasonable
prior notice, permit the Program Agent, any Investor Agent or their respective
agents or representatives (such as independent audit and consulting firms
specializing in securitization transactions), (i) to conduct periodic audits of
the Receivables, the Related Security and the related books and records and
collections systems of the Seller, the Collection Agent or any Originator, (ii)
to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Seller or the Collection Agent, as the
case may be, relating to Pool Receivables and the Related Security, including,
without limitation, the Contracts, and (iii) to visit the offices and properties
of the Seller or the Collection Agent, as the case may be, for the purpose of
examining such materials described in clause (ii) above, and to discuss matters
relating to Pool Receivables and the Related Security or the Seller’s or the
Collection Agent’s performance under the Transaction Documents or under the
Contracts with any of the officers or employees of the Seller or the Collection
Agent, as the case may be, having knowledge of such matters. In addition, upon
the Program Agent’s request from time to time, the Seller will, at its expense,
appoint an independent audit and consulting firm specialized in securitization
transactions selected by the Program Agent, to prepare and deliver to the
Program Agent and each Investor Agent a written report with respect to the
Receivables and the Credit and Collection Policy (including, in each case, the
systems, procedures and records relating thereto) on a scope and in a form
reasonably requested by the Program Agent and the Investor Agents.
Notwithstanding the foregoing, the Seller shall only be responsible for the
reasonable costs and expenses incurred in connection with one audit, examination
and visit and the related written report (as described in the two preceding
sentences) of the Seller, the Collection Agent and the Originators during the
twelve (12) month period beginning on the date hereof and on each anniversary of
the date hereof, in each case so long as (x) no Event of Termination shall have
occurred and be continuing and (y) the results of the previous audits were
complete, not subject to any audit deficiencies, and were reasonably acceptable
to the Agents.
 
 

68

--------------------------------------------------------------------------------

Table of Contents

 
ARTICLE VI
 
ADMINISTRATION AND COLLECTION
OF POOL RECEIVABLES
 
SECTION 6.01. Designation of Collection Agent. The servicing, administration and
collection of the Pool Receivables shall be conducted by the Collection Agent so
designated hereunder from time to time. Until the Program Agent gives notice to
the Seller of the designation of a new Collection Agent following the occurrence
of a Collection Agent Default, the Parent is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Collection Agent pursuant
to the terms hereof. The Program Agent may, at any time following the occurrence
of a Collection Agent Default, designate as Collection Agent any Person
(including itself) to succeed the Parent or any successor Collection Agent, if
such Person shall consent and agree to the terms hereof. The Collection Agent
may, with the prior consent of the Program Agent and each Investor Agent,
subcontract with any other Person for the servicing, administration or
collection of the Pool Receivables. Any such subcontract shall not affect the
Collection Agent’s liability for performance of its duties and obligations
pursuant to the terms hereof, and any such subcontract shall automatically
terminate upon designation of a successor Collection Agent.
 
SECTION 6.02. Duties of Collection Agent. (a) The Collection Agent shall take or
cause to be taken all such commercially reasonable actions as may be necessary
or advisable to collect each Pool Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy. The Seller,
the Program Agent, the Investor Agents, the Banks and the Investors hereby
appoint the Collection Agent, from time to time designated pursuant to Section
6.01, as agent for themselves, the Investors and the Banks to enforce their
respective rights and interests in the Pool Receivables, the Related Security
and the Collections with respect thereto. In performing its duties as Collection
Agent, the Collection Agent shall exercise the same care and apply the same
policies as it would exercise and apply if it owned such Receivables and shall
act in the best interests of the Seller, the Investors, the Banks, the Investor
Agents and the Program Agent.
 

69

--------------------------------------------------------------------------------

Table of Contents

 
(b)           The Collection Agent shall administer the Collections in
accordance with the procedures described in Section 2.04.
 
(c)           If no Event of Termination or Incipient Event of Termination shall
have occurred and be continuing, the Parent, while it is the Collection Agent,
may, in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance of any Receivable as the Parent deems appropriate
to maximize Collections thereof, or otherwise amend or modify other terms of any
Receivable, provided that the classification of any such Receivable as a
Delinquent Receivable or Defaulted Receivable shall not be affected by any such
extension.
 
(d)           The Collection Agent shall hold in trust for the Seller and each
Investor and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
which evidence or relate to Pool Receivables. The Collection Agent shall mark
the Seller’s master data processing records evidencing the Pool Receivables with
a legend, acceptable to the Program Agent, evidencing that Receivable Interests
therein have been sold.
 
(e)           The Collection Agent shall, as soon as practicable following
receipt, turn over to the Person entitled thereto any cash collections or other
cash proceeds received with respect to Receivables not constituting Pool
Receivables.
 
(f)           The Collection Agent shall, from time to time at the request of
the Program Agent or any Investor Agent, furnish to the Program Agent and the
Investor Agents (promptly after any such request) a calculation of the amounts
set aside for the Investors, the Banks and the Investor Agents pursuant to
Section 2.04.
 
(g)           (i) On or prior to the 16th calendar day of each month, the
Collection Agent shall prepare and forward to the Program Agent and each
Investor Agent a Monthly Report relating to the Receivable Interests outstanding
on the last day of the immediately preceding month.
 
(ii) During the Weekly Reporting Period, the Collection Agent shall prepare and
forward to the Agent a Weekly Report which shall contain information related to
the Receivables Pool and which updates the most recently delivered Monthly
Report. Each such Weekly Report shall be prepared and forwarded to the Agent on
or prior to the close of business on the second Business Day of each calendar
week, such Weekly Report to contain information related to the Receivables Pool
as of the close of business on the last Business Day of the preceding calendar
week.
 
 
70

--------------------------------------------------------------------------------

Table of Contents
 
The Collection Agent shall transmit Seller Reports to the Program Agent and each
Investor Agent concurrently by facsimile and by electronic mail (each an “E-Mail
Seller Report”). Each E-Mail Seller Report shall be (A) formatted as the Program
Agent may designate from time to time and (B) sent to the Program Agent and each
Investor Agent at an electronic mail address designated by each of them.
 
SECTION 6.03. Certain Rights of the Program Agent. (a) The Seller hereby
transfers to the Program Agent the exclusive control of the Lock-Boxes and
Deposit Accounts to which the Obligors of Pool Receivables shall make payments.
The Program Agent is authorized at any time following the occurrence and during
the continuance of a Transfer Event to date and to deliver to the Deposit Banks,
the notices of effectiveness attached to the Deposit Account Agreements.
 
(b) At any time following an Event of Termination or a Collection Agent Default:
 
(i)           The Program Agent may notify the Obligors of Pool Receivables, at
the Seller’s expense, of the ownership of Receivable Interests under this
Agreement and/or direct the Obligors of Pool Receivables that all payments
thereunder be made directly to the Program Agent or its designee.
 
(ii)           At the Program Agent’s request and at the Seller’s expense, the
Seller shall notify each Obligor of Pool Receivables of the ownership of
Receivable Interests under this Agreement and/or direct that payments be made
directly to the Program Agent or its designee.
 
(iii)           At the Program Agent’s request and at the Seller’s expense, the
Seller and the Collection Agent shall (A) assemble all of the documents,
instruments and other records (including, without limitation, computer tapes and
disks) that evidence or relate to the Pool Receivables and the related Contracts
and Related Security, or that are otherwise necessary or desirable to collect
the Pool Receivables, and shall make the same available to the Program Agent at
a place selected by the Program Agent or its designee, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections of Pool Receivables in a manner acceptable to the Program Agent and,
promptly upon receipt, remit all such cash, checks and instruments, duly
indorsed or with duly executed instruments of transfer, to the Program Agent or
its designee.
 
(iv)           The Seller authorizes the Program Agent to take any and all steps
in the Seller’s name and on behalf of the Seller that are necessary or
desirable, in the determination of the Program Agent, to collect amounts due
under the Pool Receivables, including, without limitation, endorsing the
Seller’s name on checks and other instruments representing Collections of Pool
Receivables and enforcing the Pool Receivables and the Related Security and
related Contracts.
 
 
71

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 6.04. Rights and Remedies. (a) If the Collection Agent fails to perform
any of its obligations under this Agreement, the Program Agent may (but shall
not be required to) itself perform, or cause performance of, such obligation;
and the Program Agent’s reasonable costs and expenses incurred in connection
therewith shall be payable by the Collection Agent.
 
(b)           The Seller shall perform its obligations under the Contracts
related to the Pool Receivables to the same extent as if Receivable Interests
had not been sold and the exercise by the Program Agent on behalf of the
Investors, the Banks and the Investor Agents of their rights under this
Agreement shall not release the Collection Agent or the Seller from any of their
duties or obligations with respect to any Pool Receivables or related Contracts.
Neither the Program Agent, the Investors, the Investor Agents nor the Banks
shall have any obligation or liability with respect to any Pool Receivables or
related Contracts, nor shall any of them be obligated to perform the obligations
of the Seller thereunder.
 
(c)           In the event of any conflict between the provisions of Article VI
of this Agreement and Article VI of the Originator Purchase Agreement, the
provisions of Article VI of this Agreement shall control.
 
SECTION 6.05. Covenants of the Collection Agent.
 
(a)           Change in Credit and Collection Policy. The Collection Agent will
not make any change in the Credit and Collection Policy that would materially
adversely affect the collectibility of any Pool Receivable or the ability of the
Parent (if it is acting as Collection Agent) to perform its obligations under
this Agreement. In the event that the Collection Agent makes any change to the
Credit and Collection Policy, it shall, contemporaneously with such change,
provide the Program Agent and each Investor Agent with an updated Credit and
Collection Policy and a summary of all material changes.
 
(b)           Activities in Canada. The Collection Agent will not itself or
through an agent acting on its behalf conduct any activities in Canada in
connection with the servicing, administration or collection of the Receivables
on behalf of any of the Program Agent, the Investor Agents, the Banks, the
Investors or the Seller.
 
SECTION 6.06. Indemnities by the Collection Agent. Without limiting any other
rights that the Program Agent, any Investor Agent, any Investor, any Bank, the
L/C Bank or any of their respective Affiliates or members or any of their
respective officers, directors, employees or advisors (each, a “Special
Indemnified Party”) may have hereunder or under applicable law, and in
consideration of its appointment as Collection Agent, the Collection Agent
hereby agrees to indemnify each Special Indemnified Party from and against any
and all claims, losses and liabilities (including reasonable attorneys’ fees)
(all of the foregoing being collectively referred to as “Special Indemnified
Amounts”) arising out of or resulting from any of the following (excluding,
however, (a) Special Indemnified Amounts to the extent found in a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from gross negligence or willful misconduct on the part of such Special
Indemnified Party, (b) recourse for Receivables which are not collected, not
paid or uncollectible on account of the insolvency, bankruptcy or financial
inability to pay of the applicable Obligor or (c) any income taxes or any other
tax or fee measured by income incurred by such Special Indemnified Party arising
out of or as a result of this Agreement or the ownership of Receivable Interests
or in respect of any Receivable or any Contract):
 
 
72

--------------------------------------------------------------------------------

Table of Contents
 
(i)           any representation made or deemed made by the Collection Agent
pursuant to Section 4.02(g) hereof which shall have been incorrect in any
respect when made or any other representation or warranty or statement made or
deemed made by the Collection Agent under or in connection with this Agreement
which shall have been incorrect in any material respect when made;
 
(ii)           the failure by the Collection Agent to comply with any applicable
law, rule or regulation with respect to any Pool Receivable or Contract; or the
failure of any Pool Receivable or Contract to conform to any such applicable
law, rule or regulation;
 
(iii)           the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
in, or purporting to be in, the Receivables Pool, the Contracts and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time;
 
(iv)         any failure of the Collection Agent to perform its duties or
obligations in accordance with the provisions of this Agreement;
 
(v)          the commingling of Collections of Pool Receivables at any time by
the Collection Agent with other funds;
 
(vi)         any action or omission by the Collection Agent reducing or
impairing the rights of the Program Agent, the Investor Agents, the Investors or
the Banks with respect to any Pool Receivable or the value of any Pool
Receivable;
 
(vii)        [intentionally omitted];
 
(viii)       any claim brought by any Person other than a Special Indemnified
Party arising from any activity by the Collection Agent or its Affiliates in
servicing, administering or collecting any Receivable;
 
(ix)          the occurrence of any purchase or reinvestment under this
Agreement on any date on which (after giving effect to such purchase or
reinvestment) the Percentage Factor is greater than the Maximum Percentage
Factor; or
 
(x)           the inclusion as a Pool Receivable in any Seller Report or other
written statement made by or on behalf of the Seller of any receivable which is
an Excluded Receivable as of the date of such Seller Report or other statement.
 
 
73

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 6.07. Collateral Advance Account. (a) Prior the occurrence of the first
Cash Secured Advance Commencement Date hereunder, the Collection Agent, for the
benefit of the Banks, shall establish and maintain or cause to be established
and maintained in the name of the Seller with Citibank an account (such account
being the “Collateral Advance Account” and Citibank in such capacity being the
“Collateral Advance Account Bank”), such account bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Banks and entitled “Citicorp North America, Inc., as Program Agent --Collateral
Advance Account for the Olin Receivables Purchase Agreement” and, in connection
therewith, the Collection Agent, the Seller, the Program Agent and the
Collateral Advance Account Bank shall enter into the Collateral Advance Account
Agreement. The Collateral Advance Account shall be under the sole dominion and
control of the Program Agent for the benefit of the Banks which have made Cash
Secured Advances, and neither the Seller, nor any Person claiming by, through or
under the Seller, shall have any right, title or interest in, or any right to
withdraw any amount from, the Collateral Advance Account. Except as expressly
provided in this Agreement, Citibank, in its capacity as the Collateral Advance
Account Bank, agrees that it shall have no right of set-off or banker’s lien
against, and no right to otherwise deduct from, any funds held in the Collateral
Advance Account for any amount owed to it by any Bank, any Investor, any Agent,
the Seller or any Originator. The tax identification number associated with the
Collateral Advance Account shall be that of the Seller.
 
(b)           The Program Agent will comply with (A) all written instructions
directing disposition of the funds in the Collateral Advance Account, (B) all
notifications and entitlement orders that the Program Agent receives directing
it to transfer or redeem any financial asset in the Collateral Advance Account,
and (C) all other directions concerning the Collateral Advance Account,
including, without limitation, directions to distribute to any Investor Agent at
such Investor Agent’s Account proceeds of any such transfer or redemption or
interest or dividends on property in the Collateral Advance Account (any such
instruction, notification or direction referred to in clause (A), (B) or (C)
above being a “Collateral Advance Account Direction”), in the case of each of
clauses (A), (B) and (C) above originated by the relevant Investor Agent (except
as otherwise specified in subsection (c) of this Section 6.07).
 
(c)           Funds on deposit in the Collateral Advance Account shall, at the
written direction of the Seller, be invested by the Program Agent in Eligible
Investments as instructed by the Seller in writing (which may be a standing
instruction). All such Eligible Investments shall be held in the Collateral
Advance Account by the Program Agent for the ratable benefit of the Banks which
have made Cash Secured Advances. Such funds shall be invested in Eligible
Investments that will mature so that funds will be available in amounts
sufficient for the Program Agent to make each distribution as and when required
under the terms of this Agreement. All interest and other investment earnings
(net of losses and investment expenses) received on funds on deposit in the
Collateral Advance Account, to the extent such investment income is not needed
to pay the relevant Investment Agents for the ratable benefit of the Term-Out
Banks under the terms of this Agreement, shall be added to the Collateral
Advance Account.
 
(d)           If, at any time after the Collection Agent has established the
Collateral Advance Account, the institution with which the Collateral Advance
Account is maintained ceases to be an Eligible Institution, the Seller, upon
obtaining actual knowledge thereof, shall, within five Business Days from
obtaining such knowledge or, if earlier, from notice to such effect by any
Agent, (i) establish a new Collateral Advance Account meeting the conditions
specified above with an Eligible Institution, and (ii) transfer any cash and/or
any financial assets held in the old Collateral Advance Account to such new
Collateral Advance Account, respectively. From the date such new Collateral
Advance Account is established, it shall be the “Collateral Advance Account”
hereunder and for all purposes hereof.
 
 
74

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 6.08. Collateral Advance Account Agreement; Deposit AccountAgreements.
Without limiting Section 6.06, the Collection Agent hereby agrees that it will
reimburse the Program Agent on demand for any payments or obligations that the
Program Agent may incur pursuant to any indemnity provided by the Program Agent
under the Collateral Advance Account Agreement or any Deposit Account Agreement.
 
ARTICLE VII
 
EVENTS OF TERMINATION
 
SECTION 7.01. Events of Termination. If any of the following events (“Events
of Termination”) shall occur and be continuing:
 
(a)           The Seller (i) shall fail to make when due any payment in respect
of Capital (other than Reimbursement Obligation) required to be made by it under
this Agreement or (ii) shall fail to make when due any payment of Yield, Fees,
Reimbursement Obligation or any other amount (other than Capital) and such
failure under this clause (ii) shall remain unremedied for five days after the
earlier of the Seller’s actual knowledge thereof or written notice thereof to
the Seller from the Program Agent or any Investor Agent; or
 
(b)           Any representation or warranty made or deemed made by the Seller,
the Parent or any Originator (or any of their respective officers) under or in
connection with this Agreement or any other Transaction Document or any
information or report delivered by the Seller or any Originator pursuant to this
Agreement or any other Transaction Document shall prove to have been incorrect
or untrue in any material respect when made or deemed made or delivered; or
 
(c)           The Seller, the Parent or any Originator shall fail to perform or
observe (i) any term, covenant or agreement contained in this Agreement (other
than as referred to in Section 7.01(a) or clauses (ii) and (iii) of this Section
7.01(c)) or any other Transaction Document on its part to be performed or
observed and any such failure shall remain unremedied for 30 days after the
earlier of the Seller’s, the Parent’s or such Originator’s actual knowledge
thereof or written notice thereof to the Seller from the Program Agent or any
Investor Agent, (ii) any covenant applicable to it contained in Sections 5.01(b)
(as it pertains to the location of its chief executive office only), 5.01(d),
5.01(g), 5.01(h), 5.01(m) (first sentence only), 5.01(n) through (r) or 5.01(t)
through (v), or (iii) any covenant or agreement contained in Section 5.02 on its
part to be performed or observed and any such failure referred to in this clause
(iii) shall remain unremedied for three Business Days; or
 
(d)           The Seller, the Parent or any Originator shall fail to pay any
principal of or premium or interest on any of its Debt (including, without
limitation, Debt under the Credit Agreement) which is outstanding in a principal
amount of at least $25,000,000 in the aggregate with respect to the Parent or
any Originator and at least $10,000 in the aggregate with respect to the Seller
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is that the
maturity of such Debt is accelerated; or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or
 
 
75

--------------------------------------------------------------------------------

Table of Contents
 
(e)           Any purchase or any reinvestment pursuant to this Agreement shall
for any reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
first priority undivided percentage ownership interest to the extent of the
pertinent Receivable Interest in each applicable Pool Receivable and the Related
Security and Collections with respect thereto; or the security interest created
pursuant to Section 2.11 shall for any reason cease to be a valid and perfected
first priority security interest in the collateral security referred to in that
section; or
 
(f)           Any Collection Agent Default; or
 
(g)           The Seller, the Parent or any Originator shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller, the
Parent or any Originator seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Seller, the
Parent or any Originator shall take any corporate, limited liability company,
partnership or other action to authorize any of the actions set forth above in
this subsection (g); or
 
(h)           As of the last day of any calendar month, (i) the 3-month rolling
average Default Ratio shall exceed 5.00%, (ii) the 3-month rolling average
Delinquency Ratio shall exceed 5.50%, (iii) the 3-month rolling average Dilution
Ratio shall exceed 6.00%, or (iv) the 3-month rolling average
Loss-to-Liquidation Ratio shall exceed 0.50%; or
 
(i)           The Percentage Factor shall, as of the close of business of any
calendar month or, if the Collection Agent is then required to deliver Weekly
Reports pursuant to Section 6.02(g)(ii), as of the close of any calendar week or
calendar month, be greater than the Maximum Percentage Factor as of such date,
unless the Percentage Factor shall be reduced to an amount less than or equal to
the Maximum Percentage Factor no later than the date of required delivery of the
Seller Report for such calendar month or calendar week, as applicable; or
 
 
76

--------------------------------------------------------------------------------

Table of Contents
 
(j)           There shall have occurred any event which could reasonably be
expected to materially adversely affect (i) the collectibility of the
Receivables Pool (it being understood and agreed that no such material adverse
effect shall arise solely as a result of a material adverse change in the
financial condition of the Collection Agent if such material adverse change in
the financial condition of the Collection Agent does not otherwise trigger this
clause (i)), or (ii) the ability of the Seller, the Parent or any Originator to
perform its obligations under this Agreement and the other Transaction
Documents; or
 
(k)           An “Event of Termination” or “Facility Termination Date” shall
occur under the Originator Purchase Agreement, or any default shall occur under
any other Transaction Document, or the Originator Purchase Agreement or any
other Transaction Document shall cease to be in full force and effect (or the
Seller, the Parent or any Originator shall state in writing that this Agreement,
the Originator Purchase Agreement or any other Transaction Document shall cease
to be in full force and effect or any provision thereof shall cease to be the
valid and binding obligation of the Seller, the Parent or any Originator, as the
case may be); or
 
(l)           All of the outstanding membership interests of the Seller shall
cease to be owned, directly or indirectly, by the Parent or all of the
outstanding capital stock or partnership interests (as applicable) of any
Originator (other than the Parent) ceases to be owned, directly or indirectly,
by the Parent; or
 
(m)   One or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (except to the extent covered by insurance as to which the
insurer has acknowledged such coverage in writing) shall be rendered against the
Seller, the Parent or any Originator or any of their respective Subsidiaries or
any combination thereof, and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be taken by a judgment creditor to attach or levy upon any
assets of any Originator or any of its Subsidiaries to enforce any such
judgment; or
 
(n)           The Seller, the Parent, any Originator or any of their respective
ERISA Affiliates shall incur, or shall be reasonably likely to incur liability
in excess of $25,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Seller, the Parent, such Originator or any of their respective
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or
 
(o)           The PBGC or the Internal Revenue Service shall, or shall indicate
its intention to, file notice of a lien pursuant to Section 4068 of ERISA or
Section 6320 of the Code with regard to any of the assets of the Seller, the
Parent or any Originator; or
 
(p)           (i) The Parent shall fail to make any payment required by the
Undertaking, or (ii) the Parent shall fail to perform or observe any other term,
covenant or agreement contained in the Undertaking and any such failure shall
remain unremedied for 10 days after written notice thereof shall have been given
to the Seller by any Agent, or (iii) the Undertaking shall cease to be in full
force and effect; or
 
 
77

--------------------------------------------------------------------------------

Table of Contents
 
(q) The Parent shall fail to perform or observe any financial covenant contained
in the Credit Agreement (which, as of the date of this Agreement consist of the
consolidated leverage ratio and consolidated interest coverage ratio contained
in Sections 5.01(b) and 5.01(c) of the Credit Agreement);
 
then, and in any such event, any or all of the following actions may be taken by
notice to the Seller: (x) the Program Agent shall, at the direction of (if at
such time there are only two Banks party hereto) either Investor Agent or (at
any other time) the Investor Agent(s) representing the Majority Bank(s), declare
the Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred), (y) the Program Agent shall,
at the direction of (if at such time there are only two Banks party hereto)
either Investor Agent or (at any other time) the Investor Agent(s) representing
the Majority Bank(s), declare the Commitment Termination Date to have occurred
(in which case the Commitment Termination Date shall be deemed to have
occurred), and (z) without limiting any right under this Agreement to replace
the Collection Agent, if a Collection Agent Default has occurred and is
continuing, the Program Agent shall, at the direction of (if at such time there
are only two Banks party hereto) either Investor Agent or (at any other time)
the Investor Agent(s) representing the Majority Bank(s), designate another
Person to succeed the Parent as the Collection Agent; provided, that,
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (g) of this
Section 7.01, the Facility Termination Date and the Commitment Termination Date
shall occur, the Parent (if it is then serving as the Collection Agent) shall
cease to be the Collection Agent, and the Program Agent or its designee shall
become the Collection Agent. Upon any such declaration or designation or upon
such automatic termination, the Investors, the Investor Agents, the Banks and
the Program Agent shall have, in addition to the rights and remedies which they
may have under this Agreement, all other rights and remedies provided after
default under the UCC and under other applicable law, which rights and remedies
shall be cumulative.
 
ARTICLE VIII
 
THE PROGRAM AGENT
 
SECTION 8.01. Authorization and Action. Each Investor and each Bank hereby
appoints and authorizes the Program Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Program Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto. The
Program Agent shall not have any duties other than those expressly set forth in
the Transaction Documents, and no implied obligations or liabilities shall be
read into any Transaction Document, or otherwise exist, against the Program
Agent. The Program Agent does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller,
the Parent or any other Originator. Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall the Program Agent
ever be required to take any action which exposes the Program Agent to personal
liability or which is contrary to any provision of any Transaction Document or
applicable law.
 
 
78

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 8.02. Program Agent’s Reliance, Etc. Neither the Program Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them as Program Agent under or in
connection with this Agreement (including, without limitation, the Program
Agent’s servicing, administering or collecting Pool Receivables as Collection
Agent) or any other Transaction Document, except for its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Program Agent: (a) may consult with legal counsel (including
counsel for any Investor Agent, the Seller, the Parent, any other Originator and
the Collection Agent), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Investor
Agent, Investor or Bank (whether written or oral) and shall not be responsible
to any Investor Agent, Investor or Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or any other Transaction Document; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any other Transaction Document on
the part of the Seller, the Parent, any other Originator or the Collection Agent
or to inspect the property (including the books and records) of the Seller, the
Parent, any other Originator or the Collection Agent; (d) shall not be
responsible to any Investor Agent, Investor or Bank for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Transaction Document or any other instrument or document
furnished pursuant hereto or thereto; and (e) shall incur no liability under or
in respect of this Agreement or any other Transaction Document by acting upon
any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by telecopier or telex) believed by it to be
genuine and signed or sent by the proper party or parties.
 
SECTION 8.03. CNAI and Affiliates. The obligation of Citibank to purchase
Receivable Interests under this Agreement may be satisfied by CNAI or any of its
Affiliates; provided that no such purchase of Receivable Interests by CNAI or
any of its Affiliates shall release Citibank from any of its obligations
hereunder, or substitute CNAI or any of its Affiliates for Citibank as a party
hereto. With respect to any Receivable Interest or interest therein owned by it,
CNAI shall have the same rights and powers under this Agreement as any Bank and
may exercise the same as though it were not the Program Agent. CNAI and any of
its Affiliates may generally engage in any kind of business with the Seller, the
Parent, any other Originator, the Collection Agent or any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of the Seller, the Parent, any other Originator, the Collection Agent or any
Obligor or any of their respective Affiliates, all as if CNAI were not the
Program Agent and without any duty to account therefor to the Investor Agents,
the Investors or the Banks.
 
SECTION 8.04. Indemnification of Program Agent. Each Bank agrees to indemnify
the Program Agent (to the extent not reimbursed by the Seller, the Parent or any
other Originator), ratably according to the respective Percentage of such Bank,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Program Agent in any way relating to or arising out of this
Agreement or any other Transaction Document or any action taken or omitted by
the Program Agent under this Agreement or any other Transaction Document,
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Program Agent’s gross negligence or
willful misconduct.
 
 
79

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.05. Delegation of Duties. The Program Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Program Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
SECTION 8.06. Action or Inaction by Program Agent. The Program Agent shall in
all cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Investor Agents and assurance of its indemnification by the Banks, as it
deems appropriate. The Program Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Investor Agents and such request or direction and any action taken or failure to
act pursuant thereto shall be binding upon all Investors, Banks, the Program
Agent and the Investor Agents.
 
SECTION 8.07. Notice of Events of Termination. The Program Agent shall not be
deemed to have knowledge or notice of the occurrence of any Incipient Event of
Termination or of any Event of Termination unless the Program Agent has received
notice from any Investor Agent, Investor, Bank, the Collection Agent, any
Originator or the Seller stating that an Incipient Event of Termination or Event
of Termination has occurred hereunder and describing such Incipient Event of
Termination or Event of Termination. If the Program Agent receives such a
notice, it shall promptly give notice thereof to each Investor Agent whereupon
each Investor Agent shall promptly give notice thereof to its respective
Investors and Related Banks. The Program Agent shall take such action concerning
an Incipient Event of Termination or an Event of Termination as may be directed
by the Investor Agents (subject to the other provisions of this Article VIII),
but until the Program Agent receives such directions, the Program Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as the Program Agent deems advisable and in the best interests of the Investors
and Banks.
 
SECTION 8.08. Non-Reliance on Program Agent and Other Parties. Each Investor
Agent, Investor and Bank expressly acknowledges that neither the Program Agent,
any of its Affiliates nor any of their respective directors, officers, agents or
employees has made any representations or warranties to it and that no act by
the Program Agent hereafter taken, including any review of the affairs of the
Seller, the Parent or any other Originator, shall be deemed to constitute any
representation or warranty by the Program Agent. Each Investor and Bank
represents and warrants to the Program Agent that, independently and without
reliance upon the Program Agent, any of its Affiliates, any Investor Agent
(except to the extent otherwise agreed in writing between such Investor and its
Investor Agent) or any other Investor or Bank and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
the Parent and the other Originators, and the Receivable Interests and its own
decision to enter into this Agreement and to take, or omit, action under this
Agreement or any other Transaction Document. Except for items expressly required
to be delivered under this Agreement or any other Transaction Document by the
Program Agent to any Investor Agent, Investor or Bank, the Program Agent shall
not have any duty or responsibility to provide any Investor Agent, Investor or
Bank with any information concerning the Seller, the Parent or any other
Originator or any of their Affiliates that comes into the possession of the
Program Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.
 
 
80

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 8.09. Successor Program Agent. The Program Agent may, upon at least
thirty (30) days’ notice to the Seller and each Investor Agent, resign as
Program Agent. Such resignation shall not become effective until a successor
agent is appointed by the Investor Agents (with the approval of the Seller,
which approval shall not be unreasonably withheld and shall not be required if
an Incipient Event of Termination or an Event of Termination has occurred and is
continuing) and has accepted such appointment; provided that no such thirty (30)
day notice period shall be required in the event that the Program Agent seeks to
resign its position in connection with the replacement of a Bank (which is
acting as the Program Agent or which is an Affiliate thereof) by the Seller
pursuant to Section 11.03(j) hereof. Upon such acceptance of its appointment as
Program Agent hereunder by a successor Program Agent, such successor Program
Agent shall succeed to and become vested with all the rights and duties of the
retiring Program Agent, and the retiring Program Agent shall be discharged from
its duties and obligations under the Transaction Documents. After any retiring
Program Agent’s resignation hereunder, the provisions of this Article VIII and
Section 6.06 and Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Program Agent.
 
SECTION 8.10. Reports and Notices. The Program Agent hereby agrees to provide
each Investor Agent with copies of all material notices, reports and other
documents provided to the Program Agent by the Seller or the Collection Agent
hereunder (other than any notices received by the Program Agent referred to in
any of the definitions of Assignee Rate, Investor Rate or Fixed Period) which
are not otherwise required to be provided by the Seller or the Collection Agent
directly to the Investor Agents in accordance with the terms hereof.
 
ARTICLE IX
 
THE INVESTOR AGENTS
 
SECTION 9.01. Authorization and Action. Each Investor and each Bank which
belongs to the same Group hereby appoints and authorizes the Investor Agent for
such Group to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Transaction Documents as are delegated
to such Investor Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. No Investor Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Investor Agent. No Investor Agent assumes, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
or agency with, the Seller, the Parent or any other Originator. Notwithstanding
any provision of this Agreement or any other Transaction Document, in no event
shall any Investor Agent ever be required to take any action which exposes such
Investor Agent to personal liability or which is contrary to any provision of
any Transaction Document or applicable law.
 
 
81

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9.02. Investor Agent’s Reliance, Etc. No Investor Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as an Investor Agent under or in connection
with this Agreement or the other Transaction Documents (i) with the consent or
at the request or direction of the Investors and Banks in its Group or (ii) in
the absence of its or their own gross negligence or willful misconduct. Without
limiting the generality of the foregoing, an Investor Agent: (a) may consult
with legal counsel (including counsel for the Program Agent, the Seller, the
Parent or any other Originator), independent certified public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Investor or Bank (whether written or oral) and shall not be responsible to any
Investor or Bank for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement or any other
Transaction Document; (c) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Transaction Document on the part of the Seller, the
Parent, any other Originator or any other Person or to inspect the property
(including the books and records) of the Seller, the Parent, any other
Originator or the Collection Agent; (d) shall not be responsible to any Investor
or any Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Transaction
Documents or any other instrument or document furnished pursuant hereto; and (e)
shall incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by telecopier
or telex) believed by it to be genuine and signed or sent by the proper party or
parties.
 
SECTION 9.03. Investor Agent and Affiliates. With respect to any Receivable
Interest or interests therein owned by it, each Investor Agent shall have the
same rights and powers under this Agreement as any Bank and may exercise the
same as though it were not an Investor Agent; provided that no such exercise of
rights and powers shall release such Investor Agent from any of its obligations
hereunder, or substitute any Bank for such Investor Agent as a party hereto.
Each Investor Agent and any of its Affiliates may generally engage in any kind
of business with the Seller, the Parent, any other Originator, the Collection
Agent or any Obligors, any of their respective Affiliates and any Person who may
do business with or own securities of the Seller, the Parent, any other
Originator, the Collection Agent or any Obligor or any of their respective
Affiliates, all as if such Investor Agent were not an Investor Agent and without
any duty to account therefor to any Investors or Banks.
 
SECTION 9.04. Indemnification of Investor Agents. Each Bank in any Group agrees
to indemnify the Investor Agent for such Group (to the extent not reimbursed by
the Seller, the Parent or any other Originator), ratably according to the
proportion of the Percentage of such Bank to the aggregate Percentages of all
Banks in such Group, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Investor Agent in any way relating to or arising
out of this Agreement or any other Transaction Document or any action taken or
omitted by such Investor Agent under this Agreement or any other Transaction
Document, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Investor Agent’s gross
negligence or willful misconduct.
 
 
82

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9.05. Delegation of Duties. Each Investor Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Investor Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
SECTION 9.06. Action or Inaction by Investor Agent. Each Investor Agent shall in
all cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Investors and Banks in its Group and assurance of its indemnification by the
Banks in its Group, as it deems appropriate. Each Investor Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Investors and Banks in its Group, and such request or
direction and any action taken or failure to act pursuant thereto shall be
binding upon all Investors and Banks in its Group.
 
SECTION 9.07. Notice of Events of Termination. No Investor Agent shall be deemed
to have knowledge or notice of the occurrence of any Incipient Event of
Termination or of any Event of Termination unless such Investor Agent has
received notice from the Program Agent, any other Investor Agent, any Investor
or Bank, the Collection Agent, any Originator or the Seller stating that an
Incipient Event of Termination or Event of Termination has occurred hereunder
and describing such Incipient Event of Termination or Event of Termination. If
an Investor Agent receives such a notice, it shall promptly give notice thereof
to the Investors and Banks in its Group and to the Program Agent (but only if
such notice received by such Investor Agent was not sent by the Program Agent).
The Investor Agent shall take such action concerning an Incipient Event of
Termination or an Event of Termination as may be directed by the Investors and
Banks in its Group (subject to the other provisions of this Article IX), but
until such Investor Agent receives such directions, such Investor Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as such Investor Agent deems advisable and in the best interests of the
Investors and Banks in its Group.
 
SECTION 9.08. Non-Reliance on Investor Agent and Other Parties. Except to the
extent otherwise agreed to in writing between an Investor and its Investor
Agent, each Investor and Bank in the same Group expressly acknowledges that
neither the Investor Agent for its Group, any of its Affiliates nor any of such
Investor Agent’s or Affiliate’s directors, officers, agents or employees has
made any representations or warranties to it and that no act by such Investor
Agent hereafter taken, including any review of the affairs of the Seller, the
Parent or any other Originator, shall be deemed to constitute any representation
or warranty by such Investor Agent. Except to the extent otherwise agreed to in
writing between an Investor and its Investor Agent, each Investor and Bank in
the same Group represents and warrants to the Investor Agent for such Group
that, independently and without reliance upon such Investor Agent, any of its
Affiliates, any other Investor Agent, the Program Agent or any other Investor or
Bank and based on such documents and information as it has deemed appropriate,
it has made and will continue to make its own appraisal of and investigation
into the business, operations, property, prospects, financial and other
conditions and creditworthiness of the Seller, the Parent, any other Originator
and the Receivable Interests and its own decision to enter into this Agreement
and to take, or omit, action under this Agreement or any other Transaction
Document. Except for items expressly required to be delivered under this
Agreement or any other Transaction Document by an Investor Agent to any Investor
or Bank in its Group, no Investor Agent shall have any duty or responsibility to
provide any Investor or Bank in its Group with any information concerning the
Seller, the Parent, any other Originator or any of their Affiliates that comes
into the possession of such Investor Agent or any of its directors, officers,
agents, employees, attorneys-in-fact or Affiliates.
 
 
83

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 9.09. Successor Investor Agent. Any Investor Agent may, upon at least
thirty (30) days’ notice to the Program Agent, the Seller and the Investors and
Banks in its Group, resign as Investor Agent for its Group; provided that no
such thirty (30) day notice period shall be required in the event that such
Investor Agent seeks to resign its position in connection with the replacement
of a Bank (which is acting as such Investor Agent or which is an Affiliate
thereof) by the Seller pursuant to Section 11.03(j) hereof. Such resignation
shall not become effective until a successor investor agent is appointed by the
Investors and Banks in such Group and has accepted such appointment. Upon such
acceptance of its appointment as Investor Agent for such Group hereunder by a
successor Investor Agent, such successor Investor Agent shall succeed to and
become vested with all the rights and duties of the retiring Investor Agent, and
the retiring Investor Agent shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Investor Agent’s resignation
hereunder, the provisions of this Article IX and Section 6.06 and Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Investor Agent.
 
SECTION 9.10. Reliance on Investor Agent. Unless otherwise advised in writing by
an Investor Agent or by any Investor or Bank in such Investor Agent’s Group,
each party to this Agreement may assume that (i) such Investor Agent is acting
for the benefit and on behalf of each of the Investors and Banks in its Group,
as well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Investor Agent has been duly
authorized and approved by all necessary action on the part of the Investors and
Banks in its Group.
 
ARTICLE X
 
INDEMNIFICATION
 
SECTION 10.01. Indemnities by the Seller. Without limiting any other rights that
the Program Agent, the Investor Agents, the Investors, the Banks, the L/C Bank
or any of their respective Affiliates or members or any of their respective
officers, directors, employees or advisors (each, an “Indemnified Party”) may
have hereunder or under applicable law, the Seller hereby agrees to indemnify
each Indemnified Party from and against any and all claims, losses and
liabilities (including reasonable attorneys’ fees) (all of the foregoing being
collectively referred to as “Indemnified Amounts”) arising out of or resulting
from this Agreement or the other Transaction Documents or the use of proceeds of
purchases or reinvestments or the ownership of Receivable Interests or in
respect of any Receivable or any Contract, excluding, however, (a) Indemnified
Amounts to the extent found in a final non-appealable judgment of a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnified Party, (b) recourse (except as
otherwise specifically provided in this Agreement) for Receivables which are not
collected, not paid or uncollectible on account of the insolvency, bankruptcy or
financial inability to pay of the applicable Obligor (except to the extent the
Indemnified Party has recourse against the Seller with respect to any such
Receivable on grounds (including those specified in clauses (i) through (xii)
below) other than the noncollectability of such Receivable due to the
insolvency, bankruptcy or financial inability to pay of the applicable Obligor)
or (c) any income taxes or any other tax or fee measured by income incurred by
such Indemnified Party arising out of or as a result of this Agreement or the
ownership of Receivable Interests or in respect of any Receivable or any
Contract. Without limiting or being limited by the foregoing, but subject to the
exclusions in clauses (a), (b) and (c) above, the Seller shall pay on demand to
each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:
 
 
 
84

--------------------------------------------------------------------------------

Table of Contents
 
(i)            the characterization in any Seller Report or other written
statement made by or on behalf of the Seller of any Receivable as an Eligible
Receivable or as included in the Net Receivables Pool Balance which, as of the
date of such Seller Report or other statement, is not an Eligible Receivable or
should not be included in the Net Receivables Pool Balance;
 
(ii)           any representation or warranty or statement made or deemed made
by the Seller (or any of its officers) under or in connection with this
Agreement or any of the other Transaction Documents which shall have been
incorrect in any material respect when made;
 
(iii)          the failure by the Seller to comply with any applicable law, rule
or regulation with respect to any Pool Receivable or the related Contract; or
the failure of any Pool Receivable or the related Contract to conform to any
such applicable law, rule or regulation;
 
(iv)         the failure to vest in the Investors or the Banks (including the
L/C Bank), as the case may be, (a) a perfected undivided percentage ownership
interest, to the extent of each Receivable Interest, in the Receivables in, or
purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, or (b) a perfected security interest as provided
in Section 2.11, in each case free and clear of any Adverse Claim;
 
(v)          the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
in, or purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any purchase or
reinvestment or at any subsequent time;
 
(vi)         any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable in,
or purporting to be in, the Receivables Pool (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Receivable (if such collection activities were performed by
the Seller or any of its Affiliates acting as Collection Agent);
 
 
85

--------------------------------------------------------------------------------

Table of Contents
 
(vii)            any failure of the Seller to perform its duties or obligations
in accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;
 
(viii)           any products liability or other claim arising out of or in
connection with merchandise, insurance or services which are the subject of any
Contract;
 
(ix)             the commingling of Collections of Pool Receivables at any time
by the Seller with other funds;
 
(x)             any investigation, litigation or proceeding related to this
Agreement or the use of proceeds of purchases or reinvestments or the ownership
of Receivable Interests or in respect of any Receivable or Related Security or
Contract (including, without limitation, in connection with the preparation of a
defense or appearing as a third party witness in connection therewith and
regardless of whether such investigation, litigation or proceeding is brought by
the Seller, an Indemnified Party or any other Person or an Indemnified Party is
otherwise a party thereto);
 
(xi)            any failure of the Seller to comply with its covenants contained
in this Agreement or any other Transaction Document;
 
(xii)           any claim brought by any Person other than an Indemnified Party
arising from any activity by the Seller or any Affiliate of the Seller in
servicing, administering or collecting any Receivable;
 
(xiii)          any payment made by the L/C Bank under a Letter of Credit to any
Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under the Bankruptcy
Code of the United States, or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally; or
 
(xiv) the inclusion as a Pool Receivable in any Seller Report or other written
statement made by or on behalf of the Seller of any receivable which is an
Excluded Receivable as of the date of such Seller Report or other statement.
 
86

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE XI
 
MISCELLANEOUS
 
SECTION 11.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller or the Parent (as Collection
Agent or otherwise) therefrom shall be effective unless in a writing signed by
the Program Agent and the Investor Agents representing the Majority Banks (and,
in the case of any amendment, also signed by the Seller and the Parent);
provided, however, that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Collection Agent in addition to the Program Agent and
the Investor Agents representing the Majority Banks, affect the rights or duties
of the Collection Agent under this Agreement and (y) no amendment, waiver or
consent shall affect the rights and duties of any Investor Agent under this
Agreement, unless in writing and signed by such Investor Agent; and provided,
further, that no Investor Agent shall:
 
(a) without the prior written consent of each Bank in its Group:
 
(i)           amend the definitions of Eligible Receivable, Delinquent
Receivable or Defaulted Receivable or increase the then existing Concentration
Limit or any Special Concentration Limit; or
 
(ii)           amend, modify or waive any provision of this Agreement in any way
which would:
 
 
a)
reduce the amount of Capital or Yield that is payable on account of any
Receivable Interest or delay any scheduled date for payment thereof; or

 
 
b)
impair any rights expressly granted to an assignee or participant under this
Agreement; or

 
 
c)
reduce fees payable by the Seller to the Investor Agents or Banks or delay the
dates on which such fees are payable; or

 
 
d)
modify any provisions relating to the Aggregate Loss and Dilution Reserve or the
Yield and Fee Reserve so as to reduce the amount of such Reserves; or

 
(iii)           agree to a different Assignee Rate pursuant to the final proviso
in the definition of Assignee Rate in the Agreement; or
 
 
87

--------------------------------------------------------------------------------

Table of Contents
 
(iv)           amend or waive the Event of Termination relating to the
bankruptcy of the Seller, the Parent or any Originator or amend or waive the
Collection Agent Default relating to the bankruptcy of the Collection Agent; or
 
(v)           amend this Agreement to extend the Commitment Termination Date; or
 
(b) increase the Bank Commitment of any Bank in its Group without the prior
written consent of such Bank.
 
Notwithstanding any other provision of this Section 11.01, Schedules I, IV and
VI hereto may be amended in accordance with the procedures set forth in Sections
5.01(g), 5.01(b) and 5.01(m), respectively. No failure on the part of the
Investors, the Banks or the Agents to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.
 
SECTION 11.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth on Schedule III hereto or at such other address as shall be
designated by such party in a written notice to the other parties hereto.
Notices and communications by facsimile shall be effective when sent (and shall
be followed by hard copy sent by regular mail), and notices and communications
sent by other means shall be effective when received.
 
SECTION 11.03. Assignability. (a) This Agreement and the Investors’ rights and
obligations herein (including ownership of each Receivable Interest) shall be
assignable by the Investors and their successors and assigns (including, without
limitation, pursuant to an Asset Purchase Agreement) with the Seller’s prior
written consent; provided, that the Seller’s consent shall not be required (i)
if the assignment shall be to an Eligible Assignee pursuant to an Asset Purchase
Agreement, (ii) if there shall exist an Event of Termination or (iii) if the
assignment is by an Investor or a Bank to another receivables investment company
managed and/or sponsored by its Investor Agent or any of its Affiliates. Each
assignor of a Receivable Interest or any interest therein shall notify the
Program Agent, its Investor Agent and the Seller of any such assignment. Each
assignor of a Receivable Interest or any interest therein may, in connection
with any such assignment, disclose to the assignee or potential assignee any
information relating to the Seller, the Parent or any other Originator,
including the Receivables, furnished to such assignor by or on behalf of the
Seller, the Parent, any other Originator or by the Program Agent; provided that,
prior to any such disclosure, the assignee or potential assignee agrees to
preserve the confidentiality of any such information which is confidential in
accordance with the provisions of Section 11.06 hereof.
 
 
 
88

--------------------------------------------------------------------------------

Table of Contents
 
(b) Each Bank may assign to any Eligible Assignee or to any other Bank all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Bank Commitment and any Receivable Interests
or interests therein owned by it); provided, however, that:
 
(i)            each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement,
 
(ii)           the amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance Agreement with
respect to such assignment) shall in no event be less than the lesser of (x)
$10,000,000 and (y) all of the assigning Bank’s Bank Commitment,
 
(iii)          the parties to each such assignment shall execute and deliver to
the Program Agent (with a copy to the assignor’s Investor Agent), for its
acceptance and recording in the Register, an Assignment and Acceptance
Agreement, together with a processing and recordation fee of $2,500, and
 
(iv)         concurrently with such assignment, such assignor Bank shall assign
to such assignee Bank or other Eligible Assignee an equal percentage of its
rights and obligations under its Asset Purchase Agreement (or, if such assignor
Bank is Citibank, it shall arrange for such assignee Bank or other Eligible
Assignee to become a party to the Asset Purchase Agreement for a maximum Capital
amount equal to the assignee’s Bank Commitment).
 
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance Agreement, have the rights and obligations of a Bank
hereunder and (y) the assigning Bank shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto).
 
(c) The Program Agent shall maintain at its address referred to in Section 11.02
of this Agreement a copy of each Assignment and Acceptance Agreement delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Banks and the Bank Commitment of, and aggregate outstanding
Capital of Receivable Interests or interests therein owned by, each Bank from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Seller, the
Originators, the Program Agent, the Investor Agents, the Investors and the Banks
may treat each person whose name is recorded in the Register as a Bank under
this Agreement for all purposes of this Agreement. The Register shall be
available for inspection by the Seller or any Bank at any reasonable time and
from time to time upon reasonable prior notice. Upon its receipt of an
Assignment and Acceptance Agreement executed by an assigning Bank and an
Eligible Assignee, the Program Agent shall, if such Assignment and Acceptance
Agreement has been completed, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Seller.
 
 
89

--------------------------------------------------------------------------------

Table of Contents
 
(d) Notwithstanding any other provision of this Section 11.03, each Bank may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of Capital and Yield) under
this Agreement or under the Asset Purchase Agreement to secure obligations of
such Bank to any Federal Reserve Bank without notice to or consent of the Seller
or the Program Agent; provided, that no such pledge or grant of a security
interest shall release a Bank from any of its obligations hereunder or under the
Asset Purchase Agreement, as the case may be, or substitute any such pledgee or
grantee for such Bank as a party hereto or to the Asset Purchase Agreement, as
the case may be.
 
(e) Each Bank may sell participations, to one or more banks or other entities,
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Bank Commitment and the
Receivable Interests or interests therein owned by it); provided, however, that
 
(i)            such Bank’s obligations under this Agreement (including, without
limitation, its Bank Commitment to the Seller hereunder) shall remain unchanged,
 
(ii)           such Bank shall remain solely responsible to the other parties to
this Agreement for the performance of such obligations, and
 
(iii)          concurrently with such participation, the selling Bank shall sell
to such bank or other entity a participation in an equal percentage of its
rights and obligations under the Asset Purchase Agreement.
 
The Agents, the other Banks and the Seller shall have the right to continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement.
 
(f) This Agreement and the rights and obligations of the Program Agent herein
shall be assignable by the Program Agent and its successors and assigns.
 
(g) The Seller may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Program Agent and each
Investor Agent.
 
 
90

--------------------------------------------------------------------------------

Table of Contents
 
(h) CAFCO may, without the consent of the Seller, sell participations to one or
more banks or other entities (each, a “Participant”) in all or a portion of its
rights and obligations hereunder (including the outstanding Receivable
Interests); provided that following the sale of a participation under this
Agreement (i) the obligations of CAFCO shall remain unchanged, (ii) CAFCO shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Seller, the Agents, and the Banks shall continue
to deal solely and directly with CAFCO in connection with CAFCO’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
CAFCO sells such a participation shall provide that the Participant shall not
have any right to direct the enforcement of this Agreement or the other
Transaction Documents or to approve any amendment, modification or waiver of any
provision of this Agreement or the other Transaction Documents; provided that
such agreement or instrument may provide that CAFCO will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
(i) reduces the amount of Capital or Yield that is payable on account of any
Receivable Interest or delays any scheduled date for payment thereof or (ii)
reduces any fees payable by the Seller to the Program Agent or CAFCO’s Investor
Agent (to the extent relating to payments to the Participant) or delays any
scheduled date for payment of such fees. The Seller acknowledges and agrees that
CAFCO’s source of funds may derive in part from its Participants. Accordingly,
references in Sections 2.08, 2.09, 2.10, 6.06, 9.01 and 11.04 and the other
terms and provisions of this Agreement and the other Transaction Documents to
determinations, reserve and capital adequacy requirements, expenses, increased
costs, reduced receipts and the like as they pertain to CAFCO shall be deemed
also to include those of its Participants; provided that the Seller shall not be
required to pay higher costs, expenses and indemnification amounts pursuant to
this sentence than would be required to be paid by the Seller in the absence of
the sale of any participation by CAFCO to a Participant as contemplated by this
Section 11.03(h). CAFCO or its Investor Agent may, in connection with any such
participation, disclose to Participants and potential Participants any
information relating to the Seller, the Parent or the Originators, including the
Receivables, furnished to CAFCO or such Investor Agent by or on behalf of the
Seller; provided that, prior to any such disclosure, such Participant or
potential Participant agrees to preserve the confidentiality of any such
information which is confidential in accordance with the provisions of Section
11.06 hereof. Any interest sold by CAFCO to a Bank or its designee under its
Asset Purchase Agreement shall not be considered a participation for the purpose
of this Section 11.03(h) (and the Bank or its designee shall not be considered a
Participant as a result thereof).
 
(i)           Wachovia may not assign any of its rights and obligations as L/C
Bank under this Agreement without the prior written consent of the Program Agent
(which consent shall not be unreasonably withheld or delayed).
 
(j)           If the Credit Agreement Freeze Date shall occur as a result of any
Bank ceasing to be a lender under the Credit Agreement, the Seller shall have
the right, exercisable by notice to such Bank (with a copy to the Program
Agent), to require such Bank to sell and assign, and upon such notice by the
Seller to such effect, such Bank shall sell and assign, all of its interests,
rights and obligations under this Agreement to an assignee identified by the
Seller and approved by the relevant Investor Agent, which approval shall not be
unreasonably withheld; provided, however, that (i) such assignment shall not
conflict with any statute, law, rule, regulation, order or decree of any
governmental authority, (ii) the assigning Bank shall have received from such
assignee full payment in immediately available funds of all amounts payable to
it in respect of Capital, accrued Yield and Fees and other amounts owing to it
under or in connection with this Agreement, (iii) such assignment shall be
without recourse to the assigning Bank and shall be at the sole expense of the
Seller, (iv) the assigning Bank shall continue to have the benefit of all
indemnities and other agreements under this Agreement which survive the
termination of this Agreement and (v) if such Bank or an Affiliate of such Bank
is the manager or administrator of an Investor, the Seller shall also arrange
for the concurrent assignment of all interests and rights of such Investor to an
assignee identified by the Seller and approved by relevant Investor Agent, which
approval shall not be unreasonably withheld (such assignment to comply with the
provisions of the preceding clauses (i) through (v) as if each reference therein
to “assigning Bank” were a reference to “assigning Investor”). Such assigning
Bank and such assignee shall comply with the provisions of Section 11.03(b), and
upon the effectiveness of any such assignment (and provided that all of the
Banks hereunder are then lenders under the Credit Agreement), the Credit
Agreement Freeze Date shall be deemed to no longer exist.
 
 
91

--------------------------------------------------------------------------------

Table of Contents
 
(k) Any assignee or participant under this Section 11.03 shall be entitled to
the benefits of Section 2.10(a), (b) and (c) only if it complies with Section
2.10(d) on or prior to the date it becomes an assignee or participant.
 
SECTION 11.04. Costs and Expenses. (a) In addition to the rights of
indemnification granted under Section 10.01 hereof, the Seller agrees to pay on
demand (i) all reasonable costs and expenses incurred in connection with the
periodic auditing and the other activities contemplated pursuant to Section 5.02
(subject to the limitations set forth therein), (ii) all costs and expenses in
connection with the preparation, execution and delivery of this Agreement, any
Asset Purchase Agreement and the other Transaction Documents, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Program Agent, each Investor Agent, each Investor and each Bank with respect
thereto and with respect to advising the Program Agent, each Investor Agent,
each Investor and each Bank as to their rights and remedies under this
Agreement, (iii) all reasonable pre-closing out-of-pocket due diligence and
audit expenses, and (iv) all reasonable out-of-pocket costs and expenses, if any
(including reasonable counsel fees and expenses), of the Program Agent, the
Investor Agents, the Investors and the Banks, in connection with the enforcement
of this Agreement and the other Transaction Documents.
 
(b) In addition, the Seller shall pay (i) to the extent not included in the
calculation of Yield, CP Costs and Investor Rate, any and all commissions of
placement agents and dealers in respect of Promissory Notes or commercial paper
notes issued to fund the purchase or maintenance of any Receivable Interest,
(ii) to the extent not included in the calculation of Yield, CP Costs and
Investor Rate, any and all costs and expenses of any issuing and paying agent or
other Person responsible for the administration of any Investor’s Promissory
Note or commercial paper program, as the case may be, in connection with the
preparation, completion, issuance, delivery or payment of Promissory Notes or
commercial paper notes issued to fund the purchase or maintenance of any
Receivable Interest, and (iii) any and all Liquidation Fee.
 
SECTION 11.05. No Proceedings; Waiver of Consequential Damages. (a) Each of the
Seller, the Program Agent, each Investor Agent, the Collection Agent, the
Parent, each Investor, each Bank, each assignee of a Receivable Interest or any
interest therein and each entity which enters into a commitment to purchase
Receivable Interests or interests therein hereby agrees that it will not
institute against, or join any other Person in instituting against, any Investor
any proceeding of the type referred to in Section 7.01(g) so long as any
commercial paper or other senior indebtedness issued by such Investor shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such commercial paper or other senior indebtedness shall have
been outstanding.
 
(b) Each of the Parent, the Collection Agent and the Seller agree that no
Indemnified Party shall have any liability to them or any of their
securityholders or creditors in connection with this Agreement, the other
Transaction Documents or the transactions contemplated thereby on any theory of
liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).
 
 
92

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 11.06. Confidentiality. (a) Each of the Seller, the Parent and the
Collection Agent agrees to maintain the confidentiality of the Fee Agreements in
communications with third parties and otherwise.
 
(b)           Each Investor, each Bank, each Investor Agent and the Program
Agent agrees to maintain the confidentiality of all information with respect to
the Seller, each Originator, the Parent or the Receivables Pool (including the
Seller Reports) furnished or delivered to it pursuant to this Agreement and the
other Transaction Documents; provided, that such information may be disclosed
(i) to such party’s legal counsel and auditors and to such party’s assignees and
participants and potential assignees and participants and their respective
counsel if they agree to hold it confidential, (ii) to the rating agencies,
(iii) to any actual or potential subordinated investor in any Investor or any
provider of liquidity for any Investor, in each case, together with their
respective employees, officers, directors, accountants, lawyers and advisors, if
each such subordinated investor or provider of liquidity has agreed to hold it
confidential, (iv) to credit enhancers and dealers and investors in respect of
promissory notes of each Investor in accordance with the customary practices of
said Investor for disclosure to credit enhancers, dealers or investors, as the
case may be, it being understood that any such disclosure to dealers or
investors will not identify the Seller, the Parent, any Originator or any of
their Affiliates by name, and (v) to the extent required by applicable law or
regulation or by any court, regulatory body or agency having jurisdiction over
such party or over any of the Persons referred to in the preceding clauses (i)
through (iv); and provided, further, that such party shall have no obligation of
confidentiality in respect of any information which may be generally available
to the public or becomes available to the public through no fault of such party.
 
(c)           Notwithstanding any other provision herein, or in any other
Transaction Document, each Investor, each Bank, each Investor Agent and the
Program Agent hereby confirms that the Seller, each Originator, the Parent and
the Collection Agent (and each employee, representative or other agent of each
such party) may disclose to any and all Persons, without limitation of any kind,
the U.S. tax treatment and U.S. tax structure of the transaction contemplated by
this Agreement and the other Transaction Documents.
 
SECTION 11.07. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN
THE RECEIVABLES AND THE ORIGINATOR PURCHASE AGREEMENT ARE GOVERNED BY THE LAWS
OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
SECTION 11.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
 
 
93

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 11.09. Survival of Termination. The provisions of Sections 2.08, 2.09,
6.06, 10.01, 11.04, 11.05 and 11.06 shall survive any termination of this
Agreement.
 
SECTION 11.10. Consent to Jurisdiction. (a) Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to this Agreement or the other Transaction Documents, and each party hereto
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b) Each of the Seller, the Parent, the Collection Agent and the Originators
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to it at its address specified in
Section 11.02. Nothing in this Section 11.10 shall affect the right of the
Investors, any Bank or any Agent to serve legal process in any other manner
permitted by law.
 
SECTION 11.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.
 
SECTION 11.12. Intended Tax Treatment. The parties to this Agreement are
entering into this Agreement with the intent that for United States Federal,
state and local income and franchise tax purposes, a purchase of Receivable
Interests under this Agreement is intended to be a loan from the Investors (or
the Banks, if applicable) to the Seller secured by the Receivables, Related
Security and Collections. Each such party agrees to file all tax returns
according to this characterization.
 
SECTION 11.13. Excess Funds. Notwithstanding any provisions contained in this
Agreement to the contrary, no Investor shall, nor shall be obligated to, pay any
amount pursuant to this Agreement unless (i) such Investor has received funds
which may be used to make such payment and which funds are not required to repay
its commercial paper notes when due and (ii) after giving effect to such
payment, either (x) such Investor could issue commercial paper notes to
refinance all of its outstanding commercial paper notes (assuming such
outstanding commercial paper notes matured at such time) in accordance with the
program documents governing such Investor’s securitization program or (y) all of
such Investor’s commercial paper notes are paid in full. Any amount which an
Investor does not pay pursuant to the operation of the preceding sentence shall
not constitute a claim (as defined in §101 of the United States Bankruptcy Code)
against or limited liability company obligation of such Investor for any such
insufficiency unless and until such Investor satisfies the provisions of clauses
(i) and (ii) above. This Section shall survive the termination of this
Agreement.
 
 
94

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 11.14. No Recourse. The obligations of each Investor, its Investor
Agent, its management company, its administrator and its referral agents (each a
“ProgramAdministrator”) under any Transaction Document or other document (each,
a “ProgramDocument”) to which a Program Administrator is a party are solely the
corporate or limited liability company obligations of such Program Administrator
and no recourse shall be had for such obligations against any Affiliate,
director, officer, member, manager, employee, attorney or agent of any Program
Administrator.
 
 
95

--------------------------------------------------------------------------------

Table of Contents
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 


SELLER
OLIN FUNDING COMPANY LLC
 
 
By:
 
/s/ Stephen C. Curley
 Title:  Treasurer  
 





INVESTORS:
CAFCO, LLC
 
 
By:    Citicorp North America,
Inc., as Attorney-in-Fact
 
By:
 /s/ Citicorp  
Vice President

 
 


 
VARIABLE FUNDING CAPITAL COMPANY LLC
 
 
By:     Wachovia Capital Markets, LLC
           as Attorney-in-Fact
 
By:   
 /s/ Douglas R. Wilson Sr.
Title:
Director 

 
 

96

--------------------------------------------------------------------------------

Table of Contents



PROGRAM AGENT:
CITICORP NORTH AMERICA, INC.,
 as Program Agent
   
 
By:
 /s/ Citicorp  
Vice President





BANKS:
CITIBANK, N.A.
   
 
By:
 /s/ Citibank  
Vice President
 
Percentage:  50%
   





WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:
 /s/ Wachovia Title:   Vice President      
Percentage:  50%




97

--------------------------------------------------------------------------------

Table of Contents



COLLECTION AGENT AND PARENT/ORIGINATOR
OLIN CORPORATION
   
 
By:
 /s/ Stephen C. Curley  
Title:  Treasurer 





INVESTOR AGENTS:
CITICORP NORTH AMERICA, INC.,
as an Investor Agent
   
 
By:
 /s/ Citicorp  
Vice President





WACHOVIA BANK, NATIONAL ASSOCIATION,
as an Investor Agent
 
By:
 /s/ Wachovia  
Title:  Vice President




98

--------------------------------------------------------------------------------

Table of Contents



SCHEDULE I
 
Lock-Boxes/Deposit Accounts
 
Name and Address
of Deposit Bank
Name of
Accountholder
Account
Number
Lock-Box Number
and Address
       
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
[List continues on next page]
 
S-1
 


--------------------------------------------------------------------------------

Table of Contents

 


Name and Address
of Deposit Bank
Name of
Accountholder
Account
Number
Lock-Box Number
and Address
       
 
 
 
 
 
 
 
 
 
 
 
 
       
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



S-2
 


--------------------------------------------------------------------------------

Table of Contents



SCHEDULE III
 
Addresses
 
Seller:
Olin Funding Company LLC
427 North Shamrock Street,
East Alton, Illinois, 62024
Attention: Legal Department
Facsimile No. 618-258-2732
 
Investors:
CAFCO, LLC
450 Mamaroneck Avenue
Harrison, N.Y. 10528
Attention:  Global Securitization
Facsimile No. 914-899-7890
 
Variable Funding Capital Company LLC
c/o Wachovia Capital Markets, LLC
301 South College Street, TW-10
Charlotte, NC  28288
Attention: Douglas R. Wilson
Facsimile No. 704-383-9579
 
Program Agent:
Citicorp North America, Inc., as Program Agent
450 Mamaroneck Avenue
Harrison, N.Y. 10528
Attention: Global Securitization
Facsimile No. 914-899-7890
 
Banks:
Citibank, N.A.
450 Mamaroneck Avenue
Harrison, N.Y. 10528
Attention: Global Securitization
Facsimile No. 914-899-7890
 
Wachovia Bank, National Association
171 17th St., NW
Mailcode GA 4524
Atlanta, Georgia 30363
Attention: William P. Rutkowski
Facsimile No. 404-214-5481
 



S-3
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
 
Collection Agent:
Olin Corporation
427 N. Shamrock St.
East Atlon, IL 62024
Attention: Legal Department
Facsimile No. 618-258-2732
 
Investor Agents:
Citicorp North America, Inc., as Investor Agent
450 Mamaroneck Avenue
Harrison, N.Y. 10528
Attention: Global Securitization
Facsimile No. 914-899-7890
 
Wachovia Bank, National Association
171 17th St., NW
Mailcode GA 4524
Atlanta, Georgia 30363
Attention: William P. Rutkowski
Facsimile No. 404-214-5481



S-4


--------------------------------------------------------------------------------

Table of Contents

SCHEDULE IV
 
Seller UCC Information
 
Name: Olin Funding Company LLC
 
Address: 427 North Shamrock Street, East Alton, Illinois, 62024
 
Jurisdiction of Organization:  Delaware
 
UCC Filing Office: Delaware Secretary of State
 
S-5
 


--------------------------------------------------------------------------------

Table of Contents



SCHEDULE V
 
Special Concentration Limits
 
 

 
Obligor’s Debt Rating
Concentration Limit Percentage
Level I
AA- or above and Aa3 or
above
100% of Loss Reserve Floor Percentage
Level II
BBB- or above and Baa3 or
above, but not meeting the
conditions of Level I above
50% of Loss Reserve Floor Percentage



S-6
 


--------------------------------------------------------------------------------

Table of Contents

SCHEDULE VI
 
Originators
 
A.J. Oster Co.
A.J. Oster Foils, Inc.
A.J. Oster West, Inc.
Olin Corporation
Bryan Metals, Inc.
Chase Brass & Copper Company, Inc.
 
S-7
 


--------------------------------------------------------------------------------

Table of Contents

ANNEX E
 
[Form of Funds Transfer Letter]
 
[Letterhead of the Seller]
 
[Date]
 
Citicorp North America, Inc.,
as Program Agent and Investor Agent
450 Mamaroneck Avenue
Harrison, New York 10528
 
Wachovia Bank, National Association,
as Investor Agent
171 17th St., NW
Mailcode GA 4524
Atlanta, Georgia 30363
 
 
Re: Funds Transfers
 
Gentlemen:
 
This letter is the Funds Transfer Letter referred to in Section 2.02(b) of the
Receivables Purchase Agreement, dated as of July 25, 2007, as modified, amended
or restated from time to time (the “RPA”; terms used in the RPA, unless
otherwise defined herein, having the meaning set forth therein) among the
undersigned, the Investors, the Banks, the Investor Agents, you, as Program
Agent for the Investors and the Banks and the Parent.
 
 
You are hereby directed to deposit all funds representing amounts paid for
Receivable Interests to [Account Number], at [Name, Address and ABA Number of
Bank].
 
The provisions of this Letter may not be changed or amended orally, but only by
a writing in substantially the form of this letter signed by the undersigned and
acknowledged by you.
 
 
                            Very truly yours,
 
OLIN FUNDING COMPANY LLC
 
By:
   
Title



E-1
 


--------------------------------------------------------------------------------

Table of Contents



Receipt acknowledged:
CITICORP NORTH AMERICA, INC.,
    as Program Agent
 
By:
   
Vice President



E-2
 


--------------------------------------------------------------------------------

Table of Contents



ANNEX H
FORM OF LETTER OF CREDIT REQUEST
 
 
[Date]
 
Wachovia Bank, National Association, as L/C Bank
201 South College Street
6th Floor, Mail Code NC 0601
Charlotte, NC 28288
 
Attention: Sherry McInturf, Conduit Operations
 
Ladies and Gentlemen:
 
Reference is hereby made to the Receivables Purchase Agreement, dated as of July
25, 2007 (as amended, restated or otherwise modified from time to time, the
“Receivables Purchase Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, the Investors, Banks and Investor
Agents from time to time party thereto, Citicorp North America, Inc., as Program
Agent, and Olin Corporation, as Collection Agent.
 
Pursuant to Section 2.18 of the Receivables Purchase Agreement:
 
[Seller hereby requests that the L/C Bank issue the Letter of Credit described
in the enclosed Letter of Credit Request received by Seller from [insert
applicable Originator name] under the Originator Purchase Agreement. In
connection therewith, enclosed please find a duly completed Letter of Credit
Application executed by Seller].
 
[Seller hereby requests that the L/C Bank Modify standby letter of credit no.
___________ dated ___________  and issued for the benefit of [insert
beneficiary’s name] as follows: ________________].
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested
[issuance/Modification] (both before and after giving effect thereto):
 
(A)           all conditions precedent to the purchase of a Receivable Interest
set forth in Section 3.02 of the Receivables Purchase Agreement have been
satisfied on and as of such date;
 
(B)           the aggregate outstanding Capital of L/C Receivable Interests does
not exceed the L/C Facility Limit;
 
(C)           the L/C Termination Date has not occurred; and
 
 
H-1
 

--------------------------------------------------------------------------------


 
 
(D)           the sum of (x) the aggregate outstanding Capital of Receivable
Interests (including L/C Receivable Interests) held by Wachovia plus (y)
Wachovia’s Ratable Share of the aggregate outstanding portion of Capital held by
VFCC (whether or not any portion thereof has been assigned under an Asset
Purchase Agreement) do not exceed Wachovia’s Bank Commitment.
 
Very truly yours,
 
OLIN FUNDING COMPANY LLC
 
By:
   
Title:



 [Enclosures]
 
H-2
 


--------------------------------------------------------------------------------

Table of Contents



ANNEX I
FORM OF PURCHASE REQUEST
 
[DATE]
 
Citicorp North America, Inc., as Program
   Agent and Investor Agent
450 Mamaroneck Avenue
Harrison, New York 10528
Attention: Global Securitization
Facsimile Number: 914-899-7890
 
Wachovia Bank, National Association,
   as Investor Agent
171 17th St., NW
Mailcode GA 4524
Atlanta, Georgia 30363
Attention: William P. Rutkowski
Facsimile Number: 404-214-5481
 
Re: Receivables Purchase Agreement dated as of July 25, 2007 among Olin Funding
Company LLC, as seller (the “Seller”), CAFCO, LLC, as an investor, Variable
Funding Capital Company LLC, as an investor, Citibank, N.A., as a bank, Wachovia
Bank, National Association, as a bank, Wachovia Bank, National Association, as
an investor agent, Citicorp North America, Inc., as an investor agent and as the
program agent for the banks and the investors (the “Program Agent”) and Olin
Corporation, as the collection agent (“Collection Agent”) (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”)
 
Ladies and Gentlemen:
 
This Notice is delivered to you pursuant to Section 2.02(a) of the Agreement.
Unless otherwise defined herein, all capitalized terms used herein will have the
respective meanings assigned to them in the Agreement.
 
The Seller hereby requests that an incremental purchase (the “Purchase”) of a
Receivable Interest having Capital in the amount of $[___________] be made on
a pro rata basis among the Investors on [_______________] (the “Purchase Date”).
[The duration of the initial Fixed Period for the Purchase
shall be _______________.]1
 
_____________________________
 
1 To be utilized only if the Assignee Rate based on the Eurodollar Rate is to
apply.
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
The Seller hereby certifies and warrants that on the date hereof and as of the
Purchase Date (and the Seller, by accepting the payment of the Capital on the
Purchase Date relating to such Purchase, will be deemed to have certified that),
(i) the representations and warranties of the Seller contained in Section 4.01
of the Agreement are (A) if such representation or warranty is not by its terms
qualified by materiality, correct in all material respects on and as of the
Purchase Date or (B) if such representation or warranty is by its terms
qualified by materiality, correct on and as of the Purchase Date, in each case,
as if made on and as of such date, (ii) no event has occurred and is continuing,
or would result from such Purchase, that constitutes an Event of Termination or
an Incipient Event of Termination and (iii) all applicable conditions precedent
to the Purchase have been fully satisfied.
 
The Seller agrees that if, prior to the time that the Purchase requested hereby
is made, any matter certified to herein will not be true and correct at such
time as if then made, it will immediately so notify the Program Agent and each
Investor Agent.
 
Please wire transfer the proceeds of the requested Purchase to the account of
the Seller set forth in the Funds Transfer Letter.
 
[Remainder of page intentionally blank]
 
 

--------------------------------------------------------------------------------

Table of Contents
 
The Seller has caused this notice to be executed and delivered, and the
certifications and warranties contained herein to be made, by its duly
authorized officer as of the date first above written.
 


OLIN FUNDING COMPANY LLC
 
By:
 
Name:
 
Title:
 


